CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”. MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit 10.77


This Exhibit 10.76 is a compilation of the Limited Liability Company Agreement
of Wireless Maritime Services, LLC, dated as of February 19, 2004, by and
between AT&T Wireless Services, Inc. and Maritime Telecommunications Network,
Inc., and each of the amendments thereto, each of the exhibits thereto and each
of the amendments to such exhibits.
LIMITED LIABILITY COMPANY AGREEMENT


OF


WIRELESS MARITIME SERVICES, LLC


BETWEEN


AT&T WIRELESS SERVICES, INC.


AND


MARITIME TELECOMMUNICATIONS NETWORK, INC.


February 19, 2004




Limited Liability Company Agreement
- i -

--------------------------------------------------------------------------------





TABLE OF CONTENTS
 
 
 
 
Page
ARTICLE 1: DEFINITIONS; INTERPRETATION
1
 
1.1
Definitions
1
 
1.2
Interpretation
7
ARTICLE 2: GENERAL PROVISIONS
8
 
2.1
Name
8
 
2.2
Principal Place of Business; Registered Office and Agent
8
 
2.3
Formation of Company; Certificate
8
 
2.4
Term
8
 
2.5
Purpose
8
 
 
2.5.1
General
8
 
 
2.5.2
Activities
8
 
2.6
Title to Company Property
9
 
2.7
Publicity
9
 
2.8
Non-Compete and Non-Solicitation
9
 
 
2.8.1
Non-Compete
9
 
 
2.8.2
Non-Solicitation
9
 
 
2.8.3
AWS Services
10
 
2.9
Confidentiality
10
 
2.10
Liability of Members, Manager and Board to Third Parties
11
ARTICLE 3: CAPITAL
11
 
3.1
Initial Capital Contributions; Percentage Interests
11
 
3.2
Additional Capital Contributions; Consequence of Failure to Make Additional
Capital Contributions
11
 
 
3.2.1
Additional Capital Contributions
11
 
 
3.2.2
Consequences of Failure to Make Additional Capital Contributions
11
 
3.3
No Withdrawal of Capital; No Interest on Capital
12
 
3.4
Maintenance of Capital Accounts
13
 
 
3.4.1
Increases
13
 
 
3.4.2
Decreases
13
 
 
3.4.3
Modification and Adjustments
13
 
3.5
Additional Members
13
 
3.6
Loans
 
13
ARTICLE 4: ALLOCATIONS
14
 
4.1
General
14
 
4.2
Loss Limitation
14
 
4.3
Special Allocations
14
 
 
4.3.1
Minimum Gain Chargeback
14



Limited Liability Company Agreement
- ii -

--------------------------------------------------------------------------------




 
 
4.3.2
Member Minimum Gain Chargeback
15
 
 
4.3.3
Qualified Income Offset
15
 
 
4.3.4
Nonrecourse Deductions
15
 
 
4.3.5
Member Nonrecourse Deductions
15
 
 
4.3.6
Curative Allocations
15
 
4.4
Code Section 704(c) Allocations
16
 
 
4.4.1
Contributed Property
16
 
 
4.4.2
Reverse 704(c) Allocations
16
 
4.5
Other Allocation Rules
16
ARTICLE 5: DISTRIBUTIONS
16
 
5.1
Discretionary Distributions
16
 
5.2
Mandatory Distributions
17
 
 
5.2.1
Tax Distributions
17
 
 
5.2.2
Other Distributions
17
 
5.3
Distributions in Liquidation
17
 
 
5.3.1
Priority
17
 
 
5.3.2
Distributions In Kind; Procedures
18
 
5.4
Deficit Capital Accounts
18
 
5.5
Waiver of Partition
18
ARTICLE 6: MANAGEMENT
19
 
6.1
The Manager
19
 
 
6.1.1
Appointment of Manager
19
 
 
6.1.2
Authority of Manager
19
 
6.2
Limitations on the Authority of the Manager
19
 
 
6.2.1
Matters Requiring Board Approval
19
 
 
6.2.2
Matters Requiring Member Approval
20
 
6.3
Steering Committee
21
 
 
6.3.1
Appointment and Scope
21
 
 
6.3.2
Composition
21
 
 
6.3.3
Meetings of Steering Committee
21
 
6.4
Information
22
 
 
6.4.1
Expenses
22
 
6.5
The Board of Directors
22
 
 
6.5.1
Constitution of the Board
22
 
 
6.5.2
Meetings of the Board
23
 
6.6
Voting
 
23
 
 
6.6.1
Action Without a Meeting
23
 
 
6.6.2
Authority of the Board
23
 
6.7
Officers
23



Limited Liability Company Agreement
- iii -

--------------------------------------------------------------------------------




 
 
6.7.1
Appointment
24
 
 
6.7.2
Powers and Duties
24
 
6.8
Related Party Transactions
24
ARTICLE 7: RIGHTS, OBLIGATIONS AND POWERS OF THE MEMBERS
25
 
7.1
Voting Rights of Members
25
 
7.2
Compensation of Members
25
ARTICLE 8: INDEMNIFICATION
25
 
8.1
Limitation on Liability
25
 
8.2
Indemnification
25
 
8.3
Indemnification Procedures
26
 
8.4
Advancement Of Expenses
26
ARTICLE 9: TRIAL; OPERATIONS
26
 
9.1
Pre-Trial
26
 
9.2
Trial
 
27
 
9.3
Post-Trial
27
 
9.4
Withdrawal Procedures
28
 
 
9.4.1
Withdrawal Notice
28
 
 
9.4.2
Purchase Election
28
 
 
9.4.3
Withdrawal Election
28
 
9.5
Business Plans
28
 
 
9.5.1
Adoption
28
 
 
9.5.2
Implementation
29
 
9.6
Provision of Services; Failure to Provide Services
29
 
 
9.6.1
Provision of Services
29
 
 
9.6.2
Failure to Provide Certain Services
29
ARTICLE 10: REPRESENTATIONS AND WARRANTIES
30
 
10.1
In General
30
 
10.2
Representations and Warranties
30
 
 
10.2.1
Organization and Existence
30
 
 
10.2.2
Power and Authority
30
 
 
10.2.3
Authorization and Enforceability
30
 
 
10.2.4
No Governmental Consents
30
 
 
10.2.5
No Conflict or Breach
31
 
 
10.2.6
No Proceedings
31
ARTICLE 11: TRANSFERS OF COMPANY INTERESTS
31
 
11.1
Restrictions on Transfer
31
 
11.2
Permitted Transfers
31
 
 
11.2.1
Trial Period and Decision Period
31
 
 
11.2.2
After the First Contribution Date
32



Limited Liability Company Agreement
- iv -

--------------------------------------------------------------------------------




 
11.3
Continuing Liability; Conditions to Permitted Transfers
32
 
 
11.3.1
Required Documentation
32
 
 
11.3.2
Reimbursement of Costs
33
 
 
11.3.3
Legal Opinions
33
 
 
11.3.4
Tax Information
33
 
11.4
Prohibited Transfers
33
 
11.5
Rights of Unadmitted Assignees and Transferor
34
 
11.6
Admission of Substituted Members
34
 
11.7
Specific Performance
34
 
11.8
Right of First Offer
35
 
 
11.8.1
Offer
35
 
 
11.8.2
Exercise
35
 
 
11.8.3
Failure to Exercise
35
 
11.9
Deemed Transfers
35
 
 
11.9.1
Involuntary Transfers
36
 
 
11.9.2
Effect of Notice
36
 
 
11.9.3
Pricing
36
 
 
11.9.4
Other Terms
36
ARTICLE 12: ADDITIONAL MEMBERS
36
 
12.1
Admission of Additional Member
36
 
12.2
Accounting
37
 
12.3
Adjustments to Company Assets
37
ARTICLE 13: SALE, DISSOLUTION AND LIQUIDATION
37
 
13.1
Dissolution of the Company
37
 
13.2
Winding Up and Liquidation
37
 
13.3
Priority on Liquidation
38
ARTICLE 14: ACCOUNTING AND REPORTS
38
 
14.1
Rooks and Records
38
 
14.2
Bank Accounts
38
 
14.3
Accounting Method; Audited Financial Statements
38
 
14.4
Fiscal Year
39
 
14.5
Reports; Tax Returns
39
 
14.6
Required Governmental Filings
39
 
14.7
Tax Matters Member
39
ARTICLE 15: REGULATORY MATTERS
39
 
15.1
Prohibited Actions
39
 
15.2
Political Contributions
40
 
15.3
Compliance With Regulations
40
ARTICLE 16: DISPUTE RESOLUTION
40



Limited Liability Company Agreement
- v -

--------------------------------------------------------------------------------




 
16.1
General
40
 
16.2
Selection of Arbitrators
40
 
16.3
Qualifications of Mediator or Arbitrator
41
 
16.4
Discovery
41
 
16.5
Costs
41
ARTICLE 17: GENERAL PROVISIONS
42
 
17.1
Notices
42
 
17.2
Consequential Damages; Affiliates
43
 
17.3
Waiver
43
 
17.4
Severability
43
 
17.5
Further Assurances
43
 
17.6
Governing Law; Jurisdiction
43
 
17.7
Counterparts
43
 
17.8
Limitation on Rights of Others
43
 
17.9
Successors and Assigns
44
 
17.10
Entire Agreement; Amendment
44
 
17.11
Expenses
44
 
17.12
Table of Contents; Headings
44
 
17.13
Disclaimer of Agency
44
 
17.14
Currency of Payment
44
 
 
 
 
 
EXHIBIT A
 
 
EXHIBIT B
 
 
EXHIBIT C
 
 
EXHIBIT D
 
 
EXHIBIT E
 
 
EXHIBIT F
 
 
FORM OF MASTER AGREEMENT
 
EXHIBIT G
 
 





Limited Liability Company Agreement
- vi -

--------------------------------------------------------------------------------





LIMITED LIABILITY COMPANY AGREEMENT
OF
WIRELESS MARITIME SERVICES, LLC
This Limited Liability Company Agreement of Wireless Maritime Services, LLC (the
“Agreement,”) is made as of this 19th day of February, 2004 (the “Effective
Date”) by and between AT&T Wireless Services, Inc., a Delaware corporation
(“AWS”), and Maritime Telecommunications Network, Inc., a Colorado corporation
(“MTN”).
RECITALS
A.    The Company was formed on February 19, 2004 pursuant to the filing of the
Certificate with the Office of the Secretary of State for the State of Delaware
B.    [***]1 
C.    Accordingly, the parties hereto desire to enter into this Agreement to
reflect the terms and conditions relating to ownership and management of the
Company.
NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:
DEFINITIONS; INTERPRETATION
1.1
Definitions

Capitalized terms used herein shall have the following meanings:
“Act” means the Delaware Limited Liability Company Act, as provided in Title 6,
Chapter 18 of the Delaware Code, § 101 et. seq., as amended from time to time.
“Additional Member” is defined in Section 3.5.
“Adjusted Deficit” means, with respect to any Member, the deficit balance, if
any, of such Member’s Capital Account as of the end of the relevant Fiscal Year
or other period, after giving effect to the following adjustments:
(a)    Credit to such Capital Account any amounts that such Member is obligated
to contribute or restore to the Company or is deemed to be obligated to restore
to the Company pursuant to the last sentence of Regulations Sections
1.704-2(g)(1) and 1.704-2(i)(5) and
(b)    Debit to such Capital Account the items described in Regulations Sections
1.704-l(b2)(ii)(d)(4), 1.704-l(b)(2)(ii)(d)(5) and 1.704-l(b)(2)(ii)(d)(6).


                    
1 Confidential treatment requested




Limited Liability Company Agreement
- 1 -

--------------------------------------------------------------------------------




The foregoing definition of “Adjusted Deficit” is intended to comply with the
provisions of Regulations Section 1.704-l(b)(2)(ii)(d) and shall be interpreted
consistently therewith.
“Affiliate” means, with respect to any Person, a Person that, directly or
indirectly, through one or more intermediaries, controls, or is controlled by,
or is under common control with, such Person. For purposes of this definition of
“Affiliate,” the term “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management and policies of a
Person, whether through the ownership of voting securities, by contract or
otherwise. An Affiliate of a Member shall also include any Person that is an
officer, director, employee or trustee of such Member.
“Agreement” has the meaning set forth in the introductory paragraph and includes
all exhibits attached hereto and any amendments hereto from time to time.
“AWS” is defined in the introductory paragraph of this Agreement.
“Bankruptcy” means, with respect to a Member or the Company, the occurrence of
any of the following: (a) the filing of a voluntary petition for relief under
the U.S. Bankruptcy Code or an admission by such Person of such Person’s
inability to pay its debts as they become due, (b) the making by such Person of
a general assignment for the benefit of creditors, (c) in the case of tire
filing of an involuntary petition in bankruptcy against such Person, the filing
of an answer admitting the material allegations thereof or consenting to the
entry of an order for relief, or a default in answering the petition, (d) the
entry of an order for relief under the U.S. Bankruptcy Code against such Person,
or (e) the entry of an order, judgment or decree of any court adjudicating such
Person bankrupt or appointing a trustee or receiver for such Person’s assets.
“Board” means the board of directors established in accordance with Section 6.4.
“Budget” means the then applicable annual budget for the Company prepared and
adopted in accordance with Section 9.5.2.
“Business” means the business of providing on cruise ships, while such vessels
are in international waters, wireless, cellular/PCS services, including GSM,
CDMA, GPRS, EDGE, UMTS, WCDMA and technologies migrating or evolving therefrom
to: (a) AWS subscribers and subscribers of wireless operators with which AWS has
roaming agreements in place from time to time, (b) crew members on such vessels,
and (c) unsubscribed individuals on such vessels as feasible.
“Business Plan” means the then-applicable business plan for the Company prepared
and adopted in accordance with Section 9.5.1, or the Trial Business Plan, as the
case may be, which shall include, at a minimum estimated operating and capital
expenses, projected capital call schedules, and projected wholesale roaming
pricing to wireless carriers.
“Capital Account” means the capital account to be determined and maintained for
each Member pursuant to Section 3.4.


Limited Liability Company Agreement
- 2 -

--------------------------------------------------------------------------------




“Capital Contribution” means, with respect to any Member, the amount of money
and the initial Gross Asset Value of any property (other than money) contributed
to the Company by such Member.
“Certificate” means the Certificate of Formation for the Company filed with the
Office of the Secretary of State of the State of Delaware on _________, 2004.
“Code” means the Internal Revalue Code of 1986, as amended, or any corresponding
provision or provisions of any succeeding law, and any reference to a Section of
the Code shall be deemed to include a reference to any successor provision
thereto as well as any Regulations promulgated under such Section or successor
provision.
“Company” means Wireless Maritime Services, LLC, the Delaware limited liability
company formed pursuant to the Certificate.
“Company Minimum Gain” has the meaning of “partnership minimum gain” set forth
in Regulations Sections 1,704-2(b)(2) and 1.704-2(d).
“Competing Business” means any enterprise other than the Company that is engaged
in the Business.
“Confidential Information” is defined in Section 2.9.
“Corporate Transfer” is defined in Section 11.2.
“Decision Period” means the period commencing on the last day of the Trial
Period and ending on the date that is forty-five (45) days after the last day of
the Trial Period.
“Depreciation” means, for each Fiscal Year or other period, an amount equal to
the federal income tax depreciation, amortization or other cost recovery
deduction allowable with respect to an asset for such year or other period,
except that if the Gross Asset Value of an asset differs from its adjusted basis
for federal income tax purposes at the beginning of such year or other period,
Depreciation shall be an amount that bears the same ratio to such beginning
Gross Asset Value as the federal income tax depreciation, amortization or cost
recovery deductions for such year or other period bears to such beginning
adjusted tax basis; provided, however, that if the federal income tax
depreciation, amortization or other cost recovery deduction for such year is
zero, Depreciation shall be determined with reference to any such beginning
Gross Asset Value using any reasonable method selected by the Manager.
“Director” means an individual appointed by a Member to serve on the Board
pursuant to Section 6.4.
“Disclosing Party” is defined in Section 2.9.
“Effective Date” is defined in the introductory paragraph to this Agreement.


Limited Liability Company Agreement
- 3 -

--------------------------------------------------------------------------------




“Estimated Tax Amount” means, with respect to each Member, the amount equal to
the highest statutory marginal tax rate for corporations imposed by applicable
federal income tax laws for a given tax year multiplied by the Profits allocated
to such Member for such taxable year as shown on the Company’s U.S. federal
income tax return.
“Fiscal Year” means (a) the period commencing on the date the Company was formed
and ending on December 31, 2004, (b) any subsequent 12-month period commencing
on January 1 and ending on December 31, or (c) any portion of the period
described in clause (b) for which the Company is required to close its books and
allocate Profits, Losses, and other items of Company income, gain, loss or
deduction pursuant to Article 4.
“Gross Asset Value” means, with respect to any asset, the asset’s adjusted basis
for federal income tax purposes, except as follows:
(a)    The initial Gross Asset Value of any asset contributed by a Member to the
Company shall be the gross fair market value of such asset; and
(b)    The Gross Asset Values of Company assets shall be adjusted to equal their
respective gross fair market values, as of the following times: (i) the
acquisition of an additional Interest by any new or existing Member in exchange
for a Capital Contribution; (ii) the distribution by the Company to a Member of
Property as consideration for an Interest; and (iii) the liquidation of the
Company within the meaning of Regulations Section 1.704-1(b)(2)(ii)(g);
provided, however, that the adjustments pursuant to clauses (i) and (ii) above
shall be made only if such adjustments are necessary or appropriate to reflect
the relative economic interests of the Members in the Company.
The foregoing definition of Gross Asset Value is intended to comply with the
provisions of Regulations Section 1.704-l(b)(2)(iv) and shall be interpreted and
applied consistently therewith.
“Initiating Member” is defined in Section 9.4.1.
“Interest” means an ownership interest in the Company representing the Capital
Contributions made by a Member pursuant to Article 3, including any and all
benefits to which the holder of such an Interest may be entitled as provided in
this Agreement, together with all obligations of such Member to comply with the
terms and provisions of this Agreement.
“IRS” means the Internal Revenue Service of the U.S. Department of the Treasury.
“Liquidating Agent” shall refer to the Manager or such other Person designated
by the Manager to conduct and supervise the winding up and liquidation of the
Company in accordance with Section 5.3 and Article 13.
“Manager” means AWS or any other Person designated hereunder as “Manager.”
“Major Carriers” means (a) T-Mobile, Verizon Wireless, Sprint PCS, Cingular and
Nextel, any Affiliate of either T-Mobile or Nextel, and (c) any entity
controlled by Verizon Wireless, Sprint PCS or Cingular.


Limited Liability Company Agreement
- 4 -

--------------------------------------------------------------------------------




“Members” means the parties to this Agreement or their respective successors and
permitted assigns.
“Member Nonrecourse Debt” has the meaning of “partner nonrecourse debt” set
forth in Regulations Section 1.704-2(b)(4).
“Member Nonrecourse Debt Minimum Gain” means an amount, with respect to each
Member Nonrecourse Debt, equal to the Company Minimum Gain that would result if
such Member Nonrecourse Debt were treated as a Nonrecourse Liability determined
in accordance with Regulations Section 1.704-2(0(3).
“Member Nonrecourse Deductions” means “partner nonrecourse deductions” set forth
in Regulation Section 1.704-2(i)(2).
“MIN” is defined in the introductory paragraph to this Agreement
“Net Cash Flow” means, for each Fiscal Year, the gross cash proceeds from
Company operations, capital transactions, refinancings or recapitalizations for
such year, less the cash expenditures incurred by the Company for such year or
period, reduced by such amounts as the Board, in its reasonable discretion,
decides to set aside for: (a) payment of debts and obligations of the Company as
they come due, (b) future capital expenditures including capital replacement and
improvement and reasonable reserves therefor, (c) taxes, (d) insurance, (e)
contingent liabilities and reasonable reserves therefor, and (f) other
reasonable amounts necessary to operate the Company’s business in the ordinary
course of business, consistent with sound business practices. For purposes of
calculating the “Net Cash Flow” the gross cash proceeds from Company operations
will not include: (i) cash or other amounts contributed by any Member as a
Capital Contributions, (ii) cash or other amounts received in connection with
any financing or refinancing of any Company assets, (iii) payments from
insurance on account of casualty to any Company assets, (iv) security deposits
paid under leases of any Company assets, or (v) similar items or transactions
the proceeds of which under generally accepted accounting principles are deemed
attributable to capital.
“Noncontributing Member” is defined in Section 3.2.2.
“Nonrecourse Deductions” has the meaning set forth in Regulations
Section 1.704‑2(b)(1).
“Nonrecourse Liability” has the meaning set forth in Regulations Section
1.704-2(b)(3).
“Offer” is defined in Section 11.8.1.
“Offered Interest” is defined in Section 11.8.1,
“Offeree” is defined in Section 11.8.1.


Limited Liability Company Agreement
- 5 -

--------------------------------------------------------------------------------




“Officer” means a Person appointed by the Manager pursuant to Section 6.5 to
implement the management decisions of the Manager and handle the day-to-day
operational affairs of the Company.
“Percentage Interest” means, with respect to any Member, the percentage
calculated by dividing the total Capital Contributions contributed by such
Member by the total Capital Contributions contributed by all Members. The
initial Percentage Interest of each Member is set forth opposite such Member’s
name on Exhibit A. Exhibit A may be amended from time to time in accordance with
this Agreement.
“Permitted Transfer” is defined in Section 11.2.
“Person” means any corporation, partnership, limited liability company, trust,
association or other entity or organization, including any governmental or
political subdivision or any agency or instrumentality thereof, and any
individual.
“Price” is defined in Section 11.9.3.
“Profits” and “Losses” mean the net taxable income and net tax loss of the
Company computed for each Fiscal Year or other relevant period, as determined in
accordance with Code Section 703(a) (for this purpose, all items of income,
gain, loss, or deduction required to be stated separately pursuant to Code
Section 703(a)(1) shall be included in taxable income or loss), with the
following adjustments:
(a)    Any income of the Company that is exempt from federal income tax shall be
added to such taxable income or loss;
(b)    Any expenditures of the Company described in Code Section 705(a)(2)(B) or
treated as Code Section 705(a)(2)(B) expenditures pursuant to Regulations
Section 1.704‑l(b)(2)(iv)(i) shall be subtracted from such taxable income or
loss;
(c)    If the Gross Asset Value of any Company asset is adjusted upon the
occurrence of certain events as provided in this Agreement, the amount of such
adjustment shall be treated as gain or loss arising from the disposition of such
asset for purposes of computing Profits or Losses and adjusting the balance of
each Member’s Capital Account;
(d)    Gain or loss resulting from any disposition of Company property with
respect to which gain or loss is recognized for federal income tax purposes
shall be computed by reference to the Gross Asset Value of the property disposed
of, notwithstanding that the adjusted tax basis of the asset differs from its
Gross Asset Value;
(e)    In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such taxable income or loss, there
shall be taken into account Depreciation for such fiscal year, computed in
accordance with the terms hereof; and


Limited Liability Company Agreement
- 6 -

--------------------------------------------------------------------------------




(f)    Notwithstanding any other provision herein, any items of income, gain,
loss or deduction specially allocated pursuant to Section 4.3 shall not be taken
into account in computing Profits or Losses.
“Property” means all real and personal property acquired by the Company and any
improvements thereto, and shall include both tangible and intangible property.
“Recipient” is defined in Section 2.9.
“Regulations” means the income tax regulations promulgated under the Code, as
such regulations are amended from time to time (including corresponding
provisions of succeeding regulations).
“Responding Member” is defined in Section 9.4.1.
“Selling Member” is defined in Section 11.8.1.
“Services” is defined in Section 9.6.1.
“Tax Matters Member” is defined in Section 14.7(a).
“Transfer” means any sale, assignment, hypothecation, pledge or other
disposition whether voluntary or by operation of law.
“Trial” means a technical mid commercial trial of the Business on up to four (4)
commercial cruise ships during the Trial Period.
“Trial Business Plan” means the business plan for the Trial approved by the
Members prior to the execution and delivery of this Agreement and attached to
this Agreement as Exhibit B.
“Trial Commencement Date” is defined in Section 9.1.
“Trial Period” means the period commencing on the Trial Commencement Date and
ending one hundred eighty (180) days later.
“Withdrawal Notice” means a notice given by one Member to another within the
time period specified in Section 9.3 stating such Member’s intention to withdraw
from the Company pursuant to Section 9.4.1.
1.2
Interpretation

(a)    Reference to a given Section, Subsection or Exhibit is a reference to a
Section, Subsection or Exhibit of this Agreement, unless otherwise specified.
The terms “hereof,” “herein,” “hereto,” “hereunder” and “herewith” refer to this
Agreement as a whole.
(b)    Except where otherwise expressly provided or unless the context otherwise
necessarily requires: (i) references to a given law or rule are references to
that law or rule as amended


Limited Liability Company Agreement
- 7 -

--------------------------------------------------------------------------------




or modified as of the date on which the reference is made, (ii) reference to a
given agreement or instrument is a reference to that agreement or instrument as
originally executed, and as modified, amended, supplemented and restated through
the date as of which reference is made to that agreement or instrument, and
(iii) accounting terms have the meanings given to them by GAAP applied on a
consistent basis by the accounting entity to which they refer.
(c)    The singular includes the plural and the masculine includes the feminine
and neuter, and vice versa. “Includes” or “including” means “including, without
limitation.”
GENERAL PROVISIONS
1.3
Name

The name of the Company shall be “Wireless Maritime Services, LLC.” All business
of the Company shall be conducted under such name and under such variations
thereof as the Manager deems necessary or appropriate to comply with the
requirements of law in any jurisdiction in which the Company may elect to do
business.
1.4
Principal Place of Business; Registered Office and Agent

(a)    The address and principal place of business of the Company shall be 7277
- 164th Ave. NE, RTC 5, Redmond, WA 98052 or at such other place within the
United States as the Manager may from time to time determine.
(b)    The registered office of the Company in the State of Delaware is located
at Corporation Trust Center, 1209 Orange Street, Wilmington, New Castle County,
Delaware 19801. The registered agent of the Company to accept service of process
at such address is Corporation Trust Company. The Manager shall have the right
to change the registered office of the Company in the State of Delaware or the
registered agent of the Company to accept service of process from time to time.
1.5
Formation of Company; Certificate

The Company was formed under and pursuant to the Act by filing the Certificate
with the Secretary of State of the State of Delaware. The Company shall exist
under and be governed by, and this Agreement shall be construed in accordance
with, the Act and other applicable laws of the State of Delaware. The Members
shall make all filings and disclosures required by, and shall otherwise comply
with, all such laws.
1.6
Term

The term of the Company commenced upon the filing of the Certificate with the
Secretary of State of the State of Delaware and shall continue until terminated
in accordance with Article 13.
1.7
Purpose



Limited Liability Company Agreement
- 8 -

--------------------------------------------------------------------------------




1.7.1    General
The purpose of the Company is to engage in the Business and all other activities
incidental or related thereto.
1.7.2    Activities
In connection with the Business, the Company shall provide, directly or through
contracts with others, the full range of services and products required to
fulfill its purpose, including, without limitation, feasibility studies, design,
systems integration, development, financing, investment, product development,
fabrication, manufacturing, construction, operation and maintenance services.
1.8
Title to Company Property

All Property owned by the Company shall be the property of the Company as an
entity, and no Member, individually, shall have any ownership interest in any
such Property.
1.9
Publicity

Neither the Company nor any Member may issue any public statement or press
release that uses the name of the other Member without the prior consent of such
other Member; provided that advance notice to the other Member but not consent
will be required for disclosures made by a Member that are required by law or
any competent governmental authority (including SEC periodic reporting). The
Members do not intend to announce the formation of the Company until the launch
of the services as part of the Trial.
1.10
Non-Compete and Non-Solicitation

1.10.1    Non-Compete
While MTN and AWS are Members of the Company and, in the event that MTN or AWS
ceases to be a Member of the Company (a “Departing Member”), commencing on the
date on which the Departing Member so ceases to be a Member (the “Departure
Date”), and for a period of one (1) year thereafter, but only for so long as the
Company is engaged in, and actually operating, the Business and the other Member
has not breached and failed to cure after notice and reasonable opportunity to
cure any material obligation under this Agreement, the Departing Member will not
own, operate, manage, or control any Competing Business. For purposes of this
paragraph, a Member or Departing Member will not be considered to be connected
with any Competing Business solely on account of ownership of less than five
percent of the outstanding capital stock or other equity interests in any Person
that is, in whole or in material part, a Competing Business.
1.10.2    Non-Solicitation
While MTN and AWS are Members of the Company and, in the event that MTN or AWS
ceases to be a Member of the Company, for a period commencing on the Departure
Date and for a


Limited Liability Company Agreement
- 9 -

--------------------------------------------------------------------------------




period of one (1) year after the Departure Date, but only for so long as the
Company is engaged in, and actually operating, the Business, neither a Member
nor the Departing Member, will induce, or attempt to induce, any employee or
independent contractor of the other Member to: (a) cease such employment or
relationship, or (b) engage in, be employed by, perform services for,
participate in the ownership, management, control or operation of, or otherwise
be connected with, either directly or indirectly, such Member, any Person with
which such Member is in any way associated or any Competing Business.
1.10.3    AWS Services
For the avoidance of doubt, as applied to AWS, a “Competing Business” does not
include mobile wireless voice and data services available from land based towers
and nothing in this Agreement will prohibit or limit AWS from offering any such
service or engaging in such business, even if a passenger or crew member of a
cruise ship accesses from such vessel, such wireless services via a land based
tower.
1.11
Confidentiality

(a)    Each Member agrees: (i) to take all reasonable precautions and to use its
best efforts to maintain the confidentiality of all Confidential Information
that such Member (the “Recipient”) obtains in respect to any other Member or the
Company (the “Disclosing Party”); and (ii) not to use or disclose such
Confidential Information to any third parties other than with the written
approval of the Disclosing Party or as permitted by Section 2.9(c).
(b)    For purposes of this Section 2.8, “Confidential Information” means all
proprietary or confidential information owned or provided by a Disclosing Party,
including the existence and terms of, and parties to, this Agreement and the
nature of the transactions contemplated hereby and thereby; provided that
Confidential Information shall not include information that (i) was previously
known to the Recipient or any of its Affiliates (other than from a Disclosing
Party or an Affiliate thereof), or (ii) is available or, without the fault of
the Recipient or any of its Affiliates (other than the Company), becomes
available to the general public, or (iii) is lawfully received by the Recipient
from a third party that, to the Recipient’s knowledge, is not bound by any
similar obligation of confidentiality.
(c)    A Recipient may (i) disclose Confidential Information to appropriate
regulatory authorities, attorneys and accountants, and (ii) take any lawful
action that it deems necessary to protect its interests or the interests of its
Affiliates under, or to enforce compliance with the terms and conditions of,
this Agreement; provided, however, that (A) only so much of the Confidential
Information as is necessary to comply with the regulations of a regulatory
authority, to allow the Recipient’s attorneys and accountants to provide
services to the Recipient or to allow the Recipient to take such lawful action
is disclosed and (B) any Person who receives Confidential Information is
informed of its confidential nature. A Recipient may disclose Confidential
Information pursuant to an order of a court, administrative agency or other
governmental authority; provided, however, that in the event that it appears
that a Recipient may become legally compelled to disclose any Confidential
Information it will promptly consult with the Disclosing Party as to the reasons
for


Limited Liability Company Agreement
- 10 -

--------------------------------------------------------------------------------




such disclosure and will afford the Disclosing Party a reasonable opportunity to
obtain a protective order as to such information and will use reasonable efforts
to obtain reliable assurance that the information disclosed will be treated
confidentially.
(d)    The parties acknowledge that the Recipients’ unauthorized disclosure or
use of Confidential Information may result in irreparable harm. Notwithstanding
Article 16, if there is a breach or threatened breach of this Section 2.9, the
Disclosing Party may seek a temporary restraining order or injunction to protect
its Confidential Information. If a bond or other security is required in
connection with such enforcement, the parties agree that a reasonable amount for
such bond or other security is $5,000. This Section 2.9(d) does not alter any
other remedies available to any party. The party who has breached or threatened
to breach this Section 2.9 will not raise the defense of an adequate remedy at
law.
(e)    The disclosure of Confidential Information shall not constitute any grant
of license or any other rights nor generate any business arrangements unless
specifically set forth herein or in another agreement The obligations of
Recipients under this Section 2.9 shall remain in effect without limit as to
time.
1.12
Liability of Members, Manager and Board to Third Parties

Except as otherwise provided in this Agreement or the Act, no Member, Manager or
Director shall be personally liable to any third party for any debt, obligation
or liability of the Company solely by reason of being a Member, Manager or
Director of the Company.
CAPITAL
1.13
Initial Capital Contributions; Percentage Interests

Concurrently with the execution of this Agreement, the Members shall make the
initial Capital Contributions to the Company set forth on Exhibit A and will
have the Percentage Interests set forth on Exhibit A. Except as provided in
Section 3.2, no Member shall be required to contribute any additional capital to
the Company.
1.14
Additional Capital Contributions; Consequence of Failure to Make Additional
Capital Contributions

1.14.1    Additional Capital Contributions
If the Board determines that additional Capital Contributions are necessary, the
Members will make such additional Capital Contributions in proportion to their
respective Percentage Interests at the times and in the amounts determined by
the Board; provided that, unless the Members have otherwise consented, (a) no
additional Capital Contributions will be required by the Board prior to the end
of the Decision Period, and (b) the Members will not be required to make
additional Capital Contributions that, when aggregated with all contributions of
all Members under this Section 3.2, would exceed Fifteen Million Dollars
($15,000,000) or such other, higher amount as may be established by the Members
pursuant to Sections 3.2.2 and 6.2.2 (the “Required Capital


Limited Liability Company Agreement
- 11 -

--------------------------------------------------------------------------------




Contributions”), Except with respect to the initial Capital Contribution
described in Section 9.3 (which will be handled as described in Section 9.3),
the Board shall notify the Members in writing, no less than thirty (30) days
before the due date for payment, of the amount or amounts of Capital
Contributions so required and the intended use of the funds to be contributed.
1.14.2    Consequences of Failure to Make Additional Capital Contributions
Except with respect to the initial Capital Contribution described in Section 9.3
(which will be handled as described in Section 9.3), if a Member (the
“Noncontributing Member”) does not make its respective share of any Required
Capital Contribution on or before the date established by the Board, then: (i)
the Manager shall give the Noncontributing Member written notice of the failure,
and (ii) if the Noncontributing Member does not cure the failure within fifteen
(15) days after receipt of the notice (or such later date as may be specified in
the notice) and the other Member makes the contribution, then the
Noncontributing Member’s Percentage Interest will be reduced to a percentage
calculated by dividing the total Capital Contribution of the Noncontributing
Member by the total Capital Contribution of all Members and each other Member’s
Percentage Interest will be increased to the percentage calculated using the
same formula. In such event, the Manager shall create a revised Exhibit A
reflecting the total Capital Contributions of all Members and each Member’s
respective adjusted Percentage Interest and attach the revised Exhibit A to this
Agreement. In addition, the Noncontributing Member will thereafter not have any
right to vote or be involved in any decision relating to financing or funding
for the Company, whether debt or equity, and the Noncontributing Member waives
any objection to and will be deemed to have consented to any decision by the
Contributing Member to:
(a)    admit new Members, determine the rights, obligations and Interest of new
Members, and determine the amount of the Capital Contribution for new Members
under Section 3.5;
(b)    acquire or dispose of assets under Section 6.2.2(h);
(c)    issue any Interests under Section 6.2.2(i);
(d)    change the Manager under Section 6.2.2(j);
(e)    change the crew end-user pricing or wholesale roaming price charged by
the Company to wireless carriers by more than twenty-five percent (25%) in any
Fiscal Year under Section 6.2.2(k) but excluding any agreement between the
Company and a Member or Affiliate of a Member on other than commercially
reasonable terms; or
(f)    increase the aggregate cap on Capital Contributions under Section 3.2.1
and 6.2.2(m); and
(g)    apply for or obtain any additional funding or financing, whether debt or
equity under Section 6.2.2(n).
If the Manager takes any of the actions described in Section 3.2.2 (a) through
(g) on behalf of the Company, the Manager agrees to do so on commercially
reasonable terms.


Limited Liability Company Agreement
- 12 -

--------------------------------------------------------------------------------




If, as a result of the application of this Section, the Percentage Interest of
MTN increases above fifty percent (50%), then, from and after such date and for
so long as MTN’s Percentage Interest remains greater than fifty percent (50%),
MTN shall have the right to become the Manager in place of AWS by delivering
notice to AWS of such election and upon delivery of such notice, AWS,
thereafter, will remain a Member pursuant to this Agreement.
1.15
No Withdrawal of Capital; No Interest on Capital

Except as specifically provided in this Agreement, no Member shall have the
right to withdraw all or any part of its Capital Contribution from the Company,
nor shall any Member have any right to demand and receive Property or cash of
the Company as a return of its Capital Contribution. No Member shall have the
right to receive interest on its Capital Contribution or its Capital Account.
1.16
Maintenance of Capital Accounts

A Capital Account shall be established and maintained for each Member in
accordance with the following provisions:
1.16.1    Increases
Each Member’s Capital Account shall be increased by (i) the amount of such
Member’s Capital Contributions, (ii) such Members allocable share of Profits and
any items of the nature of income or gain that are specially allocated pursuant
to Article 4, and (iii) the amount of any Company liabilities assumed by such
Member or that are secured by any Property distributed to such Member.
1.16.2    Decreases
Each Member’s Capital Account shall be decreased by (i) the amount of cash and
the Gross Asset Value of any property distributed to such Member pursuant to any
provision of this Agreement, (ii) such Member’s allocable share of Losses and
any items in the nature of expenses or losses that are specially allocable
pursuant to Article 4, and (iii) the amount of any liabilities of such Member
assumed by the Company or that are secured by any property contributed by such
Member to the Company.
1.16.3    Modification and Adjustments
The Manager also shall make (a) any adjustments that are necessary or
appropriate to maintain equality between (i) the Capital Accounts of the Members
and (ii) the amount of Company capital reflected on the Company’s balance sheet,
as computed for book purposes, in accordance with Regulations Section
1.704-1(b)(2)(iv)(g) and (b) any appropriate modifications in the event
unanticipated events might otherwise cause this Agreement not to comply with
Regulations Section 1.704-(b).
1.17
Additional Members



Limited Liability Company Agreement
- 13 -

--------------------------------------------------------------------------------




The Company may, with unanimous prior written consent of all Members, admit
Additional Members (each, an “Additional Member”) in the Company having such
rights, obligations and an Interest as agreed upon by all Members and the newly
admitted Member. The Additional Member shall make a Capital Contribution to the
Company in an amount and pursuant to such terms as agreed upon by all Members
and the newly admitted Member.
1.18
Loans

If the Board determines that the Company requires additional funds in excess of
the aggregate cap on Capital Contributions under Section 3.2.1 and 6.2.2(m) and
a Member will not consent to increase such cap, the Company may borrow up to $5
million of additional funds from any Person, including without limitation a
Member, upon the determination of the Board to borrow such funds, upon such
terms and conditions that may be approved by the Board; provided, however, that:
(i) any such loan will be at a commercially reasonable, market based, interest
rate, (ii) any such loan will have a maturity date that is a date on which the
Company is reasonably expected to have sufficient Net Cash Flow to repay the
principal and unpaid interest without adversely affecting the Company’s
operations, with extension of the initial maturity date available to the Company
if the Company’s actual Net Cash Flow at the initial maturity date is
insufficient to repay the balance due on the loan and avoid adversely affecting
the Company’s operations, and (iii) the Company shall only accept such a loan to
the extent that Net Cash Flow available for debt service (principal & interest)
is sufficient based upon actual Net Cash Flow and reasonably projected Net Cash
Flow over the term of the loan.
ALLOCATIONS
1.19
General

Subject to the limitation in Section 4.2 and after giving effect to the special
allocations pursuant to Section 4.3, Profits and Losses for any Fiscal Year or
other period shall be allocated among the Members in proportion to their
respective Percentage Interests.
1.20
Loss Limitation

Notwithstanding the allocation of Losses pursuant to Section 4.1, the amount of
Losses allocated to any Member shall not exceed the maximum amount of Losses
that can be so allocated without causing any Member to have an Adjusted Deficit
at the raid of any Fiscal Year or other period. In the event some but not all of
the Members would have Adjusted Deficits as a consequence of an allocation of
Losses pursuant to Section 4.1, the limitation set forth in this Section 4.2
shall be applied on a Member-by-Member basis so as to allocate the maximum
permissible Losses to each Member under Regulations Section
1.704-1(b)(2)(ii)(d). To the extent Losses are subject to the limitation
contained in this Section 4.2 and reallocated to other Members, items of income
or gain shall be allocated to such other Members to the extent and in reverse
order of the Losses so reallocated for the purpose of offsetting the effect of
this Section 4.2.
1.21
Special Allocations



Limited Liability Company Agreement
- 14 -

--------------------------------------------------------------------------------




1.21.1    Minimum Gain Chargeback
Except as otherwise provided in Regulations Section 1.704-2(f), notwithstanding
any other provision of this Article 4, if there is a net decrease in Company
Minimum Gain during any Fiscal Year, each Member shall be specially allocated
items of Company income and gain for such Fiscal Year (and, if necessary,
subsequent Fiscal Years) in an amount equal to such Person’s share of the net
decrease in Company Minimum Gain, determined in accordance with Regulations
Section 1.704-2(g). Allocations pursuant to the previous sentence shall be made
in proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Sections 1.704-2(f)(6) and 1.704-2(1)(2). This Section 4.3.1 is
intended to comply with the minimum gain chargeback requirement in Regulations
Section 1.704-2(f) and shall be interpreted consistently therewith.
1.21.2    Member Minimum Gain Chargeback
Except as otherwise provided in Regulations Section 1.704-2(i)(4),
notwithstanding any other provision of this Article 4, if there is a net
decrease in Member Nonrecourse Debt Minimum Gain attributable to a Member
Nonrecourse Debt during any Fiscal Year, each Person who has a share of the
Member Nonrecourse Debt Minimum Gain attributable to such Member Nonrecourse
Debt, determined in accordance with Regulations Section 1.704-2(i)(5), shall be
specially allocated items of Company income and gain for such Fiscal Year (and,
if necessary, subsequent fiscal years) in an amount equal to such Person’s share
of the net decrease in Member Nonrecourse Debt Minimum Gain attributable to such
Member Nonrecourse Debt, determined in accordance with Regulations Section
1.704-2(i)(4). Allocations pursuant to the previous sentence shall be made in
proportion to the respective amounts required to be allocated to each Member
pursuant thereto. The items to be so allocated shall be determined in accordance
with Regulations Sections 1.704-2(i)(4) and 1.704-2(i)(2). This Section 4.3.2 is
intended to comply with the minimum gain chargeback requirement in Regulations
Section 1.704-2(i)(4) and shall be interpreted consistently therewith.
1.21.3    Qualified Income Offset
In the event any Member unexpectedly receives any adjustments, allocations or
distributions described in Regulations Section 1.704-l(b)(2)(ii)(d)(4), (5) or
(6), items of Company income and gain shall be specially allocated to each such
Member in an amount and manner sufficient to eliminate, to the extent required
by the Regulations, the Adjusted Deficit of such Member as quickly as possible,
provided that an allocation pursuant to this Section 4.3.3 shall be made only if
and to the extent that such Member would have an Adjusted Deficit after all
other allocations provided for in this Article 4 lave been tentatively made as
if this Section 4.3.3 were not in this Agreement.
1.21.4    Nonrecourse Deductions
Nonrecourse Deductions for any taxable year of the Company shall be allocated to
the Members in proportion to their respective Percentage Interests.
1.21.5    Member Nonrecourse Deductions


Limited Liability Company Agreement
- 15 -

--------------------------------------------------------------------------------




Member Nonrecourse Deductions for any taxable year of the Company shall be
allocated to the Member that made, or guaranteed or is otherwise liable with
respect to the loan to which such Member Nonrecourse Deductions are attributable
in accordance with principles under Regulations Section 1.704-2(i).
1.21.6    Curative Allocations
The allocations set forth in Section 4.2 and Section 4.3.1 through Section 43.5
are intended to comply with certain regulatory requirements under Code Section
704(b). The Members intend that, to the extent possible, all allocations made
pursuant to such Sections will, over the term of the Company, be offset either
with other allocations pursuant to such Sections or with special allocations of
other items of Company income, gain, loss or deduction pursuant to this Section
4.3.6. Accordingly, the Manager is hereby authorized and directed to make
offsetting allocations of Company income, gain, loss or deduction under this
Section 4.3.6 in whatever manner the Manager determines is appropriate so that,
after such offsetting special allocations are made (and taking into account the
reasonably anticipated future allocations of income and gain pursuant to
Sections 4.3.1 and 4.3.2 that are likely to offset allocations previously made
under Sections 4.3.4 and 4.3.5), the Capital Accounts of the Members are, to the
extent possible, equal to the Capital Accounts each would have if the provisions
of Sections 4.2 and 4.3 were not contained in this Agreement and all Company
income, gain, loss and deduction were instead allocated in accordance with the
provisions of Sections 4.1.
1.22
Code Section 704(c) Allocations

1.22.1    Contributed Property
In accordance with Code Section 704(c), income, gain, loss and deduction with
respect to any property contributed to the capital of the Company shall be
allocated among the Members, solely for federal income tax purposes, so as to
take account of any variation between the adjusted basis of the property to the
Company for federal income tax purposes and the initial Gross Asset Value of the
property as of the date of the Capital Contribution of the property to the
Company in a manner consistent with Code Section 704(c) and Regulations Section
1.704-3(c).
1.22.2    Reverse 704(c) Allocations
In the event that the Gross Asset Value of Company assets is adjusted pursuant
to the terms of this Agreement, subsequent allocations of income, gain, loss and
deduction with respect to such asset shall consistently take into account any
variation between the adjusted basis of such asset for federal income tax
purposes and its Gross Asset Value in a manner consistent with Code Section
704(c) and Regulations Section 1.704-3(c).
1.23
Other Allocation Rules

(a)    For purposes of determining the Profits or Losses or any other items
allocable to any period, Profits, Losses or any other items shall be determined
on a daily, monthly or other basis


Limited Liability Company Agreement
- 16 -

--------------------------------------------------------------------------------




as determined by the Manager using any permissible method under Code Section 706
and the Regulations thereunder.
(b)    The allocations of the Profits and Losses and any items of income, gain,
loss or deduction thereof pursuant to the terms of this Article 4 shall be made
after taking into account all distributions to and Capital Contributions by the
Members for the period to which such allocation relates.
DISTRIBUTIONS
1.24
Discretionary Distributions

Except as otherwise set forth in Section 5.2, cash or other assets in-kind will
be distributed only in such amounts and only at such times as the Board shall
determine in its sole discretion. All distributions under this Section 5.1 will
be in proportion to the respective Percentage Interest held by each Member at
the time of distribution.
1.25
Mandatory Distributions

1.25.1    Tax Distributions
Unless all Members agree otherwise, the Manager shall annually, on or before
March 15 of each year, cause the Company to distribute to each Member an amount
of cash equal to the Estimated Tax Amount with respect to the prior Fiscal Year.
Solely for purposes of determining whether the Company has satisfied its
distribution obligations under this Section 5.2.1, all cash and other
distributions made during a Fiscal Year shall be treated as distributions made
pursuant to this Section except to the extent that such distributions were
required to satisfy the obligations of the Company under this Section 5.2.1 in
respect of one or more prior taxable years.
1.25.2    Other Distributions
If Net Cash Flow for a Fiscal Year exceeds all distributions made by the Company
under Section 5.1 and 5.2.1, the Manager shall distribute the balance of the Net
Cash Flow for such Fiscal Year to the Members on or before March 15th after the
close of such Fiscal Year in proportion to their respective Percentage
Interests.
1.26
Distributions in Liquidation

1.26.1    Priority
Upon dissolution of the Company and the liquidation of the assets of the Company
pursuant to Article 13, the Liquidating Agent shall wind up the affairs of the
Company and liquidate the assets as promptly as is consistent with obtaining
fair value therefor and cause the remaining assets of the Company, including
proceeds of sales or other dispositions in liquidation of assets, to be applied
in accordance with the following priorities:


Limited Liability Company Agreement
- 17 -

--------------------------------------------------------------------------------




(a)    First, to payment of the debts and obligations of the Company to its
creditors (other than a Member), including sales commissions and other expenses
incident to any sale of the assets of the Company;
(b)    Second, to the establishment of such reserves as the Liquidating Agent
may deem reasonably necessary for any unliquidated contingent or unforeseen
liabilities or obligations of the Company;
(c)    Third, to the payment in full of loans (including for fins purpose,
accrued interest thereon through the date of payment) to the Company by the
Members, pro rata, according to the relative amount of such unpaid loans
(including for this purpose, accrued interest thereon through the date of
payment); and
(d)    Fourth, to the Members having positive Capital Accounts pro rata in
accordance with their relative positive Capital Accounts (as determined after
taking into account all Capitol Account adjustments for the Company’s Fiscal
Year during which such liquidation occurs), until all such positive Capital
Accounts are reduced to zero.
The reserves established pursuant to clause (b) of this Section 53.1 shall be
paid over by the Liquidating Agent to a bank or other financial institution to
be held in escrow for the purpose of paying unliquidated, contingent CM-
unforeseen liabilities or obligations and, at the expiration of such period as
the Liquidating Agent deems advisable, such reserves shall be distributed to the
Members or their assigns in the priority set forth in clauses (c) and (d) of
this Section 5.3.1. Distributions to the Members pursuant to this Section 5.3.1
shall be made within the time period prescribed by Regulations Section
1.704-l(b)(2)(ii)(b).
1.26.2    Distributions in Kind; Procedures
In the event the Liquidating Agent determines that an immediate sale of part or
all of the Company assets would cause undue loss to the Members, the liquidating
Agent, in order to avoid such loss, may either (a) defer liquidation of any
assets of the Company for a reasonable time, except those assets necessary to
satisfy Company debts and obligations, or (b) distribute the assets in kind to
the Members. If any assets of the Company are to be distributed in kind, such
assets shall be valued and shall be deemed sold at their fair market value and
any gain or loss deemed realized shall be allocated to the Capital Accounts of
the Members for purposes of applying this Section 5.3 as if such gain or loss
had actually been fully realized. Any assets that are to be so distributed shall
be distributed on the basis of the fair market value thereof and any Member
entitled to an interest in such assets shall receive such interest therein as a
tenant-in-common with all other Members so entitled. The fair market value of
such assets shall be determined by an appraiser to be selected by the
Liquidating Agent or by agreement of all the Members. In the event of such
distribution in kind, the distributee Member shall not thereafter sell or
otherwise Transfer or dispose of any interest in any assets so distributed which
they hold as a tenant-in-common without first offering such interest in writing
to the other tenants-in-common upon the same terms and conditions and for the
same price as such proposed sale or Transfer. The other tenants-in-common shall
have 30 days after the receipt of such offer within which to accept the same
and, as between themselves, shall have the


Limited Liability Company Agreement
- 18 -

--------------------------------------------------------------------------------




right to acquire such interest in proportion to their respective Percentage
Interests held in the Company as of the date of liquidation of the Company
(determined by excluding the Percentage Interest of the Member proposing to
dispose of its interest in such property). If the other tenants-in-common shall
fail to accept such offer within such period of time, such distributee Member
shall be free to sell the interest in such assets upon the terms and conditions
described in the offer disclosed to the other tenants-in- common free of any
further rights of first refusal.
1.27
Deficit Capital Accounts

Except as may otherwise be required by law or any other agreement to the
contrary, notwithstanding anything to the contrary contained in this Agreement,
to the extent that any Member has a deficit Capital Account balance upon
dissolution of the Company, that deficit shall not be an asset of the Company
and that Member shall not be obligated to contribute that amount to the Company
to bring the balance of that Member’s Capital Account to zero.
1.28
Waiver of Partition

No Member, either directly or indirectly, shall take any action to require
partition of the Company or any of its assets or properties. Notwithstanding any
provisions of applicable law to the contrary, each Member (and its successors
and assigns) hereby irrevocably waives any mid all right to maintain any action
for partition or to compel any sale with respect to its Company Interest, or
with respect to any assets or properties of the Company, except as expressly
provided in this Agreement.
MANAGEMENT
1.29
The Manager

1.29.1    Appointment of Manager
Except as otherwise set forth in this Agreement, AWS is designated to serve as
its Manager until it resigns or as otherwise pursuant to this Agreement. Except
as may be specifically provided in this Agreement or in any other written
agreement, the Manager shall not receive any salary, fee or draw for services
rendered to or on behalf of the Company.
1.29.2    Authority of Manager
Except as otherwise provided herein, the Manager shall be vested with complete
management and control of the day-to-day affairs of the Company and have the
power and authority to do all things necessary or proper to carry out the
business of the Company. In its capacity as Manager, the Manager shall be
specifically authorized to execute authorized instruments, documents,
agreements, contracts and other undertakings on behalf and in the name of the
Company. Persons dealing with the Company shall be entitled to rely on the
authority of the Manager to execute such documents on behalf of the Company.
Without limiting the foregoing, the Manager will from time to time as the
Manager deems appropriate, represent the Company to international
telecommunications bodies. The Board’s and the Members’ right and power to
participate in the


Limited Liability Company Agreement
- 19 -

--------------------------------------------------------------------------------




management of the Company will be limited to those matters specifically
prescribed in this Agreement or otherwise required under applicable law. The
Manager agrees to enforce the Company’s rights in the event of a material breach
by a Member providing services to the Company.
1.30
Limitations on the Authority of the Manager

1.30.1    Matters Requiring Board Approval
Notwithstanding the provisions of Section 6.1.2, the Company will not take any
of the following acts unless proposed by the Manager and approved by the Board
or unless approved by the Board with or without proposal by the Manager
(a)    require any Capital Contributions other than those provided for in
Section 3.1;
(b)    make any distributions of cash or other assets (other than distributions
under Section 5.2.1 and in liquidation) to any Member;
(c)    adopt or revise any Business Plan; or
(d)    take any other action that is expressly reserved as a power of the Board
under the terms and provisions of this Agreement
1.30.2    Matters Requiring Member Approval
Notwithstanding the provisions of Section 6.1.2, the Company will not take any
of the following acts unless approved in writing by all Members who have a
Percentage Interest of ten percent (10%) or more in advance of taking any such
action:
(a)    amend this Agreement or the Certificate in a manner that would adversely
affect the rights or increase in any manner any obligation of a Member, subject
to the Contributing Member’s ability to make financing decisions and related
amendments to this Agreement and the Certificate in accordance with Section
3.2.2;
(b)    except as otherwise provided in Section 3.2.2(k) and 3.2.2(l), enter into
any agreement, or modify or terminate an existing agreement, between the Company
and any Member or any Affiliate of any Member, provided that the consent of the
Members will not be required for any modification of any existing agreement that
occurs automatically under the terms of such agreement including, without
limitation, any modification to flic price charged to AWS by the Company for
roaming services under any agreement(s) between AWS and the Company that occurs
as a result of lower pricing that is actually paid by a substantial portion of
Major Carriers; and further provided that if the Company takes any of the
actions described in this Section 6.2.2(b), the Company agrees to do so on
commercially reasonable terms;
(c)    dissolve, liquidate or wind up the Company except pursuant to and in
accordance with the terms of this Agreement;


Limited Liability Company Agreement
- 20 -

--------------------------------------------------------------------------------




(d)    confess any judgment against the Company;
(e)    make any general assignment of the Property of the Company for the
benefit of creditors;
(f)    consent to any involuntary bankruptcy filing or petition with respect to
the Company;
(g)    initiate or file any bankruptcy petition with respect to the Company;
(h)    except as set forth in Section 3.2.2, acquire or dispose of any assets
with fair market value in excess of twenty percent (20%) of the fair market
value of the Property then owned by the Company except as contemplated by the
Business Plan;
(i)    except as set forth in Section 3.2.2, issue any Interests at prices not
applied equally to all Members;
(j)    except as set forth in Section 3.2.2 or otherwise set forth in this
Agreement, change the Manager,
(k)    except as set forth in Section 3.2.2, change the crew end-user pricing or
wholesale roaming price charged by the Company to wireless carriers by more than
twenty- five percent (25%) in any Fiscal Year, provided, however, that AWS is
entitled to the benefit of lower pricing that is actually paid by a substantial
portion of the Major Carriers, and the approval of the other Member will not be
necessary in such instances;
(l)    except as set forth in Section 3.2.2, publish average end-user rates that
result in user pricing in excess of the wholesale roaming price charged by the
Company to AWS by twenty five percent (25%) or more; provided that AWS is
entitled to the benefit of lower pricing that is actually paid by a substantial
portion of the Major Carriers and the approval of the other Member will not be
necessary in such instances. MTN acknowledges that AWS may in its sole
discretion revise end-user pricing from time to time as part of promotions, plan
bolt-ons, variations and packaging, rebates or similar programs in the ordinary
course of AWS’s business;
(m)    except as set forth in Section 3.2.2, increase the aggregate cap on
Capital Contributions under Section 3.2.1; or
(n)    except as set forth in Section 3.2.2 and except for Capital Contributions
under Section 3.2.1 and any loans under Section 3.6, apply for or obtain any
additional funding or financing, whether debt or equity.
1.31
Steering Committee

1.31.1    Appointment and Scope
The Company shall form a steering committee (the “Steering Committee”) to:
(a)    review the status and progress of the Trial and the Business of the
Company;


Limited Liability Company Agreement
- 21 -

--------------------------------------------------------------------------------




(b)    review the performance of the parties’ respective obligations under this
Agreement and the Master Services Agreement between the Company, MTN and AWS
(the “Master Services Agreement”); and
(c)    review any recommendations, suggestions and proposals made by any party
regarding the Trial or the Business of the Company.
1.31.2    Composition
The Steering Committee will consist of the General Manager of the Company and a
reasonable number of individuals appointed or changed by each Member from time
to time by giving the other parties and the General Manager of the Company
written notice and the contact information of the individual (including, but not
limited to, the name, address, telephone numbers and email address).
1.31.3    Meetings of Steering Committee
Unless otherwise agreed by the Members, the Steering Committee will meet or have
a telephone conference approximately: (i) bi-weekly for the first eighteen (18)
months after the Effective Date (the “Weekly Period”), (ii) monthly for the six
(6) months following the end of the Weekly Period (the “Monthly Period”) and
(iii) bi-monthly following the end of the Monthly Period. Each respective
Steering Committee meeting or telephone conference will be held at such location
and on such date and time as the General Manager of the Company may reasonably
determine and inform all members of the Steering Committee reasonably in
advance.
1.31.4    Information
Prior to any meeting of the Steering Committee, the General Manager of the
Company will circulate to all members of the Steering Committee an agenda for
the meeting, as well as all other information prepared by the Company for the
Steering Committee meeting. Furthermore, the Company shall provide to a member
of the Steering Committee any information related to the agenda items of the
meeting, any information which is reasonably requested by such member in order
to assist him or her in making informed decisions and to contribute to the
Steering Committee, and all information concerning the Company’s monthly
financial conditions or operations distributed to other members of the Steering
Committee for purposes of performing the Steering Committee’s functions. Each
Member shall provide to the General Manager of the Company any information that
is necessary for the proper functioning of the Steering Committee, including,
but not limited to, information related to the services provided by the Members
to the Company under the Master Services Agreement.
1.31.5    Expenses
Unless otherwise mutually agreed by the Members in writing, each Member shall
bear its own costs and expenses related to its participation on the Steering
Committee.
1.32
The Board of Directors



Limited Liability Company Agreement
- 22 -

--------------------------------------------------------------------------------




1.32.1    Constitution of the Board
The Board shall be composed of five (5) Directors. AWS shall appoint three (3)
Directors (“AWS Directors”) and MTN shall appoint two (2) Directors (“MTN
Directors”). If, as the result of the application of Section 3.2.2, the
Percentage Interest of MTN increases above fifty percent (50%), then, from and
after such date and for so long as MTN’s Percentage Interest remains greater
than fifty percent (50%), MTN shall have the right to appoint three (3)
Directors and AWS shall appoint two (2) Directors. Each of AWS and MTN shall
designate, and notify the other party of, its initial Directors prior to the
first meeting of the Board. AWS and MTN may change any or all of their
respective Directors at any time from time to time by providing written notice
of the change to the other party. Directors will serve without compensation from
the Company and shall serve until they are replaced or resign. Any vacancy
occurring on the Board, whether due to death, disability, removal or other
cause, may be filled by the Member that originally appointed such Director.
Except as approved by the Manager or permitted by this Agreement, no Director
shall have any right or authority to take any action on behalf of the Company.
1.32.2    Meetings of the Board
Regular meetings of the Board will be held at such times and places as
determined by the Board, but must be held at least quarterly. Special meetings
of the Board may be called by the Manager or by a Quorum of Directors. All
meetings of the Board shall be held at the principal place of business of the
Company in Redmond, Washington or at such other place as shall be specified or
fixed in the notices or waivers of notice thereof. Written notice stating the
place, day and hour of the meeting and the purpose or purposes for which the
meeting is called shall be delivered not less than five (5) business days before
the date of the meeting to the Directors. Directors may participate in a meeting
of the Board by any means of communication by which all Directors participating
in the meeting can hear each other during the meeting. Participation by such
means shall constitute presence in person at a meeting. So long as written
notice of a Board meeting is delivered to all Directors pursuant to this Section
6.4.2, the presence of at least three (3) Directors (without regard to whether
they are AWS Directors or MTN Directors) shall constitute a quorum (a “Quorum”)
for the transaction of business at any Board meeting. If written notice of a
Board meeting is not delivered to all Directors pursuant to this Section 6.4.2,
then at least one (1) of the three Directors present must be an MTN Director in
order to constitute a Quorum. If less than a Quorum is present at a meeting, the
meeting shall be adjourned without further notice.
1.32.3    Voting
Each Director attending a Board meeting or taking any action contemplated by the
last sentence of this Section 6.4.3 shall be entitled to one vote. The Board
shall act upon the majority vote of a Quorum of its Directors properly attending
a duly convened meeting of the Board and casting votes, and such majority vote
shall constitute “approval”, “consent”, proper “action” or the “determination”
or “decision” of the Board.
1.32.4    Action without a Meeting


Limited Liability Company Agreement
- 23 -

--------------------------------------------------------------------------------




Any action that could be taken at a meeting of the Board may be taken without a
meeting if one or more written consents setting forth the action so taken are
signed by all Directors. Actions taken by written consent are effective when the
last Director signs the consent, unless the consent specifies a later effective
date.
1.32.5    Authority of the Board
The Board shall have the authority to cause the Company to do the things and
take the actions described in Section 6.2.1. The Board shall have no power or
authority to act for or on behalf of the Company or to be involved in the
management or control of the Company other than as set forth in Section 6.2.1.
1.33
Officers

1.33.1    Appointment
The Board may appoint one or more individuals to serve as Officers of the
Company. The Company shall have such Officers as the Board may from time to time
determine, which Officers may (but need not) include a Chief Executive Officer,
President, Vice President, Secretary, or Treasurer. The same person may hold any
two or more offices. Each Officer shall hold office at the pleasure of the Board
until his or her successor is chosen or until earlier death, resignation,
retirement or removal from office. Any Officer designated by the Board may be
removed at any time by the Board for any reason. If the office of any Officer
becomes vacant for any reason, the vacancy may be filled by the Board. The Board
may abolish any office at any time.
1.33.2    Powers and Duties
Subject to the restrictions set forth in this Agreement and to the direction of
the Manager and the Board, the Officers shall perform such duties and services
and exercise such powers as may be provided by this Agreement or as the Manager
or Board may from time to time determine or as may be assigned to them by any
competent superior officer. The Manager may also at any time limit or circumvent
the enumerated duties, services and powers of any Officer. In addition to the
designation of Officers and enumeration of their respective duties, services and
powers, the Manager and Board may grant powers of attorneys to individuals to
act as agent for or on behalf of the Company, to do any act which would be
binding on the Company, to incur any expenditures on behalf of the Company or to
execute, deliver and perform any agreements, acts, transactions or other matters
on behalf of the Company. Such powers of attorney may be revoked or modified as
deemed necessary by the Manager or Board, as applicable.
1.34
Related Party Transactions

The Company may transact business with any Manager or Member or Affiliate
thereof; provided such transactions are entered into pursuant to this Agreement
and the terms of those transactions have been approved in advance by the Beard
or tine Members pursuant to Section 6.2.2(b) and, provided further, that the
following transactions and the terms of the following


Limited Liability Company Agreement
- 24 -

--------------------------------------------------------------------------------




agreements attached as exhibits to this Agreement and to be executed
contemporaneously with this Agreement are hereby approved in advance:
(a)    the Master Services Agreement between the Company, MTN and AWS attached
hereto as Exhibit C:
(b)    AWS and the Company will enter into a trademark license substantially on
the terms set forth in the Trademark License Agreement between the Company and
AWS attached hereto as Exhibit D. The Company shall pay up to $20,000 per annum
of the license fees under the Trademark License Agreement AWS shall pay any
license fees in excess of $20,000 per annum;
(c)    the Manager may appoint employees to be seconded to the Company. Any such
secondment will be substantially on the terms set forth in the Secondment
Agreement between the Company and AWS or MTN, respectively, attached hereto as
Exhibit E. For the first two (2) years from the Effective Date, the Manager
agrees to appoint a minimum of two employees designated by MTN to be seconded to
the Company, both of whom will be executive or manager level positions, will
report to the General Manager of the Company and will be concerned with sales
efforts, installations on board, technical support, and coordination with MTN;
and
(d)    with respect to GSM roaming, AWS and the Company will enter into a Rate
Agreement containing terms substantially similar to the terms set forth in the
Rate Agreement attached hereto as Exhibit F.
RIGHTS, OBLIGATIONS AND POWERS OF THE MEMBERS
1.35
Voting Rights of Members

No Member shall have any right to act for or on behalf of the Company or be
involved in the management or control of the Company, except that a Member duly
appointed as Manager may act in such capacity in accordance with this Agreement.
In addition, no Member shall be entitled to vote on any matter with respect to
the Company’s business and affairs, unless specifically granted that right in
this Agreement or unless such right is vested in the Member by the Act and
cannot be waived by the Members.
1.36
Compensation of Members

Except as may be specifically provided in this Agreement or in any other written
agreement that is entered into in accordance with this Agreement, no Member
shall receive any salary, fee or draw for services rendered to or on behalf of
the Company or in connection with the Business.
INDEMNIFICATION
1.37
Limitation on Liability

No Member, Manager or officer, shareholder, employee or agent thereof, or
Director or Officer, employee or agent of the Company shall be liable,
responsible or accountable in damages


Limited Liability Company Agreement
- 25 -

--------------------------------------------------------------------------------




or otherwise to the Company or any Member for any act or omission by any such
Person or by any employee or other agent of the Company if such Person acted in
good faith and in a manner in which he, she or it believed to be in the best
interests of the Company unless such conduct constitutes fraud, negligence,
willful misconduct or a material breach of this Agreement
1.38
Indemnification

To the fullest extent not prohibited by law, the Company shall indemnify and
hold harmless each Member, Manager, each officer, shareholder, employee or agent
thereof, and each Director, Officer, employee or agent of the Company from and
against any and all losses, claims, demands, costs, damages, liabilities (joint
and several), expenses of any nature (including attorneys’ fees and
disbursements), judgments, fines, settlements and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which such Person may be involved or
threatened to be involved, as a party or otherwise, arising out of or incidental
to any business of the Company transacted or occurring while such Person was a
Member, Manager, officer, shareholder, employee or agent thereof, or Director,
Officer, employee or agent of the Company regardless of whether such Person
continues in such capacity at the time any such liability or expense is paid or
incurred, except for fraud, willful misconduct, bad faith or negligence on the
part of such Person. The indemnification provided by this Section 8.2 shall be
in addition to any other rights to which those indemnified may be entitled under
any agreement, as a matter of law or equity, or otherwise, and shall continue as
to a Person who has ceased to serve in their capacity, and shall inure to the
benefit of the heirs, successors, assigns and administrators of the Person so
indemnified. With respect to the satisfaction of any indemnification of the
above-mentioned Persons, only assets of the Company shall be available therefor
and no Member or Manager shall have any personal liability therefor. Any
indemnification required hereunder to be made by the Company shall be made
promptly as the liability, loss, damage, cost or expense is incurred or
suffered. This indemnification shall apply only to a Person’s acts when acting
in the capacity of a party to this Agreement or when acting as a representative
of a Person acting in the capacity of a party to this Agreement and shall not
apply when such Person is acting in the capacity as a vendor or independent
contractor (or representative thereof) to the Company.
1.39
Indemnification Procedures

(a)    If any party (the “Indemnified Party”) shall notify the other party
hereto with respect to any matter (“Claim”) for which such Indemnified Party may
be entitled to indemnification under this Article 8, the Indemnified Party shall
have the right to defend itself against the Claim with counsel of its choice
that is reasonably retained for such defense or to request that the Company
defend it with counsel that the Managing Member reasonably retains for such
purpose. The Indemnified Party or the Company, as the case may be, shall conduct
the defense of the Claim actively and diligently.
(b)    In the event the Company is not conducting the defense of the Claim in
accordance with this Section 8.3, the Indemnified Party will not consent to the
entry of any judgment or enter into any settlement with respect to the Claim
without the prior written consent of the Company, which consent the Company
shall not unreasonably withhold.


Limited Liability Company Agreement
- 26 -

--------------------------------------------------------------------------------




1.40
Advancement of Expenses

The right to indemnification conferred in this Article 8 shall include, if
approved by the Board, the right to be paid by the Company the expenses incurred
in defending any proceeding in advance of its final disposition (hereinafter an
“advancement of expenses”). An advancement of expenses shall be made upon
delivery to the Company of an undertaking (hereinafter an “undertaking”), by or
on behalf of such indemnitee, to repay all amounts so advanced if it shall
ultimately be determined by final judicial decision from which there is no
further right to appeal that such indemnitee is not entitled to be indemnified
for such expenses under this subsection 8.3.
TRIAL; OPERATIONS
1.41
Pre-Trial

Prior to the beginning of the Trial, the Members intend to:
(a)    identify up to four (4) commercial cruise ships to test the technical and
commercial feasibility of the Business and negotiate exclusive cellular service
agreements with operators of the ships (with options to expand agreement to all
commercial cruise ships operated by such operator) to engage in the Business
during the Trial;
(b)    identify and validate the technical solutions required to provide the
Business on commercially reasonable terms;
(c)    negotiate and have the Company execute definitive agreements for the
Company including related party agreements; and
(d)    identify and obtain all required approvals, authorizations and licenses
to operate the Business in compliance with all applicable statutes, rules,
regulations, interpretations, judgments, orders and injunctions.
The Members intend to accomplish these items as soon as reasonably practicable
ate the Effective Date. The Trial will begin on the Date of Activation (as
defined in the Master Agreement between the Company and Client of the Company)
of a Covered Vessel (as defined in such Master Agreement) (the “Trial
Commencement Date”).
1.42
Trial

During the Trial, the Members intend to:
(a)    cause the Company to sign agreements with the owners of up to four (4)
commercial cruise ships and conduct and evaluate the Business on such ships; and
(b)    evaluate and, if necessary, revise the Trial Business Plan for purposes
of producing the Business Plan after the Trial.


Limited Liability Company Agreement
- 27 -

--------------------------------------------------------------------------------




The Trial will end at the end of the Trial Period. Notwithstanding the end of
the Trial, the Company will continue to conduct the Business as conducted during
the Trial through the end of the Decision Period.
1.43
Post-Trial

After the Trial Period and during the Decision Period each Member will evaluate
the results of the Trial. The Manager will, in consultation with both Members,
prepare a Business Plan based on the Trial Business Plan and the results of the
Trial and submit the Business Plan to the Board at least thirty (30) days prior
to the end of the Decision Period. At any time during the Decision Period,
either Member may elect, in its sole discretion, to withdraw from the Company by
giving a Withdrawal Notice to the other Member. The Members acknowledge that the
Company is likely to require a Capital Contribution on or around the end of the
Decision Period and that the amount of such Capital Contribution is currently
contemplated to be from $5 million to $8 million dollars in the aggregate. The
Board will notify the Members of the timing and amount of such initial Capital
Contribution at least fifteen (15) days prior to the end of the Decision Period.
In the event less than all of the Members fail to make such initial Capital
Contribution on or before the date indicated by the Board for making such
Capital Contribution, the Noncontributing Members will be deemed to have given a
Withdrawal Notice to the Contributing Members on such date.
1.44
Withdrawal Procedures

1.44.1    Withdrawal Notice
In the event a Member (the “Initiating Member”) gives the other Member (the
“Responding Member”) a Withdrawal Notice in accordance with Section 9.3, the
Responding Member will be obligated to either: (a) purchase the Initiating
Member’s Interest for an amount equal to eighty percent (80%) of the total
Capital Contributions made by the Initiating Member, or (b) withdraw from the
Company. The Responding Member will notify the Initiating Member of its election
within ten (10) days after receipt of the Withdrawal Notice.
1.44.2    Purchase Election
In the event the Responding Member elects to purchase the Initiating Member’s
Interest, the Initiating Member will sell to the Responding Member and the
Responding Member will purchase from the Initiating Member all of the Initiating
Member’s Interest in the Company in exchange for payment by the Responding
Member of an amount equal to eighty percent (80%) of the total Capital
Contributions made by the Initiating Member. Closing of the purchase and sale of
the Initiating Member’s Interest in the Company will take place at the principal
place of business of the Company within thirty (30) days after Responding Member
notifies Initiating Member of its election to purchase Initiating Member’s
Interest. Upon closing of the purchase and sale of the Initiating Member’s
Interest, the Company and the Responding Member will have the exclusive right to
continue to engage in the Business and the Initiating Member will, without
limitation, continue to be bound by the provisions of Section 2.8.
Notwithstanding the Act, the withdrawal


Limited Liability Company Agreement
- 28 -

--------------------------------------------------------------------------------




and sale by the Initiating Member of its Interest in the Company will not result
in the dissolution of the Company.
1.44.3    Withdrawal Election
In the event the Responding Member elects to withdraw from the Company, then the
Company will be dissolved pursuant to Section 13.
1.45
Business Plans

1.45.1    Adoption
The Trial Business Plan is attached to this Agreement as Exhibit B. On or before
the date that is thirty (30) days prior to the end of the Decision Period,
Manager shall, in consultation with both Members, change the Trial Business Plan
based on the results of the Trial. The modified Trial Business Plan will
constitute the five-year Business Plan setting forth in reasonable detail the
planned activities and objectives for the Company and the Business for the
coming Fiscal Year and the following four (4) years. In addition, on or before
the end of the Decision Period for the first year and at least annually each
year thereafter, Manager shall, in consultation with both Members, prepare an
annual Budget setting forth in reasonable detail the anticipated financial plan
and budget for the Company.
1.45.2    Implementation
The Business Plan and Budget will be used as guidelines but are not binding on
the Company, the Manager, the Board or any Member. Subject to the preceding
sentence, the Business Plan and Budget shall be implemented by the Manager,
Board and the Officers on behalf of the Company. The Company shall be authorized
to make the expenditures and incur the obligations provided for in the Business
Plan and Budget and shall be authorized to engage in the activities set forth in
the Business Plan. The Members contemplate that the mobile wireless voice and
data services to be offered by the Company will be offered using the GSM
standard and the CDMA standard.
1.46
Provision of Services; Failure to Provide Services

1.46.1    Provision of Services
The Members (or their Affiliates) shall provide the products and services
(collectively, the “Services”) set forth in one or more agreements that nay be
entered into by the Company and the Member, which agreements shall be negotiated
by the Manager and subject to the approval of the Members. Services provided
from the Effective Date through the end of the Decision Period will be provided
to the Company by the Members without any fee or other charge, including any
reimbursement of expenses incurred by a Member in connection with providing the
Services during such period, unless otherwise expressly agreed in the applicable
contract Services provided after the end of the Decision Period shall be
provided for reimbursement of expenses by a Member in connection with providing
the Services and no other fee or charge unless otherwise expressly agreed in the
applicable contract.


Limited Liability Company Agreement
- 29 -

--------------------------------------------------------------------------------




1.46.2    Failure to Provide Certain Services
If, at any time while this Agreement is in effect, a Member in its capacity as a
service provider under the Master Services Agreement (the “Nonperforming
Member”) fails, in whole or in part, to provide to the Company a Core Service
(as defined in the Master Services Agreement) after the applicable notice and
cure period described in the Master Services Agreement, then, upon written
notice, the other Member (the “Performing Member”) at its option may, effective
as of the date of the written notice: (i) elect to terminate the Master Services
Agreement, (ii) elect to become the Manager of the Company, if the Performing
Member is not already the Manager, and (iii) elect any one of the following
remedies (in addition to any other remedies available to the Performing Member
under this Agreement, the Master Services Agreement, law or equity):
(a)    Purchase the Nonperforming Member’s Interest for an amount equal to
eighty percent (80%) of the Nonperforming Member’s then-current Capital Account.
In the event the Performing Member elects to purchase the Nonperforming Member’s
Interest, the closing of the purchase and sale of the Nonperforming Member’s
Interest in the Company will take place at the offices of the attorneys for the
buyer within thirty (30) days after the Performing Member notifies the
Nonperforming Member of its election. Upon closing of the purchase and sale of
the Nonperforming Member’s Interest, the Company and the Performing Member will
have the exclusive right to continue to engage in the Business and the
Nonperforming Member will, without limitation, continue to be bound by the
provisions of Section 2.8. Notwithstanding the Act, the withdrawal and sale by
the Nonperforming Member of its Interest in the Company will not result in the
dissolution of the Company; or
(b)    Cause the Company to be dissolved and liquidated in accordance with
Section 13.2, and the Nonperforming Member will, without limitation, continue to
be bound by the provisions of Section 2.8.
REPRESENTATIONS AND WARRANTIES
1.47
In General

As of the date hereof, each of the Members hereby makes each of the
representations and warranties applicable to such Member as set forth in Section
10.2, and such warranties and representations shall survive the execution of
this Agreement.
1.48
Representations and Warranties

Each Member hereby represents and warrants that:
1.48.1    Organization and Existence
Such Member is a corporation duly organized, validly existing and in good
standing under the laws of the jurisdiction of its formation and governance.
1.48.2    Power and Authority


Limited Liability Company Agreement
- 30 -

--------------------------------------------------------------------------------




Such Member has the full power and authority to execute, deliver and perform
this Agreement, and to own and lease its properties and to carry on its business
as now conducted and as contemplated hereby.
1.48.3    Authorization and Enforceability
The execution and delivery of this Agreement by such Member and the carrying out
by such Member of the transactions contemplated hereby have been duly authorized
by all requisite corporate actions and this Agreement has been duly executed and
delivered by such Member and constitutes the legal, valid and binding obligation
of such Member, enforceable against it in accordance with the terms hereof.
1.48.4    No Governmental Consents
No authorization, consent or approval of, notice to or filing with, any
governmental authority, is required for the execution, delivery and performance
by such Member of this Agreement.
1.48.5    No Conflict or Breach
None of the execution, delivery and performance by such Member of this Agreement
the compliance with the terms and provisions hereof, and the carrying out of the
transactions contemplated hereby, conflicts or will conflict with or will result
in a breach or violation of any of the toms, conditions or provisions of any
law, governmental rule or regulation or the charter documents, as amended, or
bylaws, as amended, if such Member or any order, writ injunction, judgment or
decree of any court of governmental authority against such Member or by which it
or any of its proprieties is bound, or any loan agreement indenture, mortgage,
note, resolution, bond, or contract or other agreement or instrument to which
such Member is a party or by which it or any of its properties is bound, or
constitutes or will constitute a default thereunder or will result in the
imposition of any lien upon any of its properties.
1.48.6    No Proceedings
There are no suits or proceedings pending, or to the knowledge of such Member,
threatened in any court or before any regulatory commission, board or other
governmental administrative agency against or affecting such Member that could
have a material adverse effect on the business or operations of such Member,
financial or otherwise, or on its ability to fulfill its obligations hereunder.
TRANSFERS OF COMPANY INTERESTS
1.49
Restrictions on Transfer

Except as otherwise permitted by this Agreement, no Member shall Transfer all or
any portion of its Interest without the prior written consent of all other
Members, which consent may be withheld in the sole and absolute discretion of
all other Members. Even with the consent of all other Members, no assignee shall
become a substituted Member in the place of the assignor except


Limited Liability Company Agreement
- 31 -

--------------------------------------------------------------------------------




as provided in Section 11.6. Any attempted Transfer by a Member of all or any
portion of its Interest other than in accordance with this Article 11 shall be
null and void ab initio.
1.50
Permitted Transfers

1.50.1    Trial Period and Decision Period
During the Trial Period and the Decision Period, subject to the conditions and
restrictions set forth in Section 113, a Member may Transfer its Interest only
if the transferring Member Transfers all of its Interest to an Affiliate of the
transferor that is not a natural Person; provided, however, that during the
Trial Period or the Decision Period each Member nay Transfer all of its Interest
in connection with a corporate reorganization, merger, consolidation, sale of
stock or sale of substantially all assets (a “Corporate Transfer”); provided,
however, that MTN shall not Transfer its Interest to any Major Carrier except
pursuant to Section 11.2.2(c).
1.50.2    After the First Contribution Date
After a Member makes its first full Capital Contribution on a timely basis under
Section 3.2.1, subject to the conditions and restrictions set forth in Section
11.3, the Member may Transfer its Interest only if:
(a)    the transferring Member Transfers all of its Interest to an Affiliate of
the transferor that is not a natural Person;
(b)    the transferring Member Transfers all of its Interest in a Corporate
Transfer; provided that if the Corporate Transfer is also an “involuntary
transfer” as defined in Section or if MTN proposes a Corporate Transfer to any
Major Carrier, then the Corporate Transfer is not permitted under this Section
11.2.2(b) (but may be permitted under 11.2.2(c)); or
(c)    the transferring Member has provided the other Members with an Offer
under Section 11.8 and the other Member has declined to purchase the Interest
pursuant to that Section.
Any Transfer under Sections 11.2.2(a), (b) or (c) above is referred to in this
Agreement as a “Permitted Transfer”. Notwithstanding satisfaction of the
conditions and restrictions set forth in Section 11.3, a transferee of a
Permitted Transfer shall only be entitled to the rights of an unadmitted
assignee pursuant to Section 11.5 until such time as the transferee is admitted
as a substituted Member pursuant to Section 11.6.
1.51
Continuing Liability; Conditions to Permitted Transfers

With respect to any Transfer to an Affiliate of the transferor: (i) the
transferor and transferee will be jointly and severally liable for all of the
obligations of the transferor hereunder, and (ii) any event by which the
transferee ceases to be an Affiliate of the transferor shall be deemed to be a
Transfer of the transferor’s Interest for purposes of this Article 11. A
Transfer shall not be treated as a Permitted Transfer under Section 11.2 unless
and until the following conditions are satisfied:


Limited Liability Company Agreement
- 32 -

--------------------------------------------------------------------------------




1.51.1    Required Documentation
Except in the cases of a Transfer involuntarily by operation of law or a
Transfer by a Member of all of its Interest to its Affiliate, the transferor and
transferee shall execute and deliver to the Company such documents and
instruments of conveyance as may be necessary or appropriate in the reasonable
opinion of counsel to the Company to effect such Transfer and to confirm the
agreement of the transferee to be bound by the provisions of this Agreement,
including this Article 11. In the case of a Transfer of Interests involuntarily
by operation of law, the Transfer shall be confirmed by presentation to the
Company of legal evidence of such Transfer, in form and substance reasonably
satisfactory to counsel to the Company. In the case of a Transfer by a Member of
all of its Interest to its Affiliate, the transferor and transferee shall not be
required to comply with the terms of this Section 11.3.1.
1.51.2    Reimbursement of Costs
In all cases, the Company shall be reimbursed by the transferor and/or
transferee for all costs and expenses that it reasonably incurs in connection
with such Transfer.
1.51.3    Legal Opinions
Except in the case of a Transfer involuntarily by operation of law, the
transferor shall furnish to the Company an opinion of counsel, which counsel and
opinion shall be reasonably satisfactory to the non-transferring Member, that
(a) the Transfer will not cause the Company to terminate for federal income tax
purposes and that such Transfer will not cause tire application of the rules of
Code Sections 168(g)(1)(B) and 168(h) (generally referred to as the “tax exempt
entity leasing rules”) or similar rules to apply to the Company, the Property,
the Members or their Affiliates; (b) such Transfer will not cause the Company to
become taxable as a corporation for federal income tax purposes,
(a)    such Transfer will not cause adverse tax consequences to the
non-transferring Member from the authorization to make such a Transfer pursuant
to the provisions of Section 113.5; (d) such Transfer will not violate any
applicable securities laws and (e) without limiting the foregoing, such Transfer
will not subject the Company, its Members or any Affiliate of the Company or its
Members to additional regulation by, or to the additional jurisdiction of, the
Securities and Exchange Commission (or any successor agency) or the Federal
Communications Commission (or any successor agency).
1.51.4    Tax Information
The transferor and transferee shall furnish the Company with the transferee’s
taxpayer identification number and any other information reasonably necessary to
permit the Company to file all required federal and state tax returns and other
legally required information statements or returns.
1.52
Prohibited Transfers



Limited Liability Company Agreement
- 33 -

--------------------------------------------------------------------------------




Any purported Transfer of an Interest that is not a Permitted Transfer or that
is not consented to by the other Member pursuant to Section 11.1 shall be null
and void and of no force or effect whatever, provided that, if the Company is
required to recognize a Transfer that is not a Permitted Transfer (or if the
Company, in its sole discretion, elects to recognize a Transfer that is not a
Permitted Transfer), the Interest Transferred shall be strictly limited to the
transferor’s rights to allocations and distributions as provided by this
Agreement with respect to the transferred Interest, which allocations and
distributions may be applied (without limiting any other legal or equity rights
of the Company) to satisfy any debts, obligations or liabilities for damages
that the transferor or transferee of such Interest may have to the Company.
In the case of a Transfer or attempted Transfer of an Interest that is not a
Permitted Transfer or that is not consented to by the other Member pursuant to
Section 11.1, the parties engaging or attempting to engage in such Transfer
shall indemnify and hold harmless the Company and the non-transferring Member
from all cost, liability and damage that any of such indemnified parties may
incur (including, without limitation, incremental tax liabilities, lawyers’ fees
and expenses) as a result of such Transfer or attempted Transfer and efforts to
enforce the indemnity granted hereby.
1.53
Rights of Unadmitted Assignees and Transferor

(a)    Any Person who acquires an Interest, excluding, a transferee in a
Permitted Transfer, and who is not admitted as a substituted Member pursuant to
Section 11.6, shall be entitled only to allocations and distributions with
respect to such acquired Interest in accordance with this Agreement and shall
have no right of any information or accounting of the affairs of the Company or
the Business, shall not be entitled to inspect the books or records of the
Company or the Business and shall not have any of the rights of a Member under
the Act or this Agreement Accordingly, the assignee shall have no authority to
act for or bind the Company, to inspect the Company’s books, or otherwise to be
treated as a Member.
(b)    Following such a Transfer, the transferor (i) shall not be relieved of
its liabilities and obligations as a Member of the Company under this Agreement
and the Act, (ii) shall, with respect to any Permitted Transfer, continue to
vote that portion of the Interest transferred to a permitted transferee unless
such permitted transferee is admitted as a substituted Member pursuant to
Section 11.6 in addition to that portion of the Interest (if any) retained by
the transferor; (iii) shall, with respect to any Transfer other than a Permitted
Transfer, be entitled to vote as a Member under this Agreement only with respect
to that portion of the Interest (if any) retained by the transferor, and (iv)
shall, if the transferor transfers its entire Interest in the Company, have no
authority to act on behalf of or to bind the Company in any way.
1.54
Admission of Substituted Members

Subject to the other provisions of this Article 11, a transferee of an Interest
may be admitted to the Company as a substituted Member only upon satisfaction of
the conditions set forth in this Section 11.6:


Limited Liability Company Agreement
- 34 -

--------------------------------------------------------------------------------




(a)    The other Member or Members unanimously consent to such admission, which
consent may be given or withheld in the sole discretion of the other Member or
Members;
(b)    The transferee becomes a party to this Agreement as a Member and executes
such documents and instruments as the other Member or Members may reasonably
request as may be necessary or appropriate to confirm such transferee as a
Member in the Company and such transferee’s agreement to be bound by the terms
and conditions hereof and of the terms and conditions of the transferee’s
admission as a Member; and
(c)    The transferee pays or reimburses the Company for all reasonable legal,
filing and publication costs that the Company incurs in connection with the
admission of fee transferee as a Member with respect to the transferred
Interest.
1.55
Specific Performance

Each of fee Members acknowledges that the rights and obligations provided by
this Article 11 are of unique value to it and the payment of monetary damages
could not adequately compensate the other Members for any breach of the
obligations set forth in this Article 11. Accordingly, fee rights of fee Members
set forth in this Article 11 shall be specifically enforceable in accordance
with their terms.
1.56
Right of First Offer

1.56.1    Offer
In the event a Member (the “Selling Member”) wishes to Transfer all of such
Member’s Interest in the Company and the contemplated Transfer would not
otherwise qualify as a Permitted Transfer, the Selling Member shall give the
other Member (the “Offeree”) an offer (the “Offer”) to purchase all of the
Selling Member’s Interest (the “Offered Interest”) in the manner and pursuant to
the terms in Section 11.8.2.
1.56.2    Exercise
If Selling Member wishes to Transfer Selling Member’s Interest in the Company,
Selling Member will obtain a bona fide written offer from the proposed
transferee. The Selling Member shall thereupon give notice to the Offeree of
such offer, setting forth the identity of the proposed transferee, the sale
price (which shall be payable only in cash) and the terms and conditions on
which the proposed transferee is willing to purchase the Offered Interest along
with the Offer to purchase the Offered Interest on such terms and conditions.
The Offeree shall then have sixty (60) days within which to give notice to the
Selling Member that it wishes to acquire the Offered Interest for sale on such
terms and conditions and to make any earnest money payments or deposits which
may be specified in the notice. Such notice from the Offeree shall state a
closing date not later than the closing date specified in the offer from the
proposed transferee or seventy-five (75) days after the date of such notice,
whichever is later.
1.56.3    Failure to Exercise


Limited Liability Company Agreement
- 35 -

--------------------------------------------------------------------------------




If the Offeree shall not give notice within the sixty (60) day period following
the initial notice from the Selling Member that it wishes to acquire the Offered
Interest, or if it shall fail to make any required earnest money payments or
deposits, the Selling Member may sell the Offered Interest to the proposed
transferee during the period ending on the closing date set forth in the initial
notice from the Selling Member, or, if no closing date was set forth, within
eighty (80) days of such initial notice, and only on terms and conditions no
less favorable to the Selling Member than those set forth in the original offer
provided. If the proposed sale does not occur within the time period specified
in the previous sentence, or if any change is made in the terms of the offer,
the proposed sale may not be made unless the Selling Member again notifies and
permits the Offeree to exercise its rights under this Section 11.8.
1.57
Deemed Transfers

1.57.1    Involuntary Transfers
Upon the involuntary transfer of all or any portion of a Member’s Interest, such
Member (or such Member’s successor or assignee) shall immediately give written
notice to the Company and the other Members. An “involuntary transfer” shall
include, but not be limited to (i) a transfer by court proceedings on
attachment, garnishment, bankruptcy, receivership or by execution on a judgment;
(ii) a transfer because of a general assignment for the benefit of creditors;
(iii) transfers upon the dissolution or liquidation of a Member or (iv) any
court order or private divestiture not otherwise covered herein.
1.57.2    Effect of Notice
Upon receipt of such notice (or upon the Company otherwise receiving notice and
confirmation of any such involuntary transfer), the Company and the
non-transferring Members shall have an option to purchase all or part of the
transferring Member’s Interest as if it were an Offer to purchase an Offered
Interest in the manner and pursuant to the toms specified in Section 11.8 but
subject to the pricing and terms set forth in Sections 11.9.3 and 11.9.4.
1.57.3    Pricing
In the event the Offeree exercises its right to purchase the Offered Interest in
accordance with this Article, the purchase price for such Offered Interest shall
be its fair market value on the date of exercise, determined as provided herein
(the “Price”). If the Selling Member or, if applicable, such Member’s heirs,
attorney-in-fact, executor, administrator or personal representative and the
Offeree are able to reach agreement as to the Price, such Price shall govern. If
Selling Member and Offeree cannot agree on a Price within forty-five (45) days
after the giving of the last of the effective notices of exercise by the
Offeree, the Price shall be determined by an independent appraiser appointed by
the Selling Member and the Offeree within fifteen (15) days after the
aforementioned deadline for agreeing on the Price. If the Selling Member and the
Offeree cannot agree on an appraiser, the Price shall be determined jointly by
an independent appraiser representing the Selling Member and an independent
appraiser representing the Offeree. If the two appraisers are unable to agree on
a Price, they shall select a third independent appraiser who shall determine the
Price by


Limited Liability Company Agreement
- 36 -

--------------------------------------------------------------------------------




arriving at a valuation either equal to that determined by one of the initial
two appraisers or intermediate between both initial valuations. In determining
the Price, the appraiser shall be required to take into account the lack of
marketability and lack of control of the Offered Interest.
1.57.4    Other Terms
Unless the Selling Member and Offeree agree otherwise, the Price shall be paid
at closing.
ADDITIONAL MEMBERS
1.58
Admission of Additional Member

A third party may be admitted as an Additional Member as provided herein in
Article 3.5. Notwithstanding the foregoing, a third party shall not become an
Additional Member unless and until such party becomes a party to this Agreement.
Any Additional Member who becomes a Member shall be reflected on a revised
Exhibit A that will be attached to this Agreement.
1.59
Accounting

No Additional Member shall be entitled to any retroactive allocation of losses,
income or expense deductions incurred by the Company. Upon the consent of the
Members, the Company may at the time an Additional Member is admitted, close its
books (as though the Company’s tax year had ended) or make pro rata allocations
of loss, income and expense deductions to an Additional Member for that portion
of the Company’s tax year in which such Additional Member was admitted in
accordance with the provisions of Code Section 706(d) and the Regulations
thereunder.
1.60
Adjustments to Company Assets

In order to preserve the economic interests of each Member in the Company, the
Manager may (but shall not be required to) adjust the book values of all Company
assets to equal their respective gross fair market values, as determined by the
Manager, immediately prior to the following times: (i) the acquisition of
additional Interests in the Company by any new or existing Member, (ii) the
distribution by the Company to a Member of more than a de minimis amount of
Company property, (iv) the withdrawal of a Member, and (iii) the liquidation of
the Company.
SALE, DISSOLUTION AND LIQUIDATION
1.61
Dissolution of the Company

The Company shall be dissolved on the earliest of the following:
(a)    The passage of 90 days after the sale or other disposition of all or
substantially all of the assets of the Company;
(b)    The decision of both Members to withdraw pursuant to Section 9.4.3; and
(c)    Any other event causing the dissolution of the Company under the Act.


Limited Liability Company Agreement
- 37 -

--------------------------------------------------------------------------------




In the event of the dissolution of the Company pursuant to clause (a) or (to the
extent permitted by law) pursuant to clause (c) of this Section 13.1, Members
shall have the option, upon the consent of all of them (other than any Member
with respect to which a Bankruptcy shall have occurred or that shall have
dissolved or withdrawn from the Company), to continue the Company.
1.62
Winding Up and Liquidation

Unless the Company or its business is to be continued pursuant to Section 13.1,
upon the dissolution of the Company, the Company shall promptly wind up its
affairs mid liquidate and distribute its assets in accordance with Section 5.3
and this Section 13.2, unless the Members unanimously elect otherwise. The
winding up of the Company’s affairs and the liquidation of the Company’s assets
shall be conducted and supervised by the Liquidating Agent The Liquidating Agent
shall have all of the rights and powers with respect to the assets mid
liabilities of the Company, in connection with the winding up and liquidation of
the Company, that the Members have with respect to the assets and liabilities of
the Company during the term of the Company, and the Liquidating Agent is hereby
expressly authorized and empowered to execute any and all documents necessary or
desirable to effectuate the winding up and liquidation of the Company and the
transfer of any Property of the Company.
1.63
Priority on Liquidation

The Liquidating Agent shall liquidate the assets of the Company as promptly as
practicable. The proceeds of such liquidation shall be applied pursuant to
Section 53.
ACCOUNTING AND REPORTS
1.64
Books and Records

(a)    The Board shall implement standard procedures with respect to accounting,
financial reporting and management information, including, without limitation,
statements reflecting Company distributions of Net Cash Flow, earnings, Profits
and Losses, residual value of Company Property and taxable income of the
Company.
(b)    At all times during the term of the Company, the Manager shall keep or
cause to be kept books of accounts at the principal office of the Company in
which shall be entered fully and accurately each transaction of the Company.
Each Member and its representatives shall have access to such books, records and
documents during reasonable business hours and may inspect and make copies of
any of them. The Manager may delegate to a third party or Officer the duty to
maintain and oversee the preparation of such records and books of account.
(c)    In addition to its record-keeping requirements as provided herein, the
Manager shall maintain records, as required, to demonstrate compliance with
United States Foreign Corrupt Practices Act requirements, including lists
reflecting the Company’s use of agents.
1.65
Bank Accounts



Limited Liability Company Agreement
- 38 -

--------------------------------------------------------------------------------




The Company will maintain accounts for the deposit and disbursement of all funds
of the Company at such banks as the Manager shall approve, consistent with
prudent cash management practices. All funds of the Company will be deposited
promptly in such accounts. The funds of the Company shall not be commingled with
the funds of any other Person and the Manager shall not employ, or permit any
other Person to employ, such funds in any manner except for the benefit of the
Company. All bank accounts and other depository accounts shall be opened in the
name of the Company.
1.66
Accounting Method; Audited Financial Statements

The Company shall adopt the accrual method of accounting for financial reporting
and federal and state income tax purposes. The financial reports of the Company
shall be prepared on an accrual basis in accordance with United States generally
accepted accounting principles consistently Manager) on an annual basis and
distributed to the Members on or before March 15th of the succeeding year.
1.67
Fiscal Year

The Company shall use the calendar year as both its Fiscal Year for financial
reporting and its taxable year for federal and state income tax purposes.
1.68
Reports; Tax Returns

Copies of all accounts, reports and other writings pertaining to the Business
furnished by a Member or the Company to any Member or regulatory agency shall
contemporaneously be delivered to all Members. Copies of all reports, notices
and other writings pertaining to the Company furnished to a Member by the
accountants for the Company shall promptly be delivered to all the Members.
The Manager shall cause to be prepared and filed, on the Company’s behalf and at
the Company’s expense, all federal, state and other tax returns required to be
filed, and shall submit the same to the Members for review and approval not less
than 30 days prior to the respective due dates for such returns (including any
extensions thereof), but, with respect to the Company’s federal income tax
information return, in no event later than June 15 of each year.
1.69
Required Governmental Filings

The Board shall cause the Company to file, on or before the dates the same may
be due, giving effect to extensions obtained, all reports, returns and
applications that may be required by any governmental or quasi-governmental body
having jurisdiction.
1.70
Tax Matters Member

(a)    AWS shall be the “tax matters partner” (the “Tax Matters Member”) for the
Company within the meaning of Code Section 6231(a)(7).


Limited Liability Company Agreement
- 39 -

--------------------------------------------------------------------------------




(b)    The Tax Matters Member shall notify and provide copies to the other
Members within 5 business days (or as soon as reasonably practicable thereafter)
of any communication received from any governmental authority regarding any
proposed or existing audit, administrative or judicial proceeding, request for
information, preliminary discussion or any other formal or informal
communication regarding any tax matters pertaining to the Company, the Business
or any Member. In addition to and not in limitation of the foregoing, the Tax
Matters Member shall request, pursuant to Code Section 6223, that the other
Members receive notice from the IRS regarding any proceedings or adjustments.
The Tax Matters Member shall consult with the other Members concerning all tax
matters and shall not take any action in connection with any audit or
proceeding, or enter into any agreement with the IRS that may adversely affect
the other Members without their express prior written consent.
REGULATORY MATTERS
1.71
Prohibited Actions

Unless otherwise agreed upon by all Members, no Member or the Company shall
engage in any transaction or activity that would cause the Company, either
Member or any Affiliate of a Member or the Company to become subject to the
jurisdiction of any agency pursuant to any similar local, state, federal or
foreign law or regulation that in any way regulates, or requires disclosure of
the Company’s, Member’s or their respective Affiliates’ business dealings,
ownership and management structure or capital structure. Notwithstanding any
other provision in this Agreement, the Company, each Member or their Affiliates
may take whatever lawful actions it deems necessary to avoid any such
jurisdiction.
1.72
Political Contributions

The Company shall not spend any of its funds to make direct or indirect
contributions to political candidates, nor make gifts or provide honoraria to
elective or appointive governmental officials without prior Board approval. The
Company shall timely report to the Board the making of such contributions, gifts
or honoraria. All such contributions, gifts or honoraria shall be made in
accordance with applicable laws mid regulations.
1.73
Compliance with Regulations

The Manager shall cause the Company to comply with all applicable laws,
regulations and orders of any governmental or regulatory authority. Each Member
and its Affiliates, in connection with their duties and activities with the
Company and its projects, shall comply with all laws, regulations and orders of
any governmental or regulatory authority applicable to such Person, including,
without limitation, the United States Foreign Corrupt Practices Act. Each Member
shall indemnify and hold harmless the Company and the other Member and its
Affiliates from any costs incurred by them as a result of the failure of a
Member or its Affiliates to comply with such applicable laws, regulations or
orders.
DISPUTE RESOLUTION


Limited Liability Company Agreement
- 40 -

--------------------------------------------------------------------------------




1.74
General

In the event of any dispute, controversy or claim arising out of or relating to
any provision of this Agreement or the interpretation, enforceability,
performance, breach, termination or validity hereof, the parties hereto shall
attempt in good faith to amicably resolve the dispute. If any dispute cannot be
resolved within sixty (60) days from the date such dispute has arisen, either
party shall have the right cause the dispute to be submitted to, and resolved
finally and exclusively by, arbitration in Seattle, Washington if the
arbitration is commenced by AWS, or in Fort Lauderdale, Florida if the
arbitration is commenced by MTN, in accordance with the rules of the American
Arbitration Association (“AAA”) as in effect at the time of submission of the
dispute to arbitration. Any arbitral award may be entered in any court of
competent jurisdiction.
1.75
Selection of Arbitrators

Any dispute will be submitted to a panel of three (3) arbitrators. Each of AWS
and MTN shall designate one (1) arbitrator. The parties shall use their best
efforts to agree upon a mutually acceptable third arbitrator within twenty (20)
days after submission of the dispute under Section 16.1. If the parties are
unable to agree upon a mutually acceptable third arbitrator, then any party may
request AAA to supply a list of potential arbitrators satisfying the
requirements of Section 16.3 and such other requirements as the parties may
agree upon. Within ten (10) days after receipt of the list, the parties (in this
case limited to AWS and MTN) shall independently rank the proposed arbitrators,
simultaneously exchange rankings, and select as the third arbitrator the
individual receiving the highest combined ranking who is available to serve.
1.76
Qualifications of Mediator or Arbitrator

Any arbitrator under this Section 16 shall be impartial in fact and appearance,
not an advocate of any party. The mediator or arbitrator shall not have:
(a)    any direct or indirect financial or personal interest in the outcome of
the mediation or arbitration; or
(b)    any past, present or anticipated financial, business, professional,
family, social or other relationship which is likely to affect impartiality or
which might reasonably create the appearance of partiality or bias.
Any arbitrator under this Section 16 shall be required to disclose to each of
the parties any such interest or relationship, and the parties may agree to
waive the requirements of the preceding sentence as to any interest or
relationship so disclosed.
1.77
Discovery

No party shall have any rights of discovery in connection with any mediation
under this Section 16. In any arbitration, each party shall have:


Limited Liability Company Agreement
- 41 -

--------------------------------------------------------------------------------




(a)    full access to the records of the other parties that pertain to the
subject matter of the dispute;
(b)    the power to call for the testimony of any director, officer, employee,
agent or representative of the other parties; and
(c)    such other rights of discovery as may be afforded by the rules of AAA or
by the arbitrator.
1.78
Costs

In connection with any arbitration under this Section 16, costs of the
arbitrators, AAA, court reporter, hearing rooms and other common costs shall be
divided equally among the parties. Each party shall bear the cost and expense of
preparing and presenting its own case (including, but not limited to, its own
attorneys’ fees and costs of witnesses); provided, that the arbitrators may
require, as part of their decision, reimbursement of all or a portion of the
prevailing party’s costs and expenses by the other parties.
GENERAL PROVISIONS
1.79
Notices

Any notice, request, instruction or other document to be given hereunder by a
Member to another Member hereto shall be in writing, delivered in person, or
mailed by certified or registered mail, return receipt requested, or transmitted
by facsimile transmission with electronic confirmation of receipt to the
addressee’s address or facsimile number set forth below (or such other address
or facsimile number as the party changing its address specifies in a notice to
the other parties):
Maritime Telecommunications Network, Inc.
3044 N. Commerce Parkway
Miramar, Florida 33025
Attention: President and CEO
Facsimile: (954)431-4077
with a copy to:
Calotta Levine Samuel, LLP
805 Third Avenue
New York, NY 10022
Attention: John G. Calotta
Facsimile: (212)937-5232


Limited Liability Company Agreement
- 42 -

--------------------------------------------------------------------------------




and
AT&T Wireless Services, Inc.
7277-164th Ave. NE RTC 5
Redmond, WA 98052
Attention: [***]2
Facsimile: [***]3 
with a copy to:
Wireless Services, Inc.
7277- 164th Ave.NE RTC 5
Redmond, WA 98052
Attention: Chief Counsel, International
Facsimile: (425) 580-6303
Notices shall be deemed to have been given on the date of service, if served
personally on the party to whom notice is to be given, or on the first day after
transmission by facsimile transmission, if transmitted by facsimile as set forth
above, or on the fifth day after mailing, if mailed as set forth above.
1.80
Consequential Damages; Affiliates

No Member or its Affiliates shall be liable to any other Member or its
Affiliates for any indirect, incidental, special or consequential damages
relating to a breach or an alleged breach of this Agreement, including, but not
limited to, loss of revenue, cost of capital or loss of business reputation or
opportunity whether such liability arises out of contract, tort (including
negligence), strict liability or otherwise.
1.81
Waiver

No waiver of any breach of the toms of this Agreement shall be effective unless
such waiver is in writing and signed by the Member against whom such waiver is
claimed. No waiver of any breach shall be deemed to be a waiver of any other or
subsequent breach.
1.82
Severability

If any provision of this Agreement shall be held to be invalid, illegal or
unenforceable, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected or impaired thereby.






                    
2 Confidential treatment requested
3 Confidential treatment requested


Limited Liability Company Agreement
- 43 -

--------------------------------------------------------------------------------




1.83
Further Assurances

Each Member shall execute such deeds, assignments, endorsements, evidences of
transfer and other instruments and documents and shall give further assurances
as shall be necessary to perform its obligations hereunder and shall execute
such estoppel and other documents as are reasonably requested by any other
Member regarding the status of the Company.
1.84
Governing Law; Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the choice of law provisions of the
State of Delaware or any other jurisdiction. The parties and their successors
and assigns hereby irrevocably consent to the nonexclusive jurisdiction of the
state and federal courts located in King County, Washington and Broward County,
Florida in connection with any legal action between the parties relating to this
Agreement, and agree that venue will lie in such courts.
1.85
Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.
1.86
Limitation on Rights of Others

This Agreement is entered into by the Members for the exclusive benefit of the
Company, its Members, and their successors and permitted assigns. This Agreement
is not intended for the benefit of any creditor of the Company or any other
Person. No creditor or third party shall have any rights under this Agreement or
under any other agreement between the Company and any Member with respect to any
contribution to the Company or otherwise.
1.87
Successors and Assigns

This Agreement shall be binding upon and inure to the benefit of the Members and
their respective successors and permitted assigns.
1.88
Entire Agreement; Amendment

This Agreement and the exhibits hereto constitute the entire agreement between
the Members with respect to the subject matter hereof and supersedes all prior
understandings, whether oral or written between the Members with respect to the
subject matter hereof. Any oral representations or modifications concerning the
Business shall be of no force or effect unless contained in a subsequent written
modification signed by the party to be charged. This Agreement may be amended
only in writing signed by all of the Members.
1.89
Expenses



Limited Liability Company Agreement
- 44 -

--------------------------------------------------------------------------------




Except as otherwise provided herein or agreed to in writing by the Members or
their Affiliates, each Member shall bear its own costs and expenses, including
legal fees, associated with carrying on its business as a Member hereof.
1.90
Table of Contents; Headings

The headings and table of contents that appear within this Agreement have been
inserted for convenience of reference only and in no way shall restrict or
otherwise modify any of the terms or provisions hereunder.
1.91
Disclaimer of Agency

This Agreement does not create any entity or relationship beyond the scope set
forth herein, and except as otherwise expressly provided herein, this Agreement
shall not constitute any Member the legal representative or agent of the other,
nor shall any Member or any Affiliate of a Member have the right or authority to
assume, create or incur any liability or obligation, express or implied,
against, in the name of or on behalf of any other Member, the Company or an
Affiliated Business Entity.
1.92
Currency of Payment

Payments to be made by or to any party hereunder shall be both denominated and
payable in U.S. dollars.
IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
AT&T WIRELESS SERVICES, INC.
By: /s/ Jordan Roderick    
Name: Jordan Roderick    
Title: President - International    


MARITIME TELECOMMUNICATIONS NETWORK, INC.
By: \s\ David B. Kagan    
Name: David B. Kagan    
Title: President & CEO    






Limited Liability Company Agreement
- 45 -

--------------------------------------------------------------------------------





EXHIBIT A
CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS




Member
Capital Contribution
Percentage Interest
AWS
$765,000
51%
MTN
735,000
49%





Limited Liability Company Agreement
- 46 -

--------------------------------------------------------------------------------






EXHIBIT B
TRIAL BUSINESS PLAN


[Copy unavailable.]






Limited Liability Company Agreement
- 47 -

--------------------------------------------------------------------------------


CONFIDENTIAL TREATMENT REQUESTED FOR PORTIONS OF THIS DOCUMENT. PORTIONS FOR
WHICH CONFIDENTIAL TREATMENT IS REQUESTED HAVE BEEN MARKED WITH THREE ASTERISKS
[***] AND A FOOTNOTE INDICATING “CONFIDENTIAL TREATMENT REQUESTED”. MATERIAL
OMITTED HAS BEEN FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.
Exhibit 10.77


EXHIBIT C
MASTER SERVICES AGREEMENT




among






Wireless Maritime Services, LLC




and




AT&T Wireless Services, Inc.




and




Maritime Telecommunications Network, Inc.














February 14, 2004
 






--------------------------------------------------------------------------------





TABLE OF CONTENTS


 
 
Page
 
 
 
Section 1.
The Services
1
1.1
AWS Services
1
1.2
MTN Services
1
1.3
Additional Services
1
1.4
Regulatory Services
1
1.5
Work Orders
2
1.6
Scope
2
1.7
Documentation of Service Requirements
2
Section 2.
Performance of Services
2
2.1
Generally
2
2.2
Coordination with Company’s Operations and Performance of Others
3
2.3
Schedule
3
2.4
Inspection and Tests
3
2.5
Reports; Records
3
2.6
Qualifications of Personnel
3
2.7
Status of Provider Personnel
4
2.8
Subcontractors
4
2.9
Compliance with Laws
4
2.1
Liens
4
Section 3.
Compensation
5
3.1
Fees
5
3.2
Expenses
5
3.3
Additional Services
5
3.4
Invoices
5
3.5
Payment
5
3.6
Cost Changes, Review
5
3.7
Taxes
6
3.8
Full Compensation
6
Section 4.
Limited
6
4.1
AWS Warranties
6
4.2
MTN Warranties
7
4.3
Limitations
7
4.4
Correction of Noncompliances
7
4.5
Failure to Provide Core Services
8
4.6
Indemnification
8
4.7
Disclaimer
8
Section 5.
Rights in Property
8
5.1
Results
8
5.2
Supplied Technology
8
5.3
No Restriction on Competitive Materials
9





--------------------------------------------------------------------------------




Section 6.
Confidential Information
9
6.1
General
9
6.2
Limitations
9
6.3
Remedies
10
Section 7.
Insurance
10
7.1
Workers’ Compensation
10
7.2
Liability and Property Insurance
10
7.3
General Requirements
10
7.4
Certificates of Insurance
10
7.5
Waiver of Subrogation
11
7.6
No Limitation
11
Section 8.
Indemnity
11
8.1
By Company
11
8.2
By AWS
11
8.3
By MTN
12
8.4
Notice, Cooperation, Etc
12
8.5
Waiver of Certain Immunities, Defenses and Protections Relating to Employee
Injuries
12
8.6
Limitation
13
Section 9.
Limitations of Liability
13
9.1
Force Majeure
13
9.2
Limitation of Consequential Damages
13
Section 10.
Termination of Provider
13
10.1
Termination
13
10.2
Effect of Termination
14
Section 11.
Term and Termination of Agreement
14
11.1
General
14
11.2
Termination of Operating Agreement
14
11.3
Termination by a Provider for Payment Default
14
11.4
Termination for Act of Insolvency
14
11.5
End of the Term
14
Section 12.
Dispute Resolution Procedures
15
12.1
General
15
12.2
Selection of the Mediator or Arbitrator
15
12.3
Qualifications of Mediator or Arbitrator
15
12.4
Discovery
16
12.5
Costs
16
Section 13.
Miscellaneous
16
13.1
Notices
16
13.2
Independent Contractors
17
13.3
No Third-Party Beneficiaries
18
13.4
Rights and Remedies Cumulative
18
13.5
Assignment
18
13.6
Severability
18





--------------------------------------------------------------------------------




13.7
Relationship of This Agreement and Work Orders
19
13.8
Nonwaiver
19
13.9
No Restriction on Services for or from Third Parties
19
13.10
Publicity
19
13.11
Governing Law; Jurisdiction
19
13.12
Counterparts
19
13.13
Table of Contents; Headings
20
13.14
Currency of Payment
20
13.15
Entire Agreement; Amendment
20
13.16
Attorneys Fees
20





LIST OF EXHIBITS
Exhibit
Description
Reference
A
Definitions
Title Paragraph
B
AWS Services
Section 1.1
C
MTN Services
Section 1.2
D
Form of Work Order
Section 1.5
E
Form of Second Amendment Agreement
Section 2.7







--------------------------------------------------------------------------------





MASTER SERVICES AGREEMENT


This Master Services Agreement (“Agreement”), dated as of February 14, 2004,
(“Effective Date”) is made and entered by and among Wireless Maritime Services,
LLC, a Delaware limited liability company (“Company”), AT&T Wireless Services,
Inc., Inc., a Delaware corporation (“AWS”), and Maritime Telecommunications
Network, Inc. (“MTN”), a Colorado corporation. Capitalized terms used in this
Agreement and not otherwise defined herein will have the meanings set forth in
Exhibit A hereto. The Parties agree as follows:
1.
The Services

(a)
AWS Services

Subject to the terms of this Agreement, AWS shall perform and provide to Company
the AWS Services as specified in Exhibit B. AWS shall be required to provide the
Services identified as “Required” on Exhibit B and the Company shall not engage
a Third Party to provide such Services. AWS shall provide the Services
identified as “Optional” on Exhibit B from time to time as reasonably requested
by the Company, but the Company may elect to engage a Third Party (including MTN
if the specific Service is also listed on Exhibit C) to provide any such
Services, so long as the Company determines that the same or more effective
Service can be obtained from such party more efficiently or at a lower cost.
AWS’s provision of roaming network settlement as described on Exhibit B is its
“Core Service”.
(b)
MTN Services

Subject to the tens of this Agreement, MTN shall perform and provide to Company
the MTN Services as specified in Exhibit C. MTN shall be required to provide the
Services identified as “Required” on Exhibit C and the Company shall not engage
a Third Party to provide such Services. MTN shall provide the Services
identified as “Option” on Exhibit C from time to time as reasonably requested by
the Company, but Company may elect to engage a Third Party (including AWS if the
Service is also listed on Exhibit B) to provide any such Services. MIN’s
provision of satellite space segments as described on Exhibit C is its “Core
Service.”
(c)
Additional Services

A Provider may provide Additional Services to or on behalf of the Company
pursuant to a Work Order for such Services. Such Work Order must be signed by
both the Company and the Provider and must be approved in writing by both AWS
and MTN to become effective; provided, however, that if the Work Order is for
less than $1,000 of fees or reimbursement per occurrence and is less than S5,000
in the aggregate in any Month, then the written approval of both AWS and MTN
will not be necessary.
(d)
Regulatory Services

Company is required to conduct the Business in accordance with all applicable
regulatory requirements. Accordingly, in the event Company is obligated to meet
a regulatory requirement arising from Services delivered or to be delivered by a
Provider, Company may, at its option, request a Provider to perform Services
pursuant to the issuance of a Work Order. Such Work Order must be signed by both
the Company and the Provider and must be approved in writing by both AWS and MTN
to become effective. Services for regulatory requirements under this Section 1.4
will also be deemed Additional Services.


1

--------------------------------------------------------------------------------




(e)
Work Orders

Each Work Order shall be in writing and, except as otherwise provided in
paragraph 1.3, signed by the Company and the relevant Provider, and must be
approved in writing by both AWS and MTN. Unless otherwise agreed, each Work
Order shall be substantially in the form attached as Exhibit D (or such other
form as may be agreed upon) and include, without limitation, the following with
regard to the Services covered by such Work Order:
(a)    a detailed description of the applicable Services;
(b)    the compensation payable by Company to Provider for such Services and the
toms for payment of such compensation;
(c)    schedules for performance of any such Services;
(d)    the specifications, standards and other requirements applicable to any
such Services; and
(e)    any equipment, computer programs, documentation, communications,
specifications, data, information and other assets to be provided by Company in
connection with any such Services.
(f)
Scope

Except as otherwise specifically provided for in this Agreement or any
applicable Work Order, Provider shall provide everything required to complete
the Services in accordance with this Agreement and any applicable Work Orders,
including, without limitation, the following: office space and other facilities;
labor, supervision and other personnel; technical, professional and other
services; equipment, components, parts, supplies, materials, tools and other
goods; computer programs, documentation and other software; communications;
plans, specifications, data, information and other items.
(g)
Documentation of Service Requirements

The Parties shall consult and cooperate in order to properly document Company’s
specific requirements for the Services from time to time (including, without
limitation, the preparation of detailed descriptions, specifications, manuals,
reports, templates, scripts, flow charts, procedures and other documentation).
2.
Performance of Services

(a)
Generally

AWS shall perform the AWS Services in accordance with Exhibit B, the AWS Service
Level Requirements and the other requirements of this Agreement. MTN shall
perform the MTN Services in accordance with Exhibit C, the MTN Service Level
Requirements and the other requirements of this Agreement. Each Provider will
perform any Additional Services to be provided by such Provider in accordance
with the applicable Work Order and the other requirements of this Agreement.


2

--------------------------------------------------------------------------------




(b)
Coordination with Company’s Operations and Performance of Others

The Parties shall consult and cooperate to coordinate the Services with
Company’s other operations (e.g., to ensure compliance with all applicable
regulatory requirements, that the Services do not interfere with Company’s other
operations, that Company’s other operations do not interfere with the Services,
and the effective, efficient, expeditious and orderly performance of the
Services as part and in support of Company’s other operations).
(c)
Schedule

Provider shall perform the Services in accordance with any applicable schedules
set forth in this Agreement or the Work Orders. If a schedule for performance of
any Services is not set forth in this Agreement or any applicable Work Order,
Provider shall perform such Services with reasonable diligence under the
circumstances. Provider shall promptly notify Company of any delay in the
performance of any Services, the reasons for the delay, the anticipated duration
of the delay, and the action being taken by Provider to overcome or mitigate the
delay.
(d)
Inspection and Tests

Provider shall perform such inspections and tests of the Services as are
required to ensure that the Services are being completed in accordance with this
Agreement and any applicable Work Orders. Provider shall determine when it is
necessary to perform, and shall perform, such inspections and tests, whether or
not specified in the applicable Work Orders or requested by Company. Upon
Company’s request (or upon the request of the Provider that does not own a
majority of the equity interests in the Company), Provider shall provide Company
with access to inspect the Services. Company shall have the right, at any time
during normal business hours, upon reasonable advance notice, to audit all books
and records of Provider related to the Services or Company’s services or
customers (including, without limitation, any inquiries, complaints or
suggestions by Company’s customers or Third Parties; and excluding, without
limitation, Provider’s financial books and records). The Provider that is not
the Manager of the Company has the same right to inspect the Services as the
Company has under the prior sentence. No inspection or access by Company or a
Provider or any of their respective employees, agents or other representatives,
or any failure to do so, shall be interpreted or construed to relieve a Provider
of any of its obligations under this Agreement or any Work Order or to impair
any of Company’s or such Provider’s rights or remedies under this Agreement or
any Work Order.
(e)
Reports; Records

Further, each Provider shall furnish to Company and the other Provider the
reports, if any, specified in Exhibit B and Exhibit C and such other reports as
may be specified in any Work Order. Each Provider shall retain reasonable
records pertaining to the Services for a period of not less than five (5) years
from the time period to which such records relate, and provide Company access to
such records upon request.
(f)
Qualifications of Personnel

Provider shall ensure that all Provider Personnel have such experience, skill,
training and other qualifications as are reasonably required to perform their
individual assignments and to enable Provider to perform the Services in
accordance with this Agreement and any applicable Work Orders.


3

--------------------------------------------------------------------------------




(g)
Status of Provider Personnel

Each of the Provider Personnel shall be an employee or independent contractor of
Provider. Company and Provider will enter into a Second Amendment Agreement in
the form attached as Exhibit E for any Provider Personnel seconded to the
Company pursuant to Exhibit B or Exhibit C. All Provider Personnel shall be
under the supervision and control of Provider. No Provider Personnel shall be
treated as an employee of Company for any purpose. Provider Personnel shall not
be entitled to any compensation or employee benefits from Company. Except as
otherwise provided in Exhibit B and Exhibit C, Provider shall be responsible
for:
(a)    payment of all Provider Personnel Costs;
(b)    providing any and all employee benefits to be provided to Provider
Personnel;
(c)    federal income tax and any other required withholding with respect to any
wages or other compensation payable to Provider Personnel;
(d)    all reporting, record keeping, administrative and similar functions
related to the employment of Provider Personnel; and
(e)    any obligation or liability arising out of the employment of, or any
termination of the employment of, any Provider Personnel.
(h)
Subcontractors

Notwithstanding the use of any subcontractor, Provider shall remain fully and
primarily liable to Company for the full and complete performance of its
obligations under this Agreement and any applicable Work Order.
(i)
Compliance with Laws

Each Provider shall comply, and each Provider shall ensure that the Services,
Deliverables and Provider Personnel of such Provider comply, with all applicable
laws, ordinances, rules, regulations, orders, licenses, permits and other
requirements, now or hereafter in effect, of any governmental authority
(including, but not limited to, any requirements that are imposed upon Company
and applicable to any Services or Deliverables; provided, in the case of any
such requirement imposed on Company and not Provider, that notice of such
requirement shall have been given by or on behalf of Company to Provider and
Provider shall have been afforded a reasonable opportunity to comply with such
requirement). The Parties shall consult and cooperate to identify any regulatory
requirements applicable to any Services to be performed under this Agreement.
(j)
Liens

Each Provider shall secure the release or discharge of any liens asserted by any
Third Party furnishing any labor, equipment, materials or other items in the
performance of any Services for which such Provider is responsible under this
Agreement. Provider shall deliver to Company such releases of claims and other
documents as may be reasonably requested by Company from time to time to
evidence the release or discharge of any such lien. Company may withhold all or
any part of the compensation otherwise payable under this Agreement to Provider
until such documents are so delivered. If any such lien is not promptly
discharged,


4

--------------------------------------------------------------------------------




Company may, at its option, secure such discharge at Provider’s expense. Except
as may arise from claims resulting from Company’s breach of this Agreement,
Provider hereby waives and releases any and all liens that it may have arising
out of or in connection with the Services. Upon Company’s request, Provider
shall deliver such additional documents as Company may reasonably request to
effect, perfect or evidence such waiver and release.
3.
Compensation

(a)
Fees

Company shall pay AWS the AWS Costs, determined in accordance with the rates and
other provisions set forth in Exhibit B hereto. Company shall pay MTN the MTN
Costs, determined in accordance with the rates and other provisions set forth in
Exhibit C hereto.
(b)
Expenses

Unless otherwise provided in this Agreement, Company shall not pay or reimburse
for Expenses incurred by either Provider in the performance of their respective
Services under this Agreement, unless such Expense is (a) specifically included
in the AWS Costs or the MTN Costs described on Exhibit B and Exhibit C,
respectively, or (b) specifically included in a Work Order.
(c)
Additional Services

Company shall pay Provider for Additional Services in accordance with the
applicable Work Order.
(d)
Invoices

Promptly after the end of each Month (or such other period with respect to costs
tracked on a basis other than monthly) during the Term, each Provider shall
submit to Company a written invoice for amounts payable under paragraphs 3.1,
3,2 and 3.3 for Services performed during the applicable Month, together with
any related taxes payable by Company as provided for in paragraph 3.7. Each of
Provider’s statements shall include a description of the Services performed
during the applicable Month (including, without limitation, a statement of the
time spent by each Provider Personnel (other than seconded personnel) in the
performance of any Services.
(e)
Payment

Company shall pay the amounts properly due and payable under each of Provider’s
invoices submitted under paragraph 3.4 within thirty (30) days after receipt of
the invoice by Company. In the event of any dispute with regard to a portion of
an invoice, the undisputed portion shall be paid as provided for herein.
(f)
Cost Changes, Review

During the Term of this Agreement, Provider may determine that the cost of
providing Services to be charged to the Company on a cost reimbursement basis
has changed. If any such change causes a decrease in the time or materials
required for the performance of any Services or in Provider’s costs to provide
any Services, then the Provider may at any time revise the schedules and
compensation for the decrease. The Providers agree that they will not increase
the charges to the Company for providing the Services until January 1, 2006.
Thereafter, the Provider may increase the charges for the Services on an annual
basis to reflect increases in the cost of providing the Services. No later than
September 30t of each year, the Company


5

--------------------------------------------------------------------------------




and the Providers shall meet for the purpose of: (i) confirming and fixing costs
that will be charged to the Company for the following calendar year; (ii)
presenting reasonable documentation or other support for the prior year’s
charges invoiced to the Company; and (iii) presenting a forecast of the costs to
the Company of each Provider’s services for the following calendar year. Each
Provider shall provide documentation in support of the increase in charges as
reasonably requested by the Company and the other Provider. Provider shall keep
and maintain complete and accurate books and records of the Services and amounts
payable to Provider under this Agreement. Upon reasonable advance notice,
Provider shall make such books and records available for examination, audit and
copying, at any time during normal business hours, by Company or its designated
representative to verify the amounts properly payable to Provider under this
Agreement.
(g)
Taxes

The Parties shall pay, collect and remit any taxes payable with respect to any
of the transactions under this Agreement in accordance with applicable law.
Without limitation of the foregoing, Company shall pay or reimburse any retail
sales or use taxes payable with respect to any amount properly due and payable
by Company under paragraph 3.1, 3.2 or 3.3 and Provider shall pay any taxes
based upon its gross or net revenue, receipts or income.
(h)
Full Compensation

The compensation set forth in this Section 3 shall constitute full compensation
for satisfactory performance of the Services and all of Provider’s other
obligations under this Agreement.
4.
Limited Warranties

(a)
AWS Warranties

AWS warrants to Company that:
(a)    the AWS Services shall be performed in a good, workmanlike and skillful
manner, in accordance with commercially reasonable industry practices, and in
accordance with the other applicable requirements of this Agreement and Work
Orders;
(b)    any AWS deliverable shall be free from defects, errors and omissions
(other than any defects, errors or omissions in information or items provided by
Company for use in such AWS Deliverable);
(c)    no AWS Services or AWS Deliverable shall infringe, misappropriate or
violate any 1PR of any Third Party;
(d)    AWS is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware;
(e)    AWS has the right, power and authority to enter into and perform its
obligations under this Agreement; and
(f)    AWS shall provide its Core Service as follows: AWS must (a) be an
operator in good standing with the GSM Association and (b) have arranged to
provide on behalf of the Company roaming


6

--------------------------------------------------------------------------------




agreements with at least one hundred fifty (150) roaming partners, and be
performing its obligations under such agreements.
(b)
MTN Warranties

MTN warrants to Company that:
(a)    the MTN Services shall be performed in a good, workmanlike and skillful
manner, in accordance with commercially reasonable industry practices, and in
accordance with the other applicable requirements of this Agreement and Work
Orders;
(b)    the MTN Deliverable shall be free from defects, errors and omissions
(other than any defects, errors or omissions in information or items provided by
Company for use in such MTN Deliverable);
(c)    no MTN Services or MTN Deliverable shall infringe, misappropriate or
violate any IPR of any Third Party;
(d)    MTN is a corporation duly organized, validly existing and in good
standing under the laws of the State of Colorado;
(e)    MTN has the right, power and authority to enter into and perform its
obligations under this Agreement; and
(f)    MTN will provide its Core Service as follows: MTN must have arranged to
provide on behalf of the Company satellite space segment agreements that will
cover no less than seventy-five percent (75%) of all Covered Vessels as that
term is defined in the Master Agreement.
(c)
Limitations

The warranties set forth in subparagraph 4.1(c) and subparagraph 4.2(c) shall
not apply if and to the extent the infringement, misappropriation or violation
of any IPR of any Third Party results from (i) any misuse or modification by
Company, (ii) Company’s failure to use corrections or modifications made
available by Provider, (iii) Company’s use in combination with any product not
provided, recommended or approved by Provider, (iv) any marketing or
distribution of the applicable items to any Third Party, or (iv) any
information, direction, specification or materials provided by Company.
(d)
Correction of Noncompliances

In the event of any noncompliance with any of the warranties set forth in
subparagraphs 4.1(a) through (c) and subparagraphs 4.2(a) through (c) above and
Company gives the applicable Provider prompt written notice thereof, then the
applicable Provider shall promptly correct such noncompliance and remedy any
damage resulting from the noncompliance. All costs incidental to such
noncompliance, correction and remedying shall be borne by Provider. With respect
to a Service, if within a reasonable period of time after receipt of Company’s
notice of noncompliance Provider fails to correct the noncompliance and remedy
any resulting damage, then, upon at least thirty (30) days’ advance written
notice of Company’s intent to do so, Company may:
(a)    engage a Third Party to provide the correction and remedy; and


7

--------------------------------------------------------------------------------




(b)    recover from Provider any incremental costs reasonably incurred by
Company to have such Third Party provide the correction and remedy.
(e)
Failure to Provide Core Services

If a Provider fails to comply with the warranties applicable to it in
subparagraphs 4.1(f) or 4.2(f) above (the “Defaulting Provider”), then the other
Provider may provide written notice of noncompliance to the Defaulting Provider.
If the Defaulting Provider fails to cure such noncompliance within thirty (30)
days after receipt of such notice (or such later date as may be specified in
such notice), then the Provider providing the notice shall have the rights set
forth in Section 9.6.2 of the Operating Agreement.
(f)
Indemnification

The applicable Provider shall defend, indemnify and hold harmless Company from
any failure to comply with the warranties set forth in subparagraphs 4.1(c) and
4.2(e) above, as provided for in Section 8. Further, the applicable Provider
shall either:
(a)    provide for Company the right to continue to use the applicable Services
or Deliverable; or
(b)    replace or modify the Services or Deliverable so that continued use by
Company complies with the requirements of this Agreement or the applicable Work
Order.
If the applicable Provider does not accomplish (a) or (b) above within
forty-five (45) days (or such longer period as may be permitted by Company)
after receipt of Company’s notice of the. applicable breach, then Provider shall
refund an equitable portion of the fees paid by Company to Provider for the
applicable Services or Deliverable (e.g., taking into account the value of any
prior use by Company and Company’s need, if any, for continued use of the
Services or Deliverable).
(g)
Disclaimer

THE WARRANTIES SET FORTH IN PARAGRAPHS 4.1 AND 4.2 ARE EXCLUSIVE AND IN LIEU OF
ANY AND ALL OTHER EXPRESS OR IMPLIED WARRANTIES OF PROVIDERS. PROVIDERS
DISCLAIMS ANY AND ALL OTHER EXPRESS OR IMPLIED WARRANTIES (INCLUDING, BUT NOT
LIMITED TO, ANY IMPLIED WARRANTIES OF MERCHANTABILITY, FITNESS FOR A PARTICULAR
PURPOSE, TITLE AND NONINFRINGEMENT).
5.
Rights in Property

(a)
Results

Unless otherwise provided in a separate assignment or license signed by all
relevant Parties, all Results, together with any and all IPR and other rights
associated with ownership of the Results, shall remain the property of Provider
and neither the Company nor the other Provider will have or acquire any rights
in the Results and any related IPR, other than the Company’s rights to use the
Results as part of its use of the Services during the Term of this Agreement.


8

--------------------------------------------------------------------------------




(b)
Supplied Technology

Providers may include in any Deliverable pre-existing or newly developed
Supplied Technology that has been developed by a Provider or a Third Party. Each
Provider reserves, for itself and any applicable Third Party, ownership of any
IPR in any pre-existing or newly developed Supplied Technology included in any
Deliverable or Result, subject to following license. Each Provider grants to
Company a nonexclusive, royalty-free license (without the right to sublicense)
to use any Supplied Technology provided by such Provider as reasonably required
in connection with the purposes for which the applicable Deliverable or Result
was provided to Company under this Agreement.
(c)
No Restriction on Competitive Materials

Subject to the Parties’ respective rights and obligations under Section 5 and
Section 6, this Agreement shall not be interpreted or construed to prohibit or
in any way restrict either Party from developing, authoring or creating, for
itself or others, any materials that are competitive with or similar to any
Results or Deliverable. Nothing in this Section 5.3 is intended to limit,
restrict or modify AWS’s and MTN’s obligations or rights under Section 2.8.1
(Non-Compete) of the Operating Agreement.
6.
Confidential Information

(a)
General

Each Party reserves ownership of its own Confidential Information. The Recipient
shall use. any Confidential Information of the Discloser solely for the purposes
for which it is provided by the Discloser. The Recipient shall protect
Confidential Information of the Discloser against any unauthorized use or
disclosure to the same extent that the Recipient protects its own Confidential
Information of a similar nature against unauthorized use or disclosure. Without
limitation of the foregoing:
(a)    the Recipient shall restrict access to Confidential Information of the
Discloser to those of its employees, consultants and other representatives who
have a need to know the same in connection with the performance of this
Agreement;
(b)    the Recipient shall make or copy materials containing Confidential
Information of the Discloser only as reasonably required in connection with the
performance of this Agreement; and
(c)    the Recipient shall deliver to the Discloser or destroy any materials, or
copies of materials, containing Confidential Information of the Discloser when
they are no longer needed in connection with the performance of this Agreement.
(b)
Limitations

Paragraph 6.1 shall not be interpreted or construed to prohibit:
(a)    any use, disclosure or retention which is necessary or appropriate in
connection with the Recipient’s performance of its obligations or exercise of
its rights under this Agreement or any other agreement between the Parties;
(b)    any use, disclosure or retention required by applicable law (e.g.,
pursuant to applicable securities laws or legal process), provided that the
Recipient uses reasonable efforts to give the


9

--------------------------------------------------------------------------------




Discloser reasonable advance notice thereof (e.g., so as to afford the Discloser
an opportunity to intervene and seek an order or other appropriate relief for
the protection of its Confidential Information from any unauthorized use,
disclosure or retention); or
(c)    any use, disclosure or retention made with the consent of the Discloser.
(c)
Remedies

The Parties agree that damages are not an adequate remedy for a breach of a
Party’s obligations under this paragraph and a Discloser may seek injunctive
relief in an appropriate judicial proceeding for any unauthorized disclosure of
any Confidential Information of the Discloser.
7.
Insurance

(a)
Workers’ Compensation

Providers shall each secure and maintain throughout the Term coverage or
insurance in accordance with the applicable laws relating to workers’
compensation insurance (including and IL)[AWS to confirm.] at the required
statutory amount, regardless of whether such coverage or insurance is mandatory
or merely elective under the law.
(b)
Liability and Property Insurance

Throughout the Term, Providers shall each maintain commercial general liability
insurance (including coverage for contractual liability) with (i) policy limits
of not less than $5,000,000 each occurrence for bodily injury and $5,000,000
each occurrence for damage to property, or, alternatively, combined single limit
each occurrence for bodily injury and property damage combined, (ii) Company and
its directors, officers, employees and agents included as additional insureds to
the extent of contractual liability assumed by Provider under this Agreement,
(iii) coverage to be primary and not contributing with any coverage maintained
by Company, and (iv) a severability of interests provision in favor of the
additional insureds.
(c)
General Requirements

All deductibles, premiums and self-insured retentions associated with the
coverages described in paragraphs 7.2 above shall be the responsibility of the
applicable Provider. The use of umbrella or excess liability insurance to
achieve the above required liability limits shall be permitted, provided that
such umbrella or excess insurance results in the same type and amounts of
coverage as required under the individual policies identified above.
(d)
Certificates of Insurance

Upon Company’s request, Provider shall provide to Company certificates of
insurance (with endorsements attached) and such additional information
(including, without limitation, copies of all insurance policies, certified by
an authorized representative of the insurer) evidencing full compliance with the
insurance requirements set forth in paragraphs 7.1 and 7.2. If requested, such
certificates must be kept current throughout the entire Term, and shall provide
for at least thirty (30) days’ advance notice to Company if the coverage is to
be canceled or materially altered so as not to comply with the foregoing
requirements. Where such insurance is to include Company as an additional
insured, waive rights of subrogation, be indicated to be primary to and not
contributory with insurance maintained by Company and/or contain a severability
of


10

--------------------------------------------------------------------------------




interests provision in favor of Company, the certificate shall expressly reflect
in writing that the policy contains language or endorsements that assure the
insurer’s acceptance of such requirements. Failure by Provider, or any
subcontractor thereof, to furnish certificates of insurance or failure by
Company to request same shall not constitute a waiver by Company of the
insurance requirements set forth herein. In the event of such failure on the
part of Provider to provide the certificates as required herein, Company
expressly reserves the right to enforce these requirements, and in the event of
liability or expense incurred by Company as a result of such failure by
Provider, Provider hereby agrees to indemnify Company for all liability and
expense (including reasonable attorneys’ fees and expenses associated with
establishing the right to indemnity) incurred by Company as a result of such
failure by Provider.
(e)
Waiver of Subrogation

Provider shall use reasonable efforts to ensure that each of its policies of
insurance covering any property damage or liability for bodily injury or
property damage that may occur in connection with the Services or this Agreement
shall include a waiver of the insurer’s right to subrogation against Company. To
the extent permitted by such policies, each Party hereby waives such rights of
subrogation.
(f)
No Limitation

The requirements of this Agreement as to insurance and acceptability to Company
of insurers and insurance to be maintained by Provider is not intended to and
shall not in any manner limit or qualify the liabilities and obligations of
Provider under this Agreement.
8.
Indemnity

(a)
By Company

Company shall defend and indemnify Providers (including their directors,
officers, employees and agents) from and against any and all claims,
liabilities, damages, costs and expenses (including, but not limited to,
reasonable attorneys’ fees) arising out of any:
(a)    use of any Supplied Technology not permitted by the license granted under
paragraph 5.2;
(b)    use of any Deliverable for any purpose other than the purpose for which
it is provided under this Agreement;
(c)    damage to any real or tangible personal property or bodily injury
(including death) that may occur in connection with performance of the Services,
but only if and to the extent proximately caused by the negligence, strict
liability, willful misconduct, criminal conduct or recklessness of Company; or
(d)    failure of Company to comply with any applicable law, rule, regulation or
order of any governmental authority having jurisdiction.


11

--------------------------------------------------------------------------------




(b)
By AWS

AWS shall defend and indemnify Company (including its directors, officers,
employees and agents) from and against any and all claims, liabilities, damages,
costs and expenses (including, but not limited to, reasonable attorneys’ fees)
arising out of any:
(a)    failure of AWS to comply with any of its obligations under paragraph 4.5;
(b)    failure of AWS to comply with any of its obligations under Sections 5, 6
or 7 of this Agreement;
(c)    breach of AWS’s warranties set forth in paragraphs 4.1;
(d)    damage to any real or tangible personal property or bodily injury
(including death) that may occur in connection with performance of the AWS
Services, but only if and to the extent proximately caused by the negligence,
strict liability, willful misconduct, criminal conduct or recklessness of AWS;
and
(e)    failure of AWS to comply with any applicable law, rule, regulation or
order of any governmental authority having jurisdiction.
(c)
By MTN

MTN shall defend and indemnify Company (including its directors, officers,
employees and agents) from and against any and all claims, liabilities, damages,
costs and expenses (including, but not limited to, reasonable attorneys’ fees)
arising out of any:
(a)    failure of MTN to comply with any of its obligations under paragraph 4.5;
(b)    failure of MTN to comply with any of its obligations under Sections 5, 6
or 7 of this Agreement;
(c)    breach of MTN’s warranties set forth in paragraph 4.2;
(d)    damage to any real or tangible personal property or bodily injury
(including death) that may occur in connection with performance of the MTN
Services, but only if and to the extent proximately caused by the negligence,
strict liability, willful misconduct, criminal conduct or recklessness of MTN;
and
(e)    failure of MTN to comply with any applicable law, rule, regulation or
order of any governmental authority having jurisdiction.
(d)
Notice, Cooperation, Etc.

A Party seeking indemnification of any claim under paragraph 8.1, 8.2 or 8.3
above shall:
(a)    give the indemnifying Party prompt written notice of the claim;
(b)    cooperate with the indemnifying Party in connection with the defense and
settlement of the claim;


12

--------------------------------------------------------------------------------




(c)    not settle or compromise the claim without the written consent of the
indemnifying Party, which consent shall not be unreasonably withheld;
(d)    permit the indemnifying Party to assume defense of the claim with counsel
approved by the indemnified Party, which approval shall not be unreasonably
withheld; and
(e)    have the right to participate in the defense of the claim at the
indemnified Party’s own expense.
(e)
Waiver of Certain Immunities, Defenses and Protections Relating to Employee
Injuries

In connection with any action by a Party seeking indemnification under paragraph
8.1, 8.2 or 8.3 above with respect to any claim arising out of any bodily injury
(including death) to an employee of such Party, the Party against whom the claim
is made agrees not to assert any immunity, defense or protection under any
workers’ compensation, industrial insurance or similar laws. This paragraph
shall not be interpreted or construed as a waiver of a Party’s right to assert
any such immunity, defense or protection directly against any of its own
employees or such employee’s estate or other representatives.
(f)
Limitation

Notwithstanding any other provision of this Section 8 to the contrary, no Party
shall be obligated to indemnify or hold harmless any other Party from or against
any Claim or Loss to the extent arising out of any fault, negligence, strict
liability or product liability of such other Party.
9.
Limitations of Liability

(a)
Force Majeure

No Party shall be liable for, or be considered to be in breach of or default
under this Agreement on account of, any delay or failure to perform as required
by this Agreement as a result of any cause or condition beyond such Party’s
reasonable control (including, but not limited to: fire, explosion, accident,
disease, earthquake, storm, flood, wind, drought and act of God or the elements;
court order; act, delay or failure to act by civil, military or other
governmental authority; strike, lockout, labor dispute, riot, insurrection,
sabotage and war; unavailability of required parts, materials or other items;
atmospheric or weather conditions, any future applicable law or regulation and
act, civil disorder, terrorism or threat thereof, delay or failure to act by any
other Party or any Third Party); provided that such Party uses its best efforts
to promptly overcome or mitigate the delay or failure to perform. Any Party
whose performance is delayed or prevented by any cause or condition within the
purview of this paragraph shall promptly notify the other Parties thereof, the
anticipated duration of the delay or prevention, and the action being taken to
overcome or mitigate the delay or failure to perform and shall use every
reasonable effort to minimize the hindrance caused by the delay or prevention.
(b)
Limitation of Consequential Damages

EXCEPT FOR ANY OBLIGATION TO INDEMNIFY, A BREACH OF CONFIDENTIALITY UNDER THIS
AGREEMENT, OR AS SPECIFICALLY SET FORTH IN THIS AGREEMENT, NO PARTY SHALL BE
LIABLE TO ANY OTHER PARTY FOR ANY INDIRECT, INCIDENTAL, SPECIAL OR CONSEQUENTIAL
DAMAGES (INCLUDING, BUT NOT NECESSARILY LIMITED TO, LOSS OF PROFIT, REVENUE OR
USE) RESULTING FROM ANY PERFORMANCE, NONPERFORMANCE,


13

--------------------------------------------------------------------------------




BREACH OR DEFAULT UNDER THIS AGREEMENT. However, the limitations set forth in
this paragraph shall not apply to any breach or liability under Sections 5, 6 or
8 or to any wrongful termination of this Agreement (e.g., a termination other
than pursuant to Section 11).
10.
Termination of Provider

(a)
Termination

If (i) Provider fails to perform any Services substantially as required by this
Agreement, (ii) Company gives Provider written notice of the failure and
Company’s intent to terminate all or any portion of the Services being provided
by such Provider if the failure is not cured within thirty (30) days after
receipt of the notice (or such later date as may be specified in the notice),
and (iii) Provider does not cure the failure within thirty (30) days after
receipt of the notice (or such later date as may he specified m the notice),
then Company may terminate all or any portion of the Services being provided by
sue-: Provider by giving the Provider written notice of such termination at any
time prior to cure by Provider.
(b)
Effect of Termination

Upon termination of all or any portion of the Services provided by a Provider
pursuant to paragraph 10.1, the following shall apply, unless otherwise agreed
by the Parties in writing:
(a)    the Parties shall cooperate to effect an orderly, efficient, effective
and expeditious winding-up of any affected Services;
(b)    Provider shall have no obligation to perform any terminated Services
after the effective date of such termination;
(c)    Company shall have no obligation to pay for any affected Services
performed after the effective date of such termination; and
(d)    this Agreement shall otherwise remain in full force and effect.
11.
Term and Termination of Agreement

(a)
General

The Term shall commence as of the date of this Agreement and shall continue
unless and until terminated pursuant to paragraph 11.2, 11.3 or 11.4 or set
forth in Section 9.6.2 of Operating Agreement.
(b)
Termination of Operating Agreement

Upon a dissolution of the Company or if either Provider is no longer a Member of
the Company, this Agreement will terminate. This Agreement may be terminated by
the Company in accordance with Section 6.2.2(b) of the Operating Agreement.
(c)
Termination by a Provider for Payment Default

If Company fails to pay a Provider any undisputed amounts owed hereunder, then
the Provider may give Company written notice of such payment breach. If Company
fails to cure such payment breach within


14

--------------------------------------------------------------------------------




sixty (60) days after receipt of such notice (or such later date as may be
specified in such notice), then the Provider may terminate the Term by giving
written notice of termination to all Parties.
(d)
Termination for Act of Insolvency

If an Act of Insolvency occurs with respect to a Provider, then the Company may
terminate the Term by giving written notice of termination to the other Parties.
(e)
End of the Term

Upon any notice of termination of the Term being given under paragraph 11.1,
11.2, 11.3 or 11.4, the following shall apply, unless otherwise agreed by the
Panics in writing:
(a)    the Parties shall cooperate to effect an orderly, efficient, effective
and expeditions winding-up of the Services;
(b)    Providers shall return to Company any and all Company-furnished materials
then in Providers’ possession or control;
(c)    each Party shall return any of the other Party’s Confidential Materials
in its possession or control;
(d)    each Party shall return any of the other Party’s equipment or other
property in its possession or control;
(e)    Providers shall have no further obligation to perform any Services under
this Agreement;
(f)    the licenses granted by Providers in Section 5 shall terminate; and
(g)    the Parties’ respective rights and obligations under Sections 2.5, 2.10,
3, 4.5, 5, 6, 8, 9, 10.2, 11.5, 12, 13 (other than 13.10), and any other
provision which by its terms reasonably should survive, shall survive the end of
the Term.
12.
Dispute Resolution Procedures

(a)
General

In the event of any dispute, controversy or claim arising out of or relating to
any provision of this Agreement or the interpretation, enforceability,
performance, breach, tee    ruination or validity hereof, the Parties shall
attempt in good faith to amicably resolve the dispute. If any dispute cannot be
resolved within sixty (60) days from the date such dispute has arisen, any Party
shall have the right cause the dispute to be submitted to, and resolved finally
and exclusively by, arbitration in Seattle, Washington if the arbitration is
commenced by AWS (in its role as a Provider or as the manager of the Company),
or in Fort Lauderdale, Florida if the arbitration is commenced by 1VITN (in its
role as a Provider or as a manager of the Company), in accordance with the rules
of the American Arbitration Association (“AAA”) as in effect at the time of
submission of the dispute to arbitration. Any arbitral award may be entered in
any court of competent jurisdiction.


15

--------------------------------------------------------------------------------




(b)
Selection of the Mediator or Arbitrator

Any dispute will be submitted to a panel of three (3) arbitrators. Each of AWS
and MTN shall designate one (1) arbitrator. AWS and MTN shall use their best
efforts to agree upon a mutually acceptable third arbitrator within twenty (20)
days after submission of the dispute under Section 12.1. If AWS and MTN are
unable to agree upon a mutually acceptable third arbitrator, then any Party may
request AAA to supply a list of potential arbitrators satisfying the
requirements of Section 12.3 and such other requirements as the Parties may
agree upon. Within ten (10) days after receipt of the list, the AWS and MTN
shall independently rank the proposed arbitrators, simultaneously exchange
rankings, and select as the third arbitrator the individual receiving the
highest combined ranking who is available to serve.
(c)
Qualifications of Mediator or Arbitrator

Any arbitrator under this Section 12 shall be impartial in fact and appearance,
not an advocate of any Party. The mediator or arbitrator shall not have:
(a)    any direct or indirect financial or personal interest in the outcome of
the mediation or arbitration; or
(b)    any past, present or anticipated financial, business, professional,
family, social or other relationship which is likely to affect impartiality or
which might reasonably create the appearance of partiality or bias.
Any arbitrator under this Section 12 shall be required to disclose to each of
the Parties any such interest or relationship, and the Parties may agree to
waive the requirements of the preceding sentence as to any interest or
relationship so disclosed.
(d)
Discovery.

No Party shall have any rights of discovery in connection with any mediation
under this Section 12. In any arbitration, each Party shall have:
(a)    full access to the records of the other Parties that pertain to the
subject matter of the dispute;
(b)    the power to call for the testimony of any director, officer, employee,
agent or representative of the other Parties; and
(c)    such other rights of discovery as may be afforded by the rules of AAA or
by the arbitrator.
(e)
Costs

In connection with any arbitration under this Section 12, costs of the
arbitrator, AAA, court reporter, hearing rooms and other common costs shall be
divided equally among the Parties. Each Party shall bear the cost and expense of
preparing and presenting its own case (including, but not limited to, its own
attorneys’ fees and costs of witnesses); provided, that the arbitrator may
require, as part of his or her decision, reimbursement of all or a portion of
the prevailing Party’s costs and expenses by the other Parties.


16

--------------------------------------------------------------------------------




13.
Miscellaneous

(a)
Notices

Any notice, request, instruction or other document to be given hereunder by a
Party to another Party hereto shall be in writing, delivered in person, or
mailed by certified or registered mail, return receipt requested, or transmitted
by facsimile transmission with electronic confirmation of receipt to the
addressee’s address or facsimile number set forth below (or such other address
or facsimile number as the party changing its address specifies in a notice to
the other parties):
Wireless Maritime Services, LLC
7277 — 164th Ave. NE, RTC 5
Redmond, WA 98052
Attention: [***]4 
Facsimile: [***]5 


with a copy to:


Wireless Maritime Services, LLC
7277 — 164th Ave. NE, RTC 5
Redmond, WA 98052
Attention: Chief Counsel, International
Facsimile: (425) 580-6303


and


Maritime Telecommunications Network, Inc.
3044 N. Commerce Parkway
Miramar, Florida 33025
Attention: President and CEO
Facsimile: (954) 4314077


with a copy to:


Calotta Levine Samuel, LLP
805 Third Avenue
New York, NY 10022
Attention: John G. Calotta
Facsimile: (212) 937-5232


and








                    
4 Confidential treatment requested
5 Confidential treatment requested


17

--------------------------------------------------------------------------------




AT&T Wireless Services, Inc.
7277 — 164th Ave. NE, RTC 5
Redmond, WA 98052
Attention: [***]6 
Facsimile: [***]7 


with a copy to:


AT&T Wireless Services, Inc.
7277 — 164th Ave. NE, RTC 5
Redmond, WA 98052
Attention: Chief Counsel, International
Facsimile: [***]8 
Notices shall be deemed to have been given on the date of service, if served
personally on the party to whom notice is to be given, or on the first day after
transmission by facsimile transmission, if transmitted by facsimile as set forth
above, or on the fifth day after mailing, if mailed as set forth above.
(b)
Independent Contractors

Each Party is an independent contractor and not a partner or agent of the other
under this Agreement. Neither this Agreement nor any Work Order shall be
interpreted or construed as creating or evidencing any partnership or agency
between the Parties or as imposing any partnership or agency obligation or
liability upon either Party. Further, no Party is authorized to, and no Party
shall, enter into or incur any agreement, contract, commitment, obligation or
liability in the name of or otherwise on behalf of any other Party.
(c)
No Third-Party Beneficiaries

This Agreement is for the benefit of, and shall be enforceable by, the Parties
only. This Agreement is not intended to confer any right or benefit on any Third
Party (including, but not limited to, any employee of any Party).
(d)
Rights and Remedies Cumulative

Any right or remedy specifically set forth in any provision of this Agreement,
any Work Order or applicable law is in addition to, and not in lieu of, any
other right or remedy under any other provision of this Agreement, any Work
Order or applicable law.














                    
6 Confidential treatment requested
7 Confidential treatment requested
8 Confidential treatment requested


18

--------------------------------------------------------------------------------




(e)
Assignment

Excepts as otherwise set forth in this Section 13.5, no Party shall assign this
Agreement or any Work Order without the prior written consent of the other
Parties. Any Party may assign this Agreement and all Work Orders without such
consent to any Affiliate of such Party or to any successor by way of any
corporate reorganization, merger, or sale of stock of such Party or any sale of
all or substantially all of the assets of such Party; provided that (i) such
Affiliate or successor, as the ease may be, assumes or is otherwise fully bound
by all of the obligations of the assigning Party under this Agreement and any
applicable Work Order, (ii) the Affiliate or successor is substituted for the
assigning Party for all purposes under this Agreement and all Work Orders, (iii)
in the case of an assignment to an Affiliate, the both the assignor and
Affiliate assignee will be jointly and severally liable for all of the
obligations of the assignor(iv) in the case of any non-Affiliate assignee or
successor hereunder, the successor’s resources at the time of the assignment are
sufficient to reasonably ensure that the Affiliate or successor will be able to
fully perform all of the assigning Party’s obligations under this Agreement as
they become due, and (iv) in the case of such an assignment by MTN, unless
otherwise consented to by Company, the Affiliate or successor is not a Major
Carrier (as that term is defined in the Operating Agreement), No assignment,
with or without such consent, shall relieve any Party from its obligations under
this Agreement or any applicable Work Order. Subject to the foregoing, this
Agreement and any applicable Work Order shall be fully binding upon, inure to
the benefit of and be enforceable by the Parties and their respective successors
and assigns. For purposes of this paragraph, any Change in Control of a Provider
shall be deemed to constitute an assignment of this Agreement by such Provider.
(f)
Severability

This Agreement and the Work Orders shall be enforced to the fullest extent
permitted by applicable law. If for any reason any provision of this Agreement
or any Work Order is held to be invalid or unenforceable to any extent, then:
(a)    such provision shall be interpreted, construed or reformed to the extent
reasonably required to render the same valid, enforceable and consistent with
the original intent underlying such provision;
(b)    such provision shall be void to the extent it is held to be invalid or
unenforceable;
(c)    such provision shall remain in effect to the extent that it is not
invalid or unenforceable; and
(d)    such invalidity or unenforceability shall not affect any other provision
of Agreement, the applicable Work Order or any other agreement between the
Parties.
If the invalidity or unenforceability is due to the unreasonableness of the
scope or duration of the provision, then the provision shall remain effective
for such scope and duration as may be determined to be reasonable.
(g)
Relationship of This Agreement and Work Orders

This Agreement and the Work Orders are intended to be correlative and
complementary. Any requirement contained in this Agreement or the applicable
Work Order and not the other shall be performed or complied with as if contained
in both. However, the requirements of each Work Order are intended to be
separate. Consequently, unless otherwise specifically provided for, the
requirements of one Work Order shall


19

--------------------------------------------------------------------------------




not apply to the Services performed or to be performed under another Work Order.
Further, in the event of a conflict between any provision of this Agreement and
any provision of the applicable Work Order, the provision of the applicable Work
Order shall control.
(h)
Nonwaiver

The failure of either Party to insist upon or enforce strict performance by the
other of any provision of this Agreement or any applicable Work Order, or to
exercise any right or remedy under this Agreement or any applicable Work Order,
shall not be interpreted or construed as a waiver or relinquishment to any
extent of that Party’s right to assert or rely upon any such provision, right or
remedy in that or any other instance; rather, the same shall be and remain in
full force and effect.
(i)
No Restriction on Services for or from Third Parties

This Agreement shall not be interpreted or construed to prohibit or in any way
restrict either Provider’s right to perform any services for any Third Party
(including, but not limited to, any services that are comparable or similar to
the Services). This Agreement shall not be interpreted or construed to prohibit
or in any way restrict Company’s right to obtain any services from any Third
Party (including, but not limited to, any services that are comparable or
similar to the Services).
(j)
Publicity

None of the Parties may issue any public statement or press release that uses
the name of the other Party without the prior consent of such other Party;
provided that advance notice to the other Party but not consent will be required
for disclosures made by a Party that are required by law or any competent
governmental authority (including SEC periodic reporting). The Parties do not
intend to announce the execution of the Agreement until the launch of the
Company’s Business as part of the Trial.
(k)
Governing Law; Jurisdiction

This Agreement shall be governed by and construed in accordance with the laws of
the State of Delaware, without regard to the choice of law provisions of the
State of Delaware or any other jurisdiction. The parties and their successors
and assigns hereby irrevocably consent to the nonexclusive jurisdiction of the
state and federal courts located in King County, Washington and Broward County,
Florida in connection with any legal action between the parties relating to this
Agreement, and agree that venue will lie in such courts.
(l)
Counterparts

This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which shall constitute one and the same
instrument.
(m)
Table of Contents; Headings

The headings and table of contents that appear within this Agreement have been
inserted for convenience of reference only and in no way shall restrict or
otherwise modify any of the terms or provisions hereunder.


20

--------------------------------------------------------------------------------




(n)
Currency of Payment

Payments to be made by or to any party hereunder shall be both denominated and
payable in U.S. dollars, unless otherwise determined by the respective parties
to be in another freely exchangeable currency, and any payments made prior
hereto shall be denominated in U.S. dollars at the applicable exchange rate then
prevailing at the time of such payment.
(o)
Entire Agreement; Amendment

This Agreement, any Work Orders and the exhibits hereto constitute the entire
agreement between the Parties with respect to the subject matter hereof and
supersedes all prior understandings, whether oral or written between the Parties
with respect to the subject matter hereof. Any oral representations or
modifications relating to this Agreement shall be of no force or effect unless
contained in a subsequent written modification signed by the party to be
charged. This Agreement may be amended only in writing signed by all of the
Parties.
(p)
Attorneys Fees

In any suit or other legal action arising out of or in connection with this
Agreement, the prevailing Party shall be entitled to recover its costs and
expenses (including, without limitation, reasonable attorneys fees) reasonably
incurred in connection with such action or suit, or any appeal thereof.


21

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Pasties have entered into this Agreement as of the date
first set forth above.
COMPANY
Wireless Maritime Services, LLC
By:     
Name:     
Its:     
PROVIDER
AT & T Wireless Services, Inc.
By: /s/ Jordan Roderick    
Name: Jordan Roderick    
Its: President - International    
PROVIDER
Maritime Telecommunications Network, Inc.
By: /s/ David B. Kagan    
Name: David B Kagan    
Its:President & CEO    










22

--------------------------------------------------------------------------------





EXHIBIT A
to
Master Services Agreement
Whenever used in this Agreement with initial letters capitalized, the following
terms shall have the following specified meanings:
“Act of Insolvency” means the occurrence of any of the following:
(a)    the filing by or against a Party of a petition to have such a Party
adjudged as bankrupt or a petition for reorganization or arrangement of such
Party under any Debtor Relief Law (unless, in the case of a petition filed
against such Party, the same is dismissed within sixty (60) days after it is
filed);
(b)    the making of any general assignment or general arrangement for the
benefit of a Party’s creditors under any Debtor Relief Law;
(c)    the appointment of a trustee or receiver to take possession of all or
substantially all of a Party’s assets under any Debtor Relief Law (unless such
possession is returned to such Party within thirty (30) days after such
appointment);
(d)    the attachment, execution or other judicial seizure of all or
substantially all of a Party’s assets (unless the same is released within thirty
(30) days); or
(e)    a Party dissolves or liquidates, is dissolved or liquidated, or adopts
any plan of dissolution or liquidation, where such a Party does not continue as
a viable business in altered form.
“Additional Services” means any additional services to be provided by a Provider
pursuant to paragraph 1.3.
“Affiliate” means, with respect to any Party, any Person that, directly or
indirectly {e.g., through any number of successive tiers), controls (e.g., a
parent organization), is controlled by (e.g., a subsidiary organization) or is
under common control with (e.g., a brother/sister organization) such Party.
“AWS Basic Services” means the services specified in Exhibit B or otherwise
agreed upon in writing from time to time by the Company and AWS as AWS Basic
Services under this Agreement.
“AWS Costs” means the fees and other charges set forth on Exhibit B.
“AWS Service Level Requirements” means the service level requirement is and
other specifications set forth on Exhibit B.
“AWS Services” means
(a)    AWS Basic Services; and
(b)    Additional Services to be provided by AWS as specified in Work Orders or
otherwise agreed upon in writing (except in the case of emergencies, in which
case such agreement may be oral and shall be promptly confirmed in writing) from
time to time by the Company and AWS pursuant to this Agreement.





--------------------------------------------------------------------------------




“Business” has the meaning set forth in the Operating Agreement. “Calendar Year”
means calendar year.
“Change in Control of Provider” means any transaction or series of related
transactions (including, without limitation, any merger, consolidation or other
corporate reorganization of a Provider or any sale or other transfer of
securities of a Provider) where, immediately after such transaction(s), the
shareholders of a Provider immediately prior to such transaction(s) do not own
or control more shares of the stock entitled to note in the election of
Provider’s board of directors than any other Person and its Affiliates.
“Confidential Information” means all proprietary or confidential information
owned or provided by a Disclosing Party, including the existence and terms of,
and parties to, this Agreement and the nature of the transactions contemplated
hereby and thereby; provided that Confidential Information shall not include
information that (i) was previously known to the Recipient or any of its
Affiliates (other than from a Disclosing Party or an Affiliate thereof), or (ii)
is available or, without the fault of the Recipient or any of its Affiliates
(other than the Company), becomes available to the general public, or (iii) is
lawfully received by the Recipient from a third party that, to the Recipient’s
knowledge, is not bound by any similar obligation of confidentiality.
“Debtor Relief Law” means any bankruptcy, moratorium, insolvency,
reorganization, liquidation, conservatorship or similar law, now or hereafter in
effect, for the relief of debtors and that affects the rights of creditors
generally.
“Deliverables” means all items to be delivered by a Provider to the Company in
connection with any Services.
“Discloser” means a Party that discloses Confidential Information to any other
Party.
“IPR” means any patent, copyright, trademark, trade secret or other intellectual
property right.
“Expenses” means out-of-pocket expenses incurred by a Provider in the
performance of the Services under this Agreement, including without limitation,
expenses for travel (e.g., airfare, lodging, car rental and meals), office
materials an d supplies.
“Month” means a calendar month.
“Manager” has the meaning set forth in the Operating Agreement.
“Master Agreement” means the Master Agreement attached to the Operating
Agreement as Exhibit H.
“MTN Basic Services” means the services specified in Exhibit C or otherwise
agreed upon in writing from time to time by the Company and MTN as MTN Basic
Services under this Agreement.
“MTN Costs” means the fees and other charges set forth on Exhibit C.
“MTN Service Level Requirements” means the service level requirements and other
specifications set forth on Exhibit C.
“MTN Services” means
(c)    MTN Basic Services; and





--------------------------------------------------------------------------------




(d)    Additional Services to be provided by MTN as specified in Work Orders or
otherwise agreed upon in writing (except in the case of emergencies, in which
case such agreement may be oral and shall be promptly confirmed in writing) from
time to time by the Company and MTN pursuant to this Agreement.
“Operating Agreement” means the Limited Liability Company Agreement of the
Company dated as of February , 2004, as amended from time to time.
“Party” means Company, AWS and MTN or any Person that acquires all of the right,
title and interest of Company, AWS or MTN in this Agreement in accordance with
paragraph 13.5.
“Person” means any individual, corporation, partnership, governmental authority,
association or other entity.
“Provider” means either AWS or MTN, as applicable.
“Provider Personnel” means the employees and independent contractors provided or
to be provided by a Provider to perform the Services under this Agreement.
“Provider Personnel Costs” means the costs of providing Provider Personnel
including, but not necessarily limited to, the following:
(e)    wages, severance payments and other compensation payable to Provider
Personnel;
(f)    costs of providing employee benefits (e.g., pension, profit-sharing and
retirement benefits; workers’ compensation, medical, life, disability and other
employee insurance; and sick leave, holidays and vacations) to Provider
Personnel; and
(g)    social security, unemployment and other employer taxes with respect to
Provider Personnel.
“Recipient” means a Party that receives Confidential Information from the other
Party.
“Results” means any plans, specification, designs, drawings, descriptions, data,
models, instructions, schematics, flow charts, computer programs and other
materials that are created by a Provider in connection with providing the
Services.
“Services” means the AWS Services and the MTN Services, as applicable.
“Specifications” means the specifications, criteria, standards, descriptions and
other requirements for Deliverable as set forth in this Agreement, any Work
Order or any other Deliverable.
“Supplied Technology” means any plans, specifications, designs, drawings,
descriptions, data, models, instructions, schematics, flow charts, computer
programs and other materials that are:
(h)    proprietary to a Provider; and
(i)    furnished by Provider for use by the Company in connection with this
Agreement or any Services.





--------------------------------------------------------------------------------




“Term” means the period described in Section 10. “Third Party” means any Person
other than a Party.
“Trial” has the meaning set forth in the Operating Agreement.
“Work Order” means a written agreement for the performance of specific Services
under this Agreement that is made and entered into by the Parties pursuant to
Section 1 hereof, as the same may be amended from time to time by the Parties in
accordance with the provisions of this Agreement.







--------------------------------------------------------------------------------





EXHIBIT B
to
Master Services Agreement

AWS BASIC SERVICES
AWS shall perform and provide to Company the Basic Services as described in this
Exhibit.







--------------------------------------------------------------------------------





EXHIBIT B

to Master Services Agreement


Required AWS Services
Service
Service Description
[***]9
[***]10
Charge Commencement
Roaming Settlement and Billing
Roaming agreement and billing set-up and testing. Monthly roaming settlement.
Services include: Signaling transport and conversion Testing of new links.
Market configuration for CDMA and GSM, ARIS RoamBox functionality, CIBER
Development, TAP interface, BID rating, IREG/TADIG person, ISUP and GRX
connectivity, and financial settlement
[***]11
[***]12
Post Trial
 
 
[***]13
[***]14
 
Wholesale LD
Provide transport of Long Distance calls from Ojus, FL to both Domestic and
international call termination points.
[***]15
[***]16
Trial
 
 
[***]17
[***]18
 
Network Leased-lines for System Architecture
Leased-line cost for transport of voice/data traffic between MTN teleport
hand-off points to the AWS facilities location in Ojua, FL
[***]19
[***]20
Trial
 
 
[***]21
[***]22
 
Network Operations Control
National Operations Center (NOC) support for alarm and control management of
sites and switches. Approximately full time equivalent required to provide
support for 15 ships.
[***]23
[***]24
Post Trial









                
9 Confidential treatment requested
10 Confidential treatment requested
11 Confidential treatment requested
12 Confidential treatment requested
13 Confidential treatment requested
14 Confidential treatment requested
15 Confidential treatment requested
16 Confidential treatment requested
17 Confidential treatment requested
18 Confidential treatment requested
19 Confidential treatment requested
20 Confidential treatment requested
21 Confidential treatment requested
22 Confidential treatment requested
23 Confidential treatment requested
24 Confidential treatment requested





--------------------------------------------------------------------------------




Optional AWS Services available to Company
Service
Service Description
[***]25
[***]26
Charge Commencement
Cell System Maintenance (shipboard)
Inspection & Preventive Maintenance and of shipboard system.
[***]27
[***]28
Post Trial
[***]29
[***]30
Post Trial
 
 
 
 
 
Installation
Installation, set-up and testing of shipboard Cell Phone System
[***]31
[***]32
Post Trial
[***]33
[***]34
Post Trial
 
 
 
 
 
Site Survey
Survey of covered vessel(s) to determine cabling and other requirements to
provide service
[***]35
[***]36
Post Trial
[***]37
[***]38
Post Trial















































                
25 Confidential treatment requested
26 Confidential treatment requested
27 Confidential treatment requested
28 Confidential treatment requested
29 Confidential treatment requested
30 Confidential treatment requested
31 Confidential treatment requested
32 Confidential treatment requested
33 Confidential treatment requested
34 Confidential treatment requested
35 Confidential treatment requested
36 Confidential treatment requested
37 Confidential treatment requested
38 Confidential treatment requested







--------------------------------------------------------------------------------





EXHIBIT C
to
Master Services Agreement


MTN BASIC SERVICES
MTN shall perform and provide to Company the Basic Services as described in this
Exhibit.
 







--------------------------------------------------------------------------------





Exhibit C

to Master Services Agreement
Required MTN Services
Service
Service Description
[***]39
[***]40
Charge Commencement
Shipping
Shipping of systems in spares to and from ship; ports, etc.
[***]41
[***]42
Trial
 
 
[***]43
[***]44
 
Pre-Paid Billing Software
License fee for Pre-Paid billing platform software.
[***]45
[***]46
Trial
 
 
[***]47
[***]48
 
Pre-Paid Marketing and cards support
Costs associated with Pre-Paid calling service.
[***]49
[***]50
Post Trial
 
 
[***]51
[***]52
 
Satellite Space Segment
Bandwidth connectivity between covered vessel and earth station
[***]53
[***]54
Post Trial
 
 
[***]55
[***]56
 
Logistics
Warehousing and tracking of spares and replacement parts.
[***]57
[***]58
Post Trial

















                                                      
39 Confidential treatment requested
40 Confidential treatment requested
41 Confidential treatment requested
42 Confidential treatment requested
43 Confidential treatment requested
44 Confidential treatment requested
45 Confidential treatment requested
46 Confidential treatment requested
47 Confidential treatment requested
48 Confidential treatment requested
49 Confidential treatment requested
50 Confidential treatment requested
51 Confidential treatment requested
52 Confidential treatment requested
53 Confidential treatment requested
54 Confidential treatment requested
55 Confidential treatment requested
56 Confidential treatment requested
57 Confidential treatment requested
58 Confidential treatment requested









--------------------------------------------------------------------------------




Optional MTN Services available to Company
Service
Service Description
[***]59
[***]60
Charge Commencement
Logistics
One time expense per installation
[***]61
[***]62
Post Trial
 
 
[***]63
[***]64
 
Cell System Maintenance (shipboard)
Inspection & Preventive Maintenance and of shipboard system
[***]65
[***]66
Post Trial
 
 
[***]67
[***]68
 
Installation
Installation, set-up and testing of shipboard Cell Phone System
[***]69
[***]70
Post Trial
[***]71
[***]72
Post Trial
 
 
[***]73
[***]74
 
Site Survey
Survey of covered vessel(s) to determine cabling and other requirements to
provide service
[***]75
[***]76
Post Trial
[***]77
[***]78
Post Trial





                    
59 Confidential treatment requested
60 Confidential treatment requested
61 Confidential treatment requested
62 Confidential treatment requested
63 Confidential treatment requested
64 Confidential treatment requested
65 Confidential treatment requested
66 Confidential treatment requested
67 Confidential treatment requested
68 Confidential treatment requested
69 Confidential treatment requested
70 Confidential treatment requested
71 Confidential treatment requested
72 Confidential treatment requested
73 Confidential treatment requested
74 Confidential treatment requested
75 Confidential treatment requested
76 Confidential treatment requested
77 Confidential treatment requested
78 Confidential treatment requested





--------------------------------------------------------------------------------





EXHIBIT D
to
Master Services Agreement
WORK ORDER NO. ___
This Work Order is made and entered into by and between Wireless Maritime
Services, LLC (“Company”) and ______________, Inc. (“Provider”) with reference
to the Master Services Agreement, dated as of February ___, 2004, to which they
are both parties (the “Master Agreement”). Unless otherwise specified, terms
defined in the Agreement shall have the same meanings when used in this Work
Order with initial letters capitalized.
1.    Description of the Services:
2.    Compensation:
3.    Schedules for Performances:
4.    Subcontractors and Suppliers:
5.    Locations of Performance:
6.    Specifications, Standards and Other Requirements:
7.    Items to be Provided by Company:
IN WITNESS WHEREOF, the Parties have entered into this Agreement as of the date
first set forth above.
Company:


Provider:
Wireless Maritime Services, LLC, Inc.




_____________________, Inc.
By:    
By:    
Name:    
Name:    
Title:    
Title:    

 







--------------------------------------------------------------------------------






EXHIBIT E
to
Master Services Agreement
FORM OF SECONDMENT AGREEMENT


[Copy unavailable.]








































    








34

--------------------------------------------------------------------------------





AMENDMENT TO MASTER SERVICES AGREEMENT
This Amendment (this “Amendment”), dated as of February 27, 2006 (the “Effective
Date”), to the Master Services Agreement, dated February 14, 2004 (as may be
amended from time to time, “Agreement”), is by and between New Cingular Wireless
Services, Inc. f/k/a AT&T Wireless Services, Inc. (“Cingular”), Maritime
Telecommunications Network, Inc. (“MTY”), and Wireless Maritime Services, LLC
(“WMS”). Capitalized terms not defined herein shall have the meanings ascribed
to such terms in the Agreement.
RECITALS
WHEREAS, Cingular and WMS wish to amend the Agreement as set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
1.    SECTION 4.4 OF THE AGREEMENT. Section 4.4 of the Agreement is hereby
amended by deleting it in its entirety.
2.    EXHIBIT B OF THE AGREEMENT. Exhibit B of the Agreement is hereby amended
by deleting from the list of Required AWS Services “Network Operations Control”
and the Service Description, Billing Methodology, Cost and Charge Commencement
information related thereto.
3.    MISCELLANEOUS.
(a)    Internal References. All references in the Agreement to “this Agreement,”
“herein” and “hereunder” and all similar references shall be deemed to refer to
the Agreement as amended by this Amendment.
(b)    No Other Effect. This Amendment is entered into as permitted by
Section 13.15 (Entire Agreement; Amendment) of the Agreement. Except as
expressly amended hereby, the Agreement shall remain in full force and effect.
(c)    Counterparts. This Amendment, including a facsimile or photocopy hereof,
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.
(d)    Applicable Law. The provisions of this Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to choice of law provisions of the State of Delaware or any other provisions.
The parties and their successors and assigns hereby irrevocably consent to the
nonexclusive jurisdiction of the state and federal courts located in Atlanta,
Georgia and Broward County, Florida in connection with any legal action between
the parties relating to this Amendment, and agree that venue will lie in such
courts.


1

--------------------------------------------------------------------------------




(e)    Severability. In the event any provision contained in this Amendment is
for any reason held to be unenforceable in any respect, such unenforceability
shall not effect any other provision of this Amendment, and the Amendment shall
be then construed as if such an unenforceable provision or provisions had never
been included in this Amendment.
[Signatures begin on the following page]


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC., f/k/a AT&T Wireless Services, Inc.,
AS MEMBER
By:/a/ William W. Hague

Its:Executive Vice President - International

MARITIME TELECOMMUNICATIONS NETWORK, INC.,
AS MEMBER
By:

Its:

WIRELESS MARITIME SERVICES, LLC
By:
    
Its:



3

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC., f/k/a AT&T Wireless Services, Inc.,
AS MEMBER


By:

Its:



MARITIME TELECOMMUNICATIONS NETWORK, INC.,
AS MEMBER


By: /s/ David B Kagan

Its: President & CEO



WIRELESS MARITIME SERVICES, LLC


By:
/s/ Authorized Signatory     
Its:



4

--------------------------------------------------------------------------------





SECOND AMENDMENT TO MASTER SERVICES AGREEMENT


This Second Amendment (the “Second Amendment”), dated as of September 30, 2010
(the “Effective Date”), to the Master Services Agreement, dated February 14,
2004 (as may be amended from time to time, the “Agreement”), is by and among New
Cingular Wireless Services, Inc., d/b/a AT&T Mobility (“AT&T,” formerly defined
as “Cingular”), Maritime Telecommunications Network, Inc., a Colorado
Corporation (“MTN”), and Wireless Maritime Services, LLC (“WMS”). Capitalized
terms not defined herein shall have the meanings ascribed to such terms in the
Agreement.
RECITALS
WHEREAS, AT&T, MTN, and WMS wish to amend the Agreement as set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
1.    AMENDMENT TO EXHIBIT C OF THE AGREEMENT. EXHIBIT C OF THE AGREEMENT IS
HEREBY AMENDED AS FOLLOWS:
(a)    The row in the list of Required MTN Services entitled “Logistics” is
hereby deleted and replaced with the following (and a new Exhibit F, in the form
attached hereto, is hereby added to the Agreement):
Service
Service Description
[***]79
[***]80
Charge Commencement
Warehousing
Outlined in the Warehousing Statement of Work, attached as Exhibit F.
[***]81
[***]82
September 1, 2010



(b)    The following is added to the list of Optional MTN Services available to
Company the following:


                
79 Confidential treatment requested
80 Confidential treatment requested
81 Confidential treatment requested
82 Confidential treatment requested




1

--------------------------------------------------------------------------------




Service
Service Description
[***]83
[***]84
Charge Commencement
Co-location of Equipment
Co-location of 15 racks worth of maritime cellular equipment at MTN’s Teleport
Facility located in Holmdel, New Jersey.*
[***]85
[***]86
N/A

* Co-location services are subject to the following additional terms and
conditions:
•
Includes the right for WMS and its personnel to access the Teleport Facility
during normal business hours to use, maintain, and operate the WMS equipment
co-located therein. WMS shall provide 24 hours’ advance notice of such access to
MTN, except in circumstances where it is not practicable, using commercially
reasonable efforts, for WMS to provide such notice.

•
WMS’s access will not interfere with the normal business operations of MTN or
its affiliates.

•
WMS and its personnel will not “prop open” any door to, or otherwise bypass the
MTN security measures for, the Teleport Facility.

•
WMS acknowledges that certain areas within the Teleport Facility may be secure
and off-limits and WMS agrees to abide by any access restrictions imposed by
MTN, provided that such restrictions do not interfere with WMS’s right to use,
maintain and operate the WMS equipment located at the Teleport Facility; WMS
personnel may be required to have an MTN escort for security purposes.

•



2.    Amendment to Section 13.1 of the Agreement. The contact information of
WMS, AT&T and MTN in Section 13.1 of the Agreement is hereby amended and
restated in its entirety to read as follows:
“Wireless Maritime Services, LLC
1025 Lenox Park Blvd, Suite D588
Atlanta, GA 30319
Attn: [***]87 
Facsimile number: [***]88 


and
Maritime Telecommunications Network, Inc.
3044 N. Commerce Parkway
Miramar, FL 33025
Attn: Jonathan Weintraub, President and CEO
Facsimile number: (954) 431-4077
                    
83 Confidential treatment requested
84 Confidential treatment requested
85 Confidential treatment requested
86 Confidential treatment requested
87 Confidential treatment requested
88 Confidential treatment requested


2

--------------------------------------------------------------------------------




With a copy to:
Maritime Telecommunications Network, Inc.
719 2nd Avenue, Ste. 820
Seattle, WA 90104
Attn: Ian S. Thompson, General Counsel
Facsimile number: (206) 838-7708
New Cingular Wireless Services, Inc.
1025 Lenox Park Blvd, Atlanta, GA 30319
Attn: [***]89 
Facsimile number: [***]90 
With a copy to:
New Cingular Wireless Services, Inc.
1025 Lenox Park Blvd, Suite D588
Atlanta, GA 30319
Attn: [***]91 
Facsimile number: [***]92 
3.    Miscellaneous.
(a)    Internal References. All references in the Agreement to “this Agreement,”
“herein” and “hereunder” and all similar references shall be deemed to refer to
the Agreement as amended by this Second Amendment.
(b)    No Other Effect. This Second Amendment is entered into as permitted by
Section 13.15 (Entire Agreement; Amendment) of the Agreement. Except as
expressly amended hereby, the Agreement shall remain in full force and effect.
(c)    Counterparts. This Second Amendment, including a facsimile or photocopy
hereof, may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute but one and the
same instrument.
(d)    Applicable Law. The provisions of this Second Amendment shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regards to choice of law provisions of the State of Delaware or any other
provisions. The parties and their successors and assigns hereby irrevocable
consent to the nonexclusive jurisdiction of the state and federal courts located
in Atlanta, Georgia and Broward County, Florida in connection with any legal
action between the parties related to this Second Amendment, and agree that
venue will lie in such courts.
                
89 Confidential treatment requested
90 Confidential treatment requested
91 Confidential treatment requested
92 Confidential treatment requested


3

--------------------------------------------------------------------------------




(e)    Severability. In the event any provision contained in this Second
Amendment is for any reason held to be unenforceable in any respect, such
unenforceability shall not effect any other provision of this Second Amendment,
and this Second Amendment shall be construed as if such an unenforceable
provision or provisions had never been included in this Second Amendment.
[Signatures begin on the following page]


4

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed as of the Effective date.
NEW CINGULAR WIRELESS SERVICES, INC.,
by its manager, AT&T Mobility Corporation
By: /s/ Andrew W. Hearn    
Name: Andrew W. Hearn    
Its: President & CEO    


Dated:     
MARITIME TELECOMMUNICATIONS NETWORK, INC.
By:     
Name:     
Its:     


Dated:     
WIRELESS MARITIME SERVICES, LLC
By: /s/ Andrew W. Hearn    
Name: Andrew W. Hearn    
Its: President & CEO    


5

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Second Amendment to be duly
executed as of the Effective date.
NEW CINGULAR WIRELESS SERVICES, INC.,
by its manager, AT&T Mobility Corporation
By:     
Name:     
Its:     


Dated:     
MARITIME TELECOMMUNICATIONS NETWORK, INC.
By: /s/ Ian S. Thompson    
Name: Ian S. Thompson    
Its:     


Dated:     
WIRELESS MARITIME SERVICES, LLC
By:     
Name:     
Its:     












6

--------------------------------------------------------------------------------





Form of Exhibit F


Attached




7

--------------------------------------------------------------------------------





EXHIBIT F
Warehousing Statement of Work - Services Description
[***]93 














                    
93 Confidential treatment requested


8

--------------------------------------------------------------------------------





THIRD AMENDMENT TO MASTER SERVICES AGREEMENT
This Third Amendment, dated July ___, 2012 (the “Third Amendment”), to the
Master Services Agreement, dated February 14, 2004 (as amended, the
“Agreement”), is made and entered into by and among New Cingular Wireless
Services, Inc., d/b/a AT&T Mobility (“AT&T” formerly defined as “Cingular”),
Maritime Telecommunications Network, Inc., a Colorado Corporation (“MTN”), and
Wireless Maritime Services, LLC (“WMS”). Capitalized terms not defined herein
shall have the meanings ascribed to such terms in the Agreement.
WHEREAS, AT&T, MTN, and WMS wish to amend the Agreement as set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
1. Satellite Space Segment Pricing.
(a)    The row entitled “Satellite Space Segment” in the list of Required MTN
Services in Exhibit C of the Agreement is hereby deleted and replaced with the
following:
Service
Service Description
[***]94
[***]95
Charge Commencement
Satellite Space Segment
Bandwidth connectivity between covered vessel and earth station
[***]96
[***]97
July 1, 2012



(b)    [***]98 
2. Roaming Billing Methodology.
a.The contents of the “Billing Methodology” column of the “Roaming Settlement
and Billing” row in Exhibit B to the Agreement are deleted in their entirety and
the following is inserted in lieu thereof:
•
[***]99 







                    
94 Confidential treatment requested
95 Confidential treatment requested
96 Confidential treatment requested
97 Confidential treatment requested
98 Confidential treatment requested
99 Confidential treatment requested


1

--------------------------------------------------------------------------------




b.The contents of the “Cost” column of the “Roaming Settlement and Billing” row
in Exhibit B to the Agreement are deleted in their entirety and the following is
inserted in lieu thereof:
•[***]100 
3. Definitions Relating to the VOIP Services. Exhibit A to the Agreement is
amended by including the following defined terms:
•“End Users” means VOIP Vessel passengers. In addition, “End Users” may include
crew of VOIP Vessels if agreed to by the Company, the applicable cruise line
and, if MTN is responsible for collection of VOIP Revenue in connection with
such VOIP Vessel, MTN.
•“Intellectual Property” means copyrights, patent rights, rights to patent
applications, trademarks, trade names, service marks, trade secrets and designs
of any kind, or any other proprietary rights recognized in any country of the
world, whether or not currently perfected, including “droit moral” rights,
“moral rights of authors” and all other similar rights however denominated
throughout the world, in each case to any intangibles, including inventions,
processes, methodologies, procedures, software, tools and machine-readable texts
and files and literary works or other works of authorship, reports, drawings,
charts, graphics and other written documentation.
•“Malware” means harmful code or other contaminants, including commands,
instructions, devices, techniques, bugs, web bugs, worms, logic bombs, trojan
horses, backdoors, trapdoors or design flaws that may be used to access, alter,
delete, threaten, infect, assault, vandalize, disrupt, damage, disable or shut
down the hardware, software or network of the Company or the owners, operators,
passengers of any VOIP Vessel (as defined below).
•“VOIP” means communication protocols and transmission techniques for the
delivery of voice communications and messaging (such as SMS (short message
service) and MMS (multimedia message service)) over Internet Protocol (IP)
networks, including video, chat, and instant messaging or other internet-based
communications services which may include a voice component.
•“VOIP App” means a mobile application that permits End Users to subscribe and
pay for (through a VOIP Plan) VOIP Services and to access and use such other
functions as approved by the Parties for inclusion in such mobile applications
from time to time. VOIP Apps created by or on behalf of a Provider will be
deemed “Supplied Technology” for purposes of this Agreement.




                
100 Confidential treatment requested


2

--------------------------------------------------------------------------------




•“VOIP Data” means any information: (a) made available to a Provider in
connection with the VOIP Services by or on behalf of the Company, any End User
or any owner or operator of a VOIP Vessel, (b) obtained, developed or produced
by the Provider in connection with the VOIP Services or the performance of its
obligations under Section 1.8 or (c) to which the Provider has access in
connection with the provision of the VOIP Services or the performance of its
obligations under Section 1.8.
•“VOIP Portal” means a section of MTN’s internet services web platform
accessible via Wi-Fi and internet onboard VOIP Vessels that complies with the
VOIP Specifications and which describes the VOIP Services available on such VOIP
Vessel and facilitates the creation of an account to activate a VOIP App and the
purchase of a VOIP Plan, and which provides a link to download (i) an iOS Apple
version of a VOIP App from the online Apple Store (which requires internet
minutes) or (ii) an Android version of a VOIP App (which will be kept locally
onboard the vessel and requiring no internet minutes).
•“VOIP Plan” means a package or plan purchased by End Users through a charge to
their onboard accounts with the owners or operators of VOIP Vessels (or through
such other billing arrangement agreed to by the Company, the applicable cruise
line and, if MTN is responsible for collection of VOIP Revenue under such
package or plan, MTN), allowing for use of the VOIP Services on a per minute or
per day basis.
•“VOIP Revenue” means all revenue collected from owners or operators of VOIP
Vessels in connection with the use of VOIP Services, whether such use is for
intraship, ship-to-ship, ship-to-shore or shore-to-ship communication.
•“VOIP Services” means VOIP service provided via a Wi-Fi network aboard cruise
vessels in accordance with the VOIP Specifications, including intraship,
ship-to-ship, ship-to-shore and shore-to-ship communications.
•“VOIP Specifications” means the specifications set forth in Exhibit F, as the
same may be amended by the Parties in writing from time to time, for the VOIP
Service, the VOIP Portal and VOIP Apps, as applicable.
•“VOIP Vessel” means a cruise vessel designated in writing by the Company from
time to time as a vessel upon which the Company may offer or provide VOIP
Services.
4. VOIP Services and Pricing. The following is added as a new Section 1.8 to the
Agreement:


3

--------------------------------------------------------------------------------




•“1.8    VOIP Services and Pricing.
(a)
[***]101 

(b)
VOIP Portal and MIN VOIP Apps.

i.
MTN will make a VOIP Portal available through its internet services web platform
on vessels served by MTN. The Parties will cooperate to make the VOIP Portal
available on vessels aboard which End Users will receive VOIP Services and which
are not served by MTN. If an End User aboard a VOIP Vessel accesses the VOIP
Portal in a manner that permits identification of the handset and handset
operating system used by the End User, and if a VOIP App exists for such handset
and handset operating system, MTN will cause the VOIP Portal to prominently
display a link to purchase a VOIP Plan and download the applicable VOIP App
along with a message encouraging the user to use the VOIP App. Each VOIP Portal
created by or on behalf of MTN will comply with the applicable VOIP
Specifications.

ii.
[***]102 

iii.
Unless otherwise agreed by the Company and the Providers in writing, the VOIP
Portal and VOIP Apps will include the Company trademarks appearing on Exhibit G
(the “Company Marks”). The Company hereby grants to each Provider a
non-exclusive, royalty-free, worldwide, revocable, non-transferrable license,
without the right to sublicense, to display the Company Marks solely in the VOIP
Portal and VOIP Apps and solely for the purpose of promoting use of the VOIP
Services by End Users. Each use of the Company Marks for a new VOIP Portal or
VOIP App, and any changes to the content, functionality and look and feel of a
VOIP Portal or VOIP App, will be in compliance with the trademark use guidelines
included in Exhibit G.

iv.
No Provider Deliverable under this Section 1.8 will contain any Malware upon
delivery of the App to a reputable third party distribution channel (e.g.,
Apple’s App Store or Google Play).







                
101 Confidential treatment requested
102 Confidential treatment requested


4

--------------------------------------------------------------------------------




v.
Within sixty (60) business days after notice from the Company that the Company
has created, and is prepared to release, its own Comparable VOIP App (as defined
below): (i) MTN will replace all links on the VOIP Portals to the Providers’
VOIP Apps with links to the Company’s VOIP Apps, (ii) each Provider will cause
its VOIP Apps to be removed from all other distribution channels, including
without limitation the Apple App Store and Android Market, and (iii) each
Provider will provide End Users attempting to access the VOIP Service through
such Provider’s VOIP Apps with notice that a new version of the mobile
application is available, providing the user with a link to the Company’s VOIP
Apps. For purposes of this Section 1.8(b)(v), the term “Comparable VOIP App”
shall mean a Company VOIP App which offers voice and service quality, bandwidth
optimization and functionality that is comparable to or better than the
then-current Provider VOIP App.

(a)
Billing and Collection of VOIP Revenue.

i.
[***]103 

ii.
[***]104 

(a)
VOIP Data Ownership, Confidentiality and Security. As among the Parties, each
Provider will own all VOIP Data collected by it. Notwithstanding the preceding
sentence, neither Provider will use any VOIP Data for any purpose other than the
performance by such Provider of its obligations under this Agreement. Each
Provider will protect the VOIP Data collected or stored by it against any
unauthorized use or disclosure to the same extent that such Provider protects
its other confidential information of a similar nature against unauthorized use
or disclosure. Without limitation of the foregoing, each Provider will: (i)
restrict access to such Provider’s VOIP Data to those of its employees,
consultants and other representatives who have a need to know the same in
connection with performance of such Provider’s obligations under this Agreement;
and (ii) cooperate with the Company to ensure that Deliverables under this
Section 1.8 and such Provider’s collection, storage, use and disclosure of VOIP
Data comply with the best practices of well-managed, top-tier, service providers
for the safeguarding and non-disclosure of personal data. This Section 1.8(d)
will survive the termination of this Agreement for so long as either Provider is
in possession or control of any VOIP Data.







                
103 Confidential treatment requested
104 Confidential treatment requested


5

--------------------------------------------------------------------------------




(b)
Intellectual Property.

i.
The Company will own and have all right and title (including IPR and other
proprietary rights) in and to: (i) any VOIP Apps developed by or on behalf of
the Company by any third party other than a Provider; (ii) the Company Marks;
and (iii) any modifications, enhancements or derivations of any of the foregoing
developed by or on behalf of the Company. Other than as expressly set forth
herein, no license or other rights in or to any of the foregoing are granted to
MTN or AT&T, and all such licenses and rights are hereby expressly reserved.

ii.
Except as set forth in Section 1.8(e)(i), each Provider will own and retain all
right and title (including PR and other proprietary rights) in and to: (i) any
VOIP Portal developed by or on behalf of the Provider; (ii) any VOIP Apps
developed by or on behalf of such Provider; and (iii) any modifications,
enhancements or derivations of any of the foregoing developed by or on behalf of
such Provider.

(a)
Indemnification.

i.
Each Provider will defend, indemnify and hold harmless the Company, the other
Provider and its and their respective officers, directors, employees, successors
and assigns (the “Indemnitees”) on demand, from and against any and all losses,
liabilities, damages, fines, penalties, settlements, awards, charges, liens,
judgments, costs and expenses, including reasonable attorneys’ fees, and
interest (including taxes) incurred by any of them arising from or in connection
with a claim by a third party: (A) that any VOIP Portal created by or on behalf
of the indemnifying Provider, Provider VOIP App created by or on behalf of the
indemnifying Provider or the performance by the indemnifying Provider of its
obligations under this Section 1.8, infringe, violate or misappropriate any
right of any third party (including IPR and other proprietary rights) in or to
any Intellectual Property; or (B) arising out of or resulting from a breach by
the indemnifying Provider of Section 1.8(d) (Information Security).

ii.
The Company will give the indemnifying Provider prompt written notice of a claim
for indemnification, provided that any failure to give the indemnifying Provider
prompt notice will not relieve the indemnifying Provider of its obligations
under this Section 1.8(f) except to the extent such failure prejudices the
indemnifying Provider’s defense of such claim. Upon receipt of such notice, the
indemnifying Provider will defend the Indemnitees against any such claim with
counsel reasonably acceptable to the Indemnitees. The Indemnitees will cooperate
in the defense or settlement of any such claim or suit, provided that the
Indemnitees will be reimbursed for all reasonable out-of-pocket expenses
incurred in providing any cooperation requested by the indemnifying Provider.
The Indemnitees may participate in



6

--------------------------------------------------------------------------------




the defense with counsel of their own choice and at their own expense. The
indemnifying Provider may not settle any claim without the Company’s written
consent, unless such settlement (a) includes a release of all indemnifiable
claims pending against the Indemnitee; (b) contains no admission of liability or
wrongdoing by the Indemnitee; and (c) imposes no obligations upon the Indemnitee
other than the payment of money. Notwithstanding the foregoing, if the
indemnifying Provider fails to vigorously defend such claim, the Indemnitees
will have the right to retain counsel and take such legal action as is necessary
to protect the Indemnitees’ interests, and any associated costs and expenses
with respect to the Indemnitees’ defense against any such claims (including
reasonable attorney’s fees) will be recoverable from the indemnifying Provider.
(a)
Reports. MTN will report to the Company monthly the traffic and bandwidth
utilized for VOIP Services (including for voice calls and SMS) on each VOIP
Vessel. Such reports will be delivered to the Company within five business days
after the end of the applicable calendar month.

(b)
Audit. If any audit conducted pursuant to Section 2.4 uncovers any
non-compliance with Section 1.8(d) (Information Security) or any discrepancy
between VOIP records or the reports described in the preceding paragraph and any
amounts paid by MTN under this Section 1.8 or paid to MTN for the performance of
its obligations relating to the VOIP Services, MTN shall promptly correct such
non-compliance and promptly pay, as applicable, any and all amounts necessary to
reconcile such discrepancy.

5.     Disclaimer of Warranties. The first sentence of Section 4.6 is deleted in
its entirety and the following inserted in lieu thereof:
•“THE WARRANTIES SET FORTH IN SECTIONS 1.8, 4.1 AND 4.2 ARE EXCLUSIVE AND IN
LIEU OF ANY AND ALL OTHER EXPRESS OR IMPLIED WARRANTIES OF PROVIDERS.”
6.     Limitation of Consequential Damages. The last sentence of Section 9.2 is
deleted in its entirety and the following inserted in lieu thereof:
•“However, the limitations set forth in this paragraph shall not apply to any
breach or liability under Sections 1.8(b) (iv), 1.8(d), 1.8(f), 5, 6 or 8 or to
any wrongful termination of this Agreement (e.g., a termination other than
pursuant to Section 11).”
7.     VOIP Responsibilities. The following are added as a new row in the list
of Optional MTN Services in Exhibit C of the Agreement:


7

--------------------------------------------------------------------------------




Service
Service Description
[***]105
[***]106
Charge Commencement
VOIP Services
MTN will perform its obligations relating to the VOIP Services as set forth in
Section 1.8 of the Agreement.
[***]107
[***]108
July 1, 2012

8.     Exhibits to the Agreement. Exhibits F and G attached hereto are hereby
attached as exhibits to, and incorporated into, the Agreement.
9.     Miscellaneous.
(a)
Effective Date. This Amendment will be effective on July 1, 2012 (the “Effective
Date”); provided that Section 2 will have retroactive effect to January 1, 2012.

(b)
Internal References. All references in the Agreement to “this Agreement,”
“herein” and “hereunder” and all similar references shall be deemed to refer to
the Agreement as amended by this Third Amendment.

(c)
No Other Effect. This Third Amendment is entered into as permitted by Section
13.15 (Entire Agreement; Amendment) of the Agreement. Except as expressly
amended hereby, the Agreement shall remain in full force and effect.

(d)
Counterparts. This Third Amendment, including a facsimile or photocopy hereof,
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.

(e)
Applicable Law. The provisions of this Third Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the choice of law provisions of the State of Delaware or any other
provisions. The parties and their successors and assigns hereby irrevocably
consent to the nonexclusive jurisdiction of the state and federal courts located
in Atlanta, Georgia and Broward County, Florida in connection with any legal
action between the parties related to this Third Amendment, and agree that venue
will he in such courts.

    
                
105 Confidential treatment requested
106 Confidential treatment requested
107 Confidential treatment requested
108 Confidential treatment requested


8

--------------------------------------------------------------------------------




(f)
Severability. In the event any provision contained in this Third Amendment is
for any reason held to be unenforceable in any respect, such unenforceability
shall not affect any other provision of this Third Amendment, and this Third
Amendment shall be construed as if such an unenforceable provision or provisions
had never been included in this Third Amendment.

[Signatures appear on the following page]


9

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Third Amendment to be duly
executed as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC.


by its manager, AT&T Mobility Corporation




By:/s/ William W. Hague     
Name:     
Its: EVP     




MARITIME TELECOMMUNICATIONS
NETWORK, INC.




By:/s/ Errol Oliver     
Name:Errol Oliver     
Its:President & CEO     


WIRELESS MARITIME SERVICES, LLC




By:/s/ J.R. Wilson     
Name: J.R. Wilson     
Its: CEO     








10

--------------------------------------------------------------------------------





Exhibit F
VOIP Specifications
The parties will update this Exhibit to include the VOIP Specifications to which
they mutually agree from time to time.




11

--------------------------------------------------------------------------------





Exhibit G
Company Marks and Trademark Use Guidelines
None. WMS may update this Exhibit upon notice to MTN and AT&T from time to time.




12

--------------------------------------------------------------------------------





FOURTH AMENDMENT TO MASTER SERVICES AGREEMENT
This Fourth Amendment, dated May __, 2013 (the “Fourth Amendment”), to the
Master Services Agreement, dated February 14, 2004 (as amended, the
“Agreement”), is made and entered into by and among New Cingular Wireless
Services, Inc., d/b/a AT&T Mobility (“AT&T,” formerly defined as “Cingular”),
Maritime Telecommunications Network, Inc., a Colorado Corporation (“MTN”), and
Wireless Maritime Services, LLC (“WMS”). Capitalized terms not defined herein
shall have the meanings ascribed to such terms in the Agreement.
WHEREAS, AT&T, MTN, and WMS wish to amend the Agreement as set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
1.    [***]109 
2.    [***]110 
3.    MISCELLANEOUS.
(a)    Effective Date. This Amendment will be effective on May 15, 2013 (the
“Effective Date”).
(b)    Internal References. All references in the Agreement to “this Agreement,”
“herein” and “hereunder” and all similar references shall be deemed to refer to
the Agreement as amended by this Fourth Amendment.
(c)    No Other Effect. This Fourth Amendment is entered into as permitted by
Section 13.15 (Entire Agreement; Amendment) of the Agreement. Except as
expressly amended hereby, the Agreement shall remain in full force and effect.
(d)    Counterparts. This Fourth Amendment, including a facsimile or photocopy
hereof, may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute but one and the
same instrument.
(e)    Applicable Law. The provisions of this Fourth Amendment shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to the choice of law provisions of the State of Delaware or any other
provisions. The parties and their successors and assigns hereby irrevocably
consent to the nonexclusive jurisdiction of the state and federal courts located
in Atlanta, Georgia and Broward County, Florida in connection with any legal
action between the parties related to this Fourth Amendment, and agree that
venue will lie in such courts.




                    
109 Confidential treatment requested
110 Confidential treatment requested




1

--------------------------------------------------------------------------------




(f)    Severability. In the event any provision contained in this Fourth
Amendment is for any reason held to be unenforceable in any respect, such
unenforceability shall not effect any other provision of this Fourth Amendment,
and this Fourth Amendment shall be construed as if such an unenforceable
provision or provisions had never been included in this Fourth Amendment.
[Signatures appear on the following page]


2

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC.
by its manager, AT&T Mobility Corporation


By:/s/ William W. Hague
Name:William W. Hague    
Its: Executive Vice President    


MARITIME TELECOMMUNICATIONS NETWORK, INC.


By:/s/ Ian Thompson
Name: Ian Thompson    
Its: General Counsel    


WIRELESS MARITIME SERVICES, LLC


By:/s/ Pramod Arora    
Name: Pramod Arora    
Its: Chief Operating Officer    






3

--------------------------------------------------------------------------------






FIFTH AMENDMENT TO MASTER SERVICES AGREEMENT
This Fifth Amendment, dated July 20, 2013 (the “Fifth Amendment”), to the Master
Services Agreement, dated February 14, 2004 (as amended, the “Agreement”), is
made and entered into by and among New Cingular Wireless Services, Inc., d/b/a
AT&T Mobility (“AT&T” formerly defined as “Cingular”), Maritime
Telecommunications Network, Inc., a Colorado Corporation (“MTN”), and Wireless
Maritime Services, LLC (“WMS”). Capitalized terms not defined herein shall have
the meanings ascribed to such terms in the Agreement.
WHEREAS, AT&T, MTN, and WMS wish to amend the Agreement as set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
1.    [***]111 
2.    [***]112 
3.    [***]113 
4.    MISCELLANEOUS.
(a)    Effective Date. This Amendment will be effective on ____________, 2013
(the “Effective Date”).
(b)    Internal References. All references in the Agreement to “this Agreement,”
“herein” and “hereunder” and all similar references shall be deemed to refer to
the Agreement as amended by this Fifth Amendment.
IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be duly
executed as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC.
by its manager, AT&T Mobility Corporation
By:/s/ J.R. Wilson    
Name:J.R. Wilson    
Its:VP Partnerships - Alliances
    
111 Confidential treatment requested
112 Confidential treatment requested
113 Confidential treatment requested    


1



--------------------------------------------------------------------------------




MARITIME TELECOMMUNICATIONS NETWORK, INC.
By:/s/ Errol Oliver    
Name: Errol Oliver    
Its: President & CEO    
WIRELESS MARITIME SERVICES, LLC
By: /s/ Pramod Arora    
Name: Pramod Arora    
Its: CEO    




2

--------------------------------------------------------------------------------






Exhibit B
to Master Services Agreement


B-1

--------------------------------------------------------------------------------





Required AWS Services
Service
Service Description
Billing Methodology
Cost
Charge Commencement
Roaming Settlement and Billing
Roaming agreement and billing set-up and testing. Monthly roaming settlement
Services included: Signaling transport and conversion, Testing of new links,
Market configuration for CDMA and GSM, ARIS RoamBox functionality, CIBER
Development, TAP Interface, BID rating IREG/TADIG person, ISUP and GRX
connectivity, and financial settlement.
[***]114
[***]115
Post Trial
 
 
[***]116
[***]117
 
Wholesale LD
Provide transport of Long Distance calls from Ojus, FL to both Domestic and
International call termination points.
[***]118
[***]119
Trial
 
 
[***]120
[***]121
 
Network Leased-lines for System Architecture
Leased line cost for transport of voice/data traffic between MTN teleport
hand-off points to the AWS facilities location in Ojus, FL.
[***]122
[***]123
Trial
 
 
[***]124
[***]125
 
Network Operations Control
National Operations Center (NOC) support for alarm and control management of
sites and switches. Approximately 1 full time equivalent required to provide
support for 15 ships.
[***]126
[***]127
Post Trial



    
114 Confidential treatment requested
115 Confidential treatment requested
116 Confidential treatment requested
117 Confidential treatment requested
118 Confidential treatment requested
119 Confidential treatment requested
120 Confidential treatment requested
121 Confidential treatment requested
122 Confidential treatment requested
123 Confidential treatment requested
124 Confidential treatment requested
125 Confidential treatment requested
126 Confidential treatment requested
127 Confidential treatment requested




B-2

--------------------------------------------------------------------------------





Optional AWS Services available to Company
Service
Service Description
Billing Methodology
Cost
Charge Commencement
Cell System Maintenance (shipboard)
Inspection & Preventive Maintenance and of shipboard system.
[***]128
[***]129
Post Trial
[***]130
[***]131
Post Trial
 
 
[***]132
[***]133
 
Installation
Installation, set up and testing of shipboard Cell Phone System
[***]134
[***]135
Post Trial
[***]136
[***]137
Post Trial
 
 
[***]138
[***]139
 
Site Survey
Survey of covered vessel(s) to determining cabling and other requirements to
provide Service
[***]140
[***]141
Post Trial
[***]142
[***]143
Post Trial







































    
128 Confidential treatment requested
129 Confidential treatment requested
130 Confidential treatment requested
131 Confidential treatment requested
132 Confidential treatment requested
133 Confidential treatment requested
134 Confidential treatment requested
135 Confidential treatment requested
136 Confidential treatment requested
137 Confidential treatment requested
138 Confidential treatment requested
139 Confidential treatment requested
140 Confidential treatment requested
141 Confidential treatment requested
142 Confidential treatment requested
143 Confidential treatment requested


B-3

--------------------------------------------------------------------------------

















    






B-4

--------------------------------------------------------------------------------






SIXTH AMENDMENT TO MASTER SERVICES AGREEMENT


This Sixth Amendment, dated the date of the last signature hereto (the “Sixth
Amendment”), to the Master Services Agreement, dated February 14, 2004 (as
amended, the “Agreement”), is made and entered into by and among New Cingular
Wireless Services, Inc., d/b/a AT&T Mobility (“AT&T”, formerly defined as
“Cingular”), Maritime Telecommunications Network, Inc., a Colorado Corporation
(“MTN”), and Wireless Maritime Services, LLC (“WMS”). Capitalized terms not
defined herein shall have the meanings ascribed to such terms in the Agreement.
WHEREAS, AT&T, MTN, and WMS wish to amend the Agreement to reflect new rates as
set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
1.    Settlement and Billing. The contents of the “Cost” column of the “Roaming
Settlement and Billing” row in Exhibit B to the Agreement are deleted in their
entirety and the following is inserted in lieu thereof: [***]144 
2.    Miscellaneous.
(a)    Effective Date. This Amendment will be effective on August 1, 2014 (the
“Effective Date”).
(b)    Internal References. All references in the Agreement to “this Agreement,”
“herein” and “hereunder” and all similar references shall be deemed to refer to
the Agreement as amended by this Sixth Amendment.
(c)    No Other Effect. This Sixth Amendment is entered into as permitted by
Section 13.15 (Entire Agreement; Amendment) of the Agreement. Except as
expressly amended hereby, the Agreement shall remain in full force and effect.
(d)    Counterparts. This Sixth Amendment, including a facsimile or photocopy
hereof, may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute but one and the
same instrument.
(e)    Applicable Law. The provisions of this Sixth Amendment shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regard to the choice of law provisions of the State of Delaware or any other
provisions. The parties and their successors and assigns hereby irrevocably
consent to the nonexclusive jurisdiction of the state and federal courts located
in Atlanta, Georgia and Broward County, Florida in connection with any legal
action between the parties related to this Sixth Amendment, and agree that venue
will lie in such courts.


    
144 Confidential treatment requested




1

--------------------------------------------------------------------------------





(f)    Severability. In the event any provision contained in this Sixth
Amendment is for any reason held to be unenforceable in any respect, such
unenforceability shall not effect any other provision of this Sixth Amendment,
and this Sixth Amendment shall be construed as if such an unenforceable
provision or provisions had never been included in this Sixth Amendment.
IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to be duly
executed as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC.,
by its manager, AT&T Mobility Corporation
By: /s/ J.R. Wilson    
Name: J.R Wilson    
Its: Vice President    


Dated: July 21, 2014    
MARITIME TELECOMMUNICATIONS NETWORK, INC.
By: /s/ Errol Oliver    
Name: Errol Oliver    
Its: President & CEO    


Dated: 8/14/14    
WIRELESS MARITIME SERVICES, LLC
By: /s/ Pramod Arora    
Name: Pramod Arora    
Its: President & CEO    


Dated: 08/14/14    




2

--------------------------------------------------------------------------------






SEVENTH AMENDMENT TO MASTER SERVICES AGREEMENT
This Seventh Amendment, dated ________, 2015 (the “Seventh Amendment”), to the
Master Services Agreement, dated February 14, 2004 (as amended, the
“Agreement”), is made and entered into by and among New Cingular Wireless
Services, Inc., d/b/a AT&T Mobility (“AT&T,” formerly defined as “Cingular”),
Maritime Telecommunications Network, Inc., a Colorado Corporation (“MTN”), and
Wireless Maritime Services, LLC (“WMS”). Capitalized terms not defined herein
shall have the meanings ascribed to such terms in the Agreement.
[***]145 
WHEREAS, AT&T, MTN, and WMS wish to amend the Agreement as set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
1.
[***]146 

2.
[***]147

3.
Miscellaneous.

(a)
Effective Date. This Amendment will be effective on ______, 2015 (the “Effective
Date”).

(b)
Internal References. All references in the Agreement to “this Agreement,”
“herein” and “hereunder” and all similar references shall be deemed to refer to
the Agreement as amended by this Seventh Amendment.

(c)
No Other Effect. This Seventh Amendment is entered into as permitted by Section
13.15 (Entire Agreement; Amendment) of the Agreement. Except as expressly
amended hereby, the Agreement shall remain in full force and effect.

(d)
Counterparts. This Seventh Amendment, including a facsimile or photocopy hereof,
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.



    
145 Confidential treatment requested
146 Confidential treatment requested
147 Confidential treatment requested


1

--------------------------------------------------------------------------------





(e)
Applicable Law. The provisions of this Seventh Amendment shall be governed by
and construed in accordance with the laws of the State of Delaware, without
regard to the choice of law provisions of the State of Delaware or any other
provisions. The parties and their successors and assigns hereby irrevocably
consent to the nonexclusive jurisdiction of the state and federal courts located
in Atlanta, Georgia and Broward County, Florida in connection with any legal
action between the parties related to this Seventh Amendment, and agree that
venue will lie in such courts.

(f)
Severability. In the event any provision contained in this Seventh Amendment is
for any reason held to be unenforceable in any respect, such unenforceability
shall not effect any other provision of this Seventh Amendment, and this Seventh
Amendment shall be construed as if such an unenforceable provision or provisions
had never been included in this Seventh Amendment.



2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Seventh Amendment to be duly
executed as of the date first written above.
NEW CINGULAR WIRELESS SERVICES, INC.
by its manager, AT&T Mobility Corporation
By:/s/ James R. Wilson    
Name: James R. Wilson    
Its: Vice President    
MARITIME TELECOMMUNICATIONS NETWORK, INC.
By: /s/ Avel Avellan    
Name: Avel Avellan    
Its: CEO    
WIRELESS MARITIME SERVICES, LLC
By: /s/ Pramod Arora    
Name: Pramod Arora    
Its: President & CEO    






3

--------------------------------------------------------------------------------






Appendix 1
[***]148 




















































































    
148 Confidential treatment requested


4

--------------------------------------------------------------------------------






EIGHTH AMENDMENT TO MASTER SERVICES AGREEMENT
This Eighth Amendment, dated ______, 2015 (the “Eighth Amendment”), to the
Master Services Agreement, dated February 14, 2004 (as amended, the
“Agreement”), is made and entered into by and among New Cingular Wireless
Services, Inc., d/b/a AT&T Mobility (“AT&T,” formerly defined as “Cingular”),
Maritime Telecommunications Network, Inc., a Colorado Corporation (“MTN”), and
Wireless Maritime Services, LLC (“WMS”). Capitalized terms not defined herein
shall have the meanings ascribed to such terms in the Agreement.
WHEREAS, AT&T, MTN, and WMS wish to amend the Agreement as set forth below,
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
1.    Satellite Space Segment Pricing. The row entitled “Satellite Space
Segment” in the list of Required MTN Services in Exhibit C of the Agreement is
hereby deleted and replaced with the following:
Service
Service Description
[***]149
[***]150
Charge Commencement
Satellite Space Segment
Bandwidth connectivity between covered vessel and earth station
[***]151
[***]152
November 1, 2015



2.
Reimbursement of Time and Travel Expenses for Modem Upgrades. The cell in the
“Cost” column of the “Installation” row in the list of Required MTN Services in
Exhibit C of the Agreement is hereby supplemented by inserting the following at
the end thereof: [***]153 

3.
Use of MTN’s Ticketing System. WMS and MTN will work together in good faith to
develop mutually agreed terms and conditions governing the access and use by WMS
of MTN’s ticketing system to open and track support tickets. Subject to WMS’s
and MTN’s mutual written agreement on terms and conditions governing such access
and use, WMS will be permitted to access MTN’s ticketing system to open and
track support tickets relating to the services provided by MTN.





    
149 Confidential treatment requested
150 Confidential treatment requested
151 Confidential treatment requested
152 Confidential treatment requested
153 Confidential treatment requested


1

--------------------------------------------------------------------------------





4.
Development of Service Levels. WMS and MTh will work together in good faith to
develop mutually agreed service levels for the Services provided by MTN,
together with measurement methodologies and remedies for failure to achieve the
service levels. Such service levels and related terms and conditions will be
documented in a subsequent amendment to the Agreement.

5.
Miscellaneous.

(a)
Effective Date. This Amendment will be effective on _________, 2015 (the
“Effective Date”).

(b)
Internal References. All references in the Agreement to “this Agreement,”
“herein” and “hereunder” and all similar references shall be deemed to refer to
the Agreement as amended by this Eighth Amendment.

(c)
No Other Effect. This Eighth Amendment is entered into as permitted by Section
13.15 (Entire Agreement; Amendment) of the Agreement. Except as expressly
amended hereby, the Agreement shall remain in full force and effect.

(d)
Counterparts. This Eighth Amendment, including a facsimile or photocopy hereof,
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.

(e)
Applicable Law. The provisions of this Eighth Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to the choice of law provisions of the State of Delaware or any other
provisions. The parties and their successors and assigns hereby irrevocably
consent to the nonexclusive jurisdiction of the state and federal courts located
in Atlanta, Georgia and Broward County, Florida in connection with any legal
action between the parties related to this Eighth Amendment, and agree that
venue will lie in such courts.

(f)
Severability. In the event any provision contained in this Eighth Amendment is
for any reason held to be unenforceable in any respect, such unenforceability
shall not effect any other provision of this Eighth Amendment, and this Eighth
Amendment shall be construed as if such an unenforceable provision or provisions
had never been included in this Eighth Amendment.



2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Eighth Amendment to be duly
executed as of the date first written above.
NEW CINGULAR WIRELESS SERVICES, INC.
by its manager, AT&T Mobility Corporation
By:/s/ J.R. Wilson    
Name: J.R. Wilson    
Its: Vice President    
MARITIME TELECOMMUNICATIONS NETWORK, INC.
By: /s/ Abel Avellan    
Name: Abel Avellan    
Its: President & CEO    
WIRELESS MARITIME SERVICES, LLC
By: /s/ Pramod Arora    
Name: Pramod Arora    
Its: President & CEO    






3

--------------------------------------------------------------------------------






NINTH AMENDMENT TO MASTER SERVICES AGREEMENT
This Ninth Amendment (the “Amendment”), dated as of September 01, 2016, to the
Master Services Agreement, dated February 14, 2004 (as may be amended from time
to time, the “Agreement”), is by and among New Cingular Wireless Services, Inc.,
d/b/a AT&T Mobility (“AT&T,” formerly defined as “Cingular”), Maritime
Telecommunications Network, Inc., a Colorado Corporation (“MTN”), and Wireless
Maritime Services, LLC (“WMS”). Capitalized terms not defined herein shall have
the meanings ascribed to such terms in the Agreement.
RECITALS
WHEREAS, AT&T, MTN, and WMS wish to amend the Agreement as set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
1.Amendment to Exhibit C to the Agreement. Effective September 1, 2016, the row
captioned “Warehousing” in the list of Required MTN Services in Exhibit C to the
Agreement is deleted in its entirety and replaced by the following:
Service
Service Description
[***]154
[***]155
Charge
Commencement
Warehousing
Basic storage (in / out), including as described in greater detail in the
Warehousing Statement of Work, attached as Exhibit F.
[***]156
[***]157
Charges for warehousing services commenced on September 1,
2010 and were amended as of September 1,
2016

2.Replacement of Exhibit F to the Agreement. Exhibit F to the Agreement is
deleted and replaced by the Exhibit F attached hereto.
    
154 Confidential treatment requested
155 Confidential treatment requested
156 Confidential treatment requested
157 Confidential treatment requested






1

--------------------------------------------------------------------------------





3.Miscellaneous.
(a)    No Other Effect. This Amendment is entered into as permitted by Section
13.15 (Entire Agreement; Amendment) of the Agreement. Except as expressly
amended hereby, the Agreement shall remain in full force and effect.
(b)    Counterparts. This Amendment, including a fax, pdf or other copy hereof,
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.
(c)    Applicable Law. The provisions of this Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, without regards
to choice of law provisions of the State of Delaware or any other provisions.
The parties and their successors and assigns hereby irrevocable consent to the
nonexclusive jurisdiction of the state and federal courts located in Atlanta,
Georgia and Broward County, Florida in connection with any legal action between
the parties related to this Amendment, and agree that venue will lie in such
courts.
(d)    Severability. In the event any provision contained in this Amendment is
for any reason held to be unenforceable in any respect, such unenforceability
shall not affect any other provision of this Amendment, and this Amendment shall
be construed as if such an unenforceable provision or provisions had never been
included in this Amendment.


[Signatures begin on the following page]


2

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly- executed
as of the date first set forth above.
NEW CINGULAR WIRELESS SERVICES, INC.
by its manager, AT&T Mobility Corporation
By: /s/ J.R. Wilson    
Name: J.R. Wilson    
Its: Vice President    




MARITIME IELECOMMUNICATIONS NETWORK. INC.




By: /s/ Abel Avellan    
Name: Abel Avellan    
Its: President    




WIRELESS MARITIME SERVICES, LLC




By: Pramod Arora    
Name: Pramod Arora    
Its: President & CEO    




3

--------------------------------------------------------------------------------






Exhibit F
Warehouse Statement of Work-Description
[***]158 
Warehouse Access for WMS Employees.
MTN has implemented physical access controls and procedures to protect the
office, the people and the assets. Examples of these measures include the use of
badge access readers for protected areas and keys for entry into other secure
areas. All visitors must sign-in, receive a visitor badge and be escorted by MTN
employees
















































































    
158 Confidential treatment requested


4

--------------------------------------------------------------------------------







EXHIBIT D
TRADEMARK LICENSE ACKNOWLEDGEMENT AND AGREEMENT
between
AT&T WIRELESS SERVICES, INC.
and
WIRELESS MARITIME SERVICES, LLC
Dated as of February _______, 2004


5

--------------------------------------------------------------------------------






TRADEMARK LICENSE ACKNOWLEDGEMENT AND AGREEMENT
THIS TRADEMARK LICENSE ACKNOWLEDGEMENT AND AGREEMENT (the “Agreement”) dated as
of February ____, 2004, is entered by and between AT&T Wireless Services, Inc.,
a Delaware corporation (“AWS”), and Wireless Maritime Services, LLC, a Delaware
limited liability company (“Company”). Certain capitalized terms used herein are
defined in Section 1.
WHEREAS, AT&T Corp. and AWS have for many years used the AT&T Licensed
Marks, and AT&T Corp. and AWS entered into a Brand License Agreement on June 4,
2001 (“AT&T-AWS Brand License”), under which AWS and it Affiliates are licensed
by AT&T Corp. to use the AT&T Licensed Marks;
WHEREAS, AWS or an Affiliate of AWS is a party to that certain Limited Liability
Company Agreement of Company (the “LLC Agreement”) and in consideration for the
execution and delivery of the LLC Agreement by the other member(s) of Company
and in consideration of the direct and indirect benefits that AWS expects to
receive, AWS has agreed to grant the license set forth in this Agreement subject
to the terms and conditions herein;
WHEREAS, Company desires to use the AT&T Licensed Marks and AWS Licensed Marks,
in connection with the Licensed Activities in the Licensed Territory; and
WHEREAS, AWS desires to exercise control over Company’s use of the AT&T
Licensed Marks and AWS Licensed Marks.
NOW, THEREFORE, in consideration of the mutual promises and covenants herein
contained, the parties hereby agree as follows:
1.Definitions.
Capitalized terms used but not otherwise defined herein shall have the meaning
assigned to such terms in the AT&T-AWS Brand License. As used herein, the
following terms shall have the meanings set forth below:
“AT&T Licensed Marks” shall have the meaning assigned to the term “Licensed
Marks” in the AT&T-AWS Brand License.
“AWS Licensed Marks” means the service marks and trademarks owned by AWS.
“Authorized Dealers” means any distributor or other agent of Company authorized
by Company to market, advertise, or otherwise offer, on behalf of Company, any
Licensed Services in the Licensed Territory.
“Change of Control” will be deemed to have occurred if at any time AWS holds
less than 1% of the equity interest in Company.
“Company Systems” means the systems operated by Company to provide Mobile
Wireless Services in the Licensed Territory.


6

--------------------------------------------------------------------------------





“Licensed Activities” means each of the following activities: (a) the provision
to end-users and resellers, solely within the Licensed Territory, of Mobile
Wireless Services, and (b) marketing and offering the services described in
clause (a) within the Licensed Territory, including advertising such services
using broadcast and other media, so long as such advertising extends beyond the
Licensed Territory only when and to the extent necessary to reach end-users and
potential end-users in the Licensed Territory.
“Licensed Marks” means, collectively, the AT&T Licensed Marks, AWS Licensed
Marks, and any additional Marks that may be subsequently licensed hereunder
pursuant to Section 4.3. Licensed Marks specifically excludes any sound mark.
“Licensed Services” means the services described in clause (a) of the definition
of the term “Licensed Activities.”
“Licensed Territory” means the geographic territory set forth on Schedule A
hereto, as such Schedule may be amended from time to time.
“Marketing Materials” means any and all materials, whether written, oral, visual
or in any other medium, used by Company or its Authorized Dealers to market,
advertise or otherwise offer any Licensed Services under the Licensed Marks.
“Mobile Devices” means end-user mobile terminal equipment, such as, without
limitation, mobile phones and wireless enabled PDAs, used by Company’s customers
to access Company’s Licensed Services.
“Mobile Wireless Services” shall have the meaning assigned to such term in the
Brand License Agreement.
“Quality Control Representatives” means representatives of AWS appointed in
accordance with Section 7.
“Quality Standards” means the Systems Quality Standards and the Guidelines for
Use of the Licensed Marks, set forth in Schedules B and C to this Agreement.
“Significant Breach by Company” is defined in Section 12.2.
“Systems Quality Standards” means the GSM quality standards set forth on
Schedule B, as the same may be amended from time to time, provided any such
amended standards shall become effective one hundred twenty (120) days after
notice thereof is given to Company.
2.Acknowledgement of License or AT&T Licensed Marks; Additional Restrictions.
2.1    Acknowledgement of License. Company acknowledges that, as an Affiliate of
AWS, it is included within the definition of “Licensee” in the AT&T-AWS Brand
License and is thus authorized thereunder to use the AT&T Licensed Marks.
Company agrees to be bound by and abide by the terms and conditions of the
AT&T-AWS Brand License. Company acknowledges that to the extent that it is
exercising its rights under the AT&T-AWS Brand License, it shall be considered
the


7

--------------------------------------------------------------------------------





“Licensee” thereunder, and thus its obligations thereunder will flow directly to
AT&T Corp. As examples and in no way limiting the foregoing: (1) Company’s
obligation to pay the Licensee Brand Maintenance Fee under Section 3.1 of the
AT&T-AWS Brand License shall flow directly to AT&T Corp. and (2) to the extent
that Company might be using the “AT&T” mark in an unauthorized manner, its
indemnification obligations will flow directly to AT&T Corp. under Section 11 of
the AT&T-AWS Brand License. Company acknowledges that when it ceases to be an
Affiliate of AWS, its rights under the AT&T-AWS Brand License will terminate.
Notwithstanding the foregoing, Company shall have the option to pay the Licensee
Brand Maintenance Fee to AWS, who will in turn pass it along to AT&T Corp. on
Company’s behalf. In the event that taxes (other than taxes imposed on net
income) are imposed by any government upon the payment of Brand Maintenance Fees
as required hereunder, such payments shall be increased by an amount such that
after the withholding or other deduction of such taxes the net amount remitted
by Company equals the Brand Maintenance Fee that would otherwise be due to AWS
hereunder.
2.2    Additional Restrictions. Company agrees that, although it is authorized
under the AT&T-AWS Brand License to use the AT&T Licensed Marks, its use of the
AT&T Licensed Marks shall also be subject to the additional restrictions imposed
by AWS herein, including but not limited to the restrictions set forth in
Section 4 below.
2.3    No Diminishment. Nothing in this Agreement shall be construed to in any
way diminish or condition any of the rights or exclusivity granted by AT&T Corp.
to AWS under the AT&T-AWS Brand License Agreement.
3.Grant of License of AWS Licensed Marks.
3.1    Grant of License. Subject to the terms and conditions of this Agreement,
AWS hereby grants to Company a royalty-free, non-transferable,
non-sublicensable, non-exclusive limited right and license to use the AWS
Licensed Marks in the Licensed Territory, solely in connection with Licensed
Activities.
3.2    No Other Services or Products. The AWS Licensed Marks may not be used by
Company in connection with any service or product, except as expressly set forth
in this Agreement.
3.3    Marks and Domain Names Developed by Company. Company may from time to
time during the term hereof create Marks and domain names for use in connection
with the Licensed Activities. Company shall provide AWS with written notice of
its desire to use any such Mark or domain name, and may use such Mark or domain
name only if AWS in its sole discretion approves in writing Company’s proposed
use of such Mark or domain name. Marks and domain names approved by AWS in
accordance with this Section 3.3 shall be owned by AWS and included within the
definition of AWS Licensed Marks.
4.Additional Restrictions on Use of Licensed Marks.
4.1    Bundling. Company shall not use the Licensed Marks in connection with any
Service Bundles.


8

--------------------------------------------------------------------------------





4.2    Co-Marketing. Company may only use the Licensed Marks in Co-Marketing
with AWS’ prior written approval.
4.3    Resellers and Authorized Dealers. Company shall not grant Resellers and
Authorized Dealers permission to use the Licensed Marks. Company may request in
writing, which request shall not be unreasonably denied, that AWS grant
Resellers and Authorized Dealers a limited permission to use the Licensed Marks
in connection with the provision of Licensed Services permitted to be provided
by such Authorized Dealers hereunder, subject to AWS’ Usage Guidelines set forth
in Schedule C of this Agreement.
4.4    Contact with AT&T Corp. Company shall not directly contact AT&T Corp.
regarding any requests (including but not limited to requests under Section 5 of
the AT&T-AWS Brand License) and approvals sought from AT&T Corp. (including but
not limited to the approvals required under Exhibit 4 to the Brand License
Agreement) regarding the AT&T-AWS Brand License, but rather shall contact AWS to
seek such request or approval from AT&T Corp.
4.5    Reiteration of Definition of Licensed Marks. For purposes of clarity and
in no way limiting the definition of Licensed Marks elsewhere in this agreement,
references to “Licensed Marks” in this Section 4 are intended to include AT&T
Licensed Marks and to impose additional obligations on Company with respect to
the AT&T Licensed Marks.
5.Use of Licensed Marks.
5.1    Marks To Be Used. Company shall continuously conduct all Licensed
Activities solely under the mark “AT&T Wireless” in each of the Licensed
Territories.
5.2    Usage Guidelines. All use of the Licensed Marks shall be in accordance
with the guidelines set forth in Schedule C, which guidelines shall be subject
to modification by AWS in its sole discretion upon thirty (30) days written
notice to Company.
5.3    Modification or Replacement of Licensed Marks. In the event AWS modifies
or replaces any of the Licensed Marks as they are used in any portion of AWS’
business, and if AWS requests Company to adopt and use any such modified or
replaced Licensed Marks, Company will adopt and use such modified or replaced
Licensed Marks and, in such event, such modified or replaced Licensed Marks
shall be considered the AWS Licensed Marks contemplated by this Agreement;
provided that in such event, Company shall be granted a 180-day period during
which to phase-out its use of the superseded forms of the Licensed Marks, as
applicable, and during such 180-day period Company shall have the right to use
its existing inventory of Marketing Materials bearing the superseded forms of
the Licensed Marks, as applicable.
6.Agreement Personal.
In recognition of the unique nature of the relationship between AWS and Company.
the fact that AWS would not be willing to enter into an agreement such as this
Agreement with any other party in any other circumstances, and the unique nature
of Company, the parties agree that the rights, obligations and benefits of this
Agreement shall be personal to Company, and AWS shall not be


9

--------------------------------------------------------------------------------





required to accept performance from, or render performance to an entity other
than Company or even to Company itself in the event of a Change of Control of
Company. Pursuant to 11 U.S.C. § 365(c)(1)(A) (as it may be amended from time to
time, and including any successor to such provision), in the event of the
Bankruptcy of Company, this Agreement may not be assigned or assumed by Company
(or any Successor) and AWS shall be excused from rendering performance to, or
accepting performance from, Company or any Successor.
7.Retention of Rights.
Except as otherwise expressly provided in Section 3, nothing in this Agreement
shall be deemed or construed to limit in any way AWS’ rights in and to the AWS
Licensed Marks, including without limitation:
(i)    all rights of ownership in and to the AWS Licensed Marks, including the
right to license or transfer the same; and
(ii)    the unimpaired right to use the AWS Licensed Marks in connection with
marketing, offering or providing any products or services (including, without
limitation Licensed Services) whether within or without the Licensed Territory.
8.Quality Control.
8.1    General. Company acknowledges that the services and activities covered by
this Agreement must be of sufficiently high quality as to provide maximum
enhancement to and protection of the AWS Licensed Marks and the good will they
symbolize. Company further acknowledges that the maintenance of high quality
services is of the essence of this Agreement, as is the use of the AWS Licensed
Marks in connection therewith, and that it will utilize only Marketing Materials
that enhance (and do not disparage or place in disrepute) AWS, its businesses or
its business reputation, and enhance (and do not adversely affect or detract
from) AWS’ good will and will use the AWS Licensed Marks in ways (but only in
ways) that will so enhance AWS’ business reputation and good will.
8.2    Quality Standards. Company shall use commercially reasonable efforts to
cause the Company Systems to comply with the Systems Quality Standards. Without
limiting the foregoing, with respect to each material portion of a Company
System (such as a city) that Company places in commercial service. Company shall
cause each such material portion to achieve a level of compliance with the
applicable Systems Quality Standards equal to at least the average level of
compliance achieved by comparable systems owned and operated by AWS and its
Affiliates taking into account, among other things, the relative stage of
development thereof.
Company shall also comply with the Guidelines for Use as set forth in Schedule C
to this Agreement, which shall be considered part of the Quality Standards.
8.3    Quality Service Reviews; Right of Inspection. AWS shall have the right to
designate from time to time, one or more Quality Control Representatives, who
shall have the right at any time, upon fifteen (15) days notice to Company, to
conduct during regular business hours an


10

--------------------------------------------------------------------------------





inspection, test, survey and review of Company’s facilities and the facilities
of Company’s Authorized Dealers, if any, and otherwise to determine compliance
with the Quality Standards (each, an “Inspection”); provided that AWS shall use
all commercially reasonable efforts to ensure that such Inspections shall not
unreasonably interfere with Company’s conduct of its business; and provided
further that AWS shall not be permitted to conduct more than two (2) Inspections
during each 12-month period of the term of this Agreement unless AWS reasonably
believes that Company is not in compliance with the Quality Standards, in which
case AWS shall be permitted to conduct Inspections from time to time until
Company has been determined to be in compliance. Company agrees to collect,
maintain and furnish to the Quality Control Representatives: (i) all performance
data relating to Company’s Licensed Services reasonably requested by the Quality
Control Representatives and representative samples of Marketing Materials that
are marketed or provided under the Licensed Marks for Inspections to assure
conformance of the Licensed Services and the Marketing Materials with the
Quality Standards; and (ii) all performance data in its control reasonably
requested by the Quality Control Representatives relating to the conformance of
Licensed Services with the Quality Standards. Any such data provided to AWS
shall be treated confidentially in accordance with Section 18. AWS may
independently conduct continuous customer satisfaction and other surveys to
determine if Company is meeting the Quality Standards. Company shall cooperate
with AWS fully in the distribution and conduct of such surveys so long as such
cooperation shall not unreasonably interfere with the conduct of Company’s
business. If Company learns that it is not complying with the Quality Standards
in any material respect, it shall notify AWS, and the provisions of Section 9
shall apply to such noncompliance.
8.4    Sponsorship. Company shall not use the Licensed Marks to sponsor,
endorse, or claim affiliation with any event, meeting, charitable endeavor or
any other undertaking (each, an “Event”) without the express written permission
of AWS; provided, however, that the categories of Events described on Schedule D
attached hereto shall be deemed pre-approved by AWS, and Company shall not be
required to seek permission from AWS to sponsor, endorse or claim affiliation
with such Events using the Licensed Marks. Notwithstanding the foregoing, AWS
reserves the right to deny permission to any event and to amend Schedule D. In
the event that Company desires to sponsor, endorse or claim affiliation with an
Event not described on Schedule D, Company shall provide AWS with at least
twenty (20) business days prior written notice of such Event in reasonable
detail and AWS shall be deemed to have granted Company permission to sponsor,
endorse or claim affiliation with such Event if a denial of permission is not
received by Company by the date or time specified in such notice (in no event
less than ten business days after receipt of the notice). Any breach of’ this
provision reasonably determined to have a material adverse effect on AWS or the
Licensed Marks shall be deemed a Significant Breach by Company.
9.Remedies for Noncompliance With Quality Standards.
9.1    Cure Period. If AWS becomes aware that Company or its Authorized Dealers,
if any, are not complying with any Quality Standards in any material respect,
and notifies Company in writing thereof, setting forth, in reasonable detail, a
written description of the noncompliance and any suggestions for curing such
noncompliance, then Company shall cure such noncompliance as soon as is
practicable but in any event within thirty (30) days thereafter or, in the case
of noncompliance with the Systems Quality Standards, if such breach is not
capable of being cured


11

--------------------------------------------------------------------------------





on commercially reasonable terms within such thirty (30) day period and does not
create a material threat of personal injury or injury to property of any third
party, within one-hundred eighty (180) days of such notice, provided that
Company is using commercially reasonable efforts to cure such material breach as
soon as reasonably practicable. In the event that the non-compliance with the
Quality Standards is being caused by an Authorized Dealer, Company’s termination
of such Authorized Dealer shall be deemed to cure such non-compliance. If such
non-compliance with the Quality Standards continues beyond the applicable cure
period described above, Company shall then: (i) cease any Licensed Activities
under the Licensed Marks in the Licensed Territory until it can comply with the
Quality Standards; and (ii) at AWS’ election, be deemed to be in breach of this
Agreement.
9.2    Potential Injury to Persons or Property. Notwithstanding the foregoing,
in the event that AWS reasonably determines that any noncompliance creates a
material threat of personal injury or injury to property of any third party,
upon written notice thereof by AWS to Company, Company shall cure such
non-compliance as soon as practicable but in any event within thirty (30) days
after receiving such notice. If the non-compliance continues beyond such cure
period, Company shall either cease any Licensed Activities under the Licensed
Marks in the Licensed Territory until it can comply with the Quality Standards,
or be deemed to be in breach of this Agreement.
10.Protection of Licensed Marks.
10.1    Ownership and Rights. Company admits the validity of, and agrees not to
challenge the ownership or validity of the AWS Licensed Marks. Company
acknowledges that it will not obtain any ownership interest in the AWS Licensed
Marks or any other right or entitlement to continued use of them, regardless of
how long this Agreement remains in effect and regardless of any reason or lack
of reason for the termination thereof by AWS; provided that by making this
acknowledgment Company is not waiving, and does not intend to waive, any
contractual rights hereunder or its remedies upon a breach hereof by AWS.
Company shall not disparage, dilute or adversely affect the validity of the AWS
Licensed Marks. Company agrees that any and all good will and other rights that
may be acquired by the use of the AWS Licensed Marks by Company shall inure to
the sole benefit of AWS. Company will not grant or attempt to grant a security
interest in the AWS Licensed Marks or this Agreement, or to record any such
security interest in the United States Patent and Trademark Office or elsewhere,
against any trademark application or registration belonging to AWS. Company
agrees to execute all documents reasonably requested by AWS to effect
registration of, maintenance and renewal of the AWS Licensed Marks. For purposes
of this Agreement, Company shall be considered a “related company” under the
U.S. Trademark Act. 15 U.S.C. § 1051 et seq.
10.2    Similar Marks. Company further agrees not to register in any country any
Mark resembling or confusingly similar to the Licensed Marks, or that dilutes
the AWS Licensed Marks. If any application for registration is, or has been
tiled in any country by Company that relates to any Mark that, in the sole
opinion of AWS, is confusingly similar, deceptive or misleading with respect to,
or that dilutes, the AWS Licensed Marks, Company shall, at AWS’ sole discretion,
immediately abandon any such application or registration or assign it (free and
clear of any Liens, and for consideration of $1.00) to AWS.


12

--------------------------------------------------------------------------------





10.3    Infringement. In the event that Company learns of any infringement or
threatened infringement of the AWS Licensed Marks, or any unfair competition,
passing-off or dilution with respect to the AWS Licensed Marks, or any third
party alleges or claims that any of the AWS Licensed Marks are liable to cause
deception or confusion to the public, or is liable to dilute or infringe any
right of such third party (each such event, an “Infringement”), Company shall
promptly notify AWS giving particulars thereof, and Company shall provide
necessary information and reasonable assistance to AWS or their authorized
representatives in the event that AWS decides that proceedings should be
commenced or defended. For purposes of this Agreement, Company shall be deemed
to have “learned” of an Infringement when an executive officer of Company
obtains actual knowledge of the Infringement. AWS shall have exclusive control
of any litigation, opposition, cancellation or related legal proceedings. The
decision whether to bring, defend, maintain or settle any such proceedings shall
be at the exclusive option and expense of AWS, and all recoveries shall belong
exclusively to. Company will not initiate any such litigation, opposition,
cancellation or related legal proceedings in its own name but, at AWS’ request,
agrees to be joined as a party in any action taken by AWS to enforce its rights
in the AWS Licensed Marks. Nothing in this Agreement shall require, or be deemed
to require AWS to enforce the AWS Licensed Marks against others.
10.4    Compliance With Laws. In the performance of this Agreement, Company
shall comply in all material respects with all applicable laws and regulations
and administrative orders, including those laws and regulations particularly
pertaining to the proper use and designation of Marks in the Licensed Territory.
Should Company be or become aware of any applicable laws or regulations that are
inconsistent with the provisions of this Agreement, Company shall promptly
notify AWS of such inconsistency. In such event, AWS may, at its option, either
waive the performance of such inconsistent provisions, or negotiate with Company
to make changes in such provisions to comply with applicable laws and
regulations, it being understood that the parties intend that any such changes
shall preserve to the extent reasonably practicable the parties’ respective
benefits under this Agreement.
11.No Sublicensing.
Company shall not: (i) assign, license, transfer, dispose or relinquish any of
its rights or obligations hereunder (whether by merger, consolidation, sale,
operation of law or otherwise) or (ii) grant or purport to grant any sublicense
in respect of the AWS Licensed Marks. Any such purported assignment, license,
transfer, disposition, relinquishment or sublicense shall be void and of no
effect.
12.Term and Termination.
12.1    Term. This Agreement shall commence on the date hereof and shall, unless
terminated earlier pursuant to Section 12.2, be in effect until the earlier of
(a) the date on which the LLC Agreement is terminated in accordance with its
terms, and (b) the date on which AWS terminates this Agreement in its sole
discretion for any reason with at least sixty (60) days’ prior written notice.
Company understands that the AT&T-AWS Brand License may terminate at an earlier
date than this Agreement. In that event, Company understands it shall have no
rights with respect to the AT&T Licensed Marks, and the provisions herein
regarding the AT&T Licensed Marks shall cease to apply, but all other provisions
shall survive.


13

--------------------------------------------------------------------------------





12.2    Breach by Company. AWS may terminate this Agreement at any time in the
event of a Significant Breach by Company. A “Significant Breach by Company”
shall include, after exhaustion of any applicable cure periods set forth in this
Agreement, any of the following:
(a)
Company’s use of any Mark (including the AWS Licensed Marks) contrary to the
provisions of this Agreement, or the use by an Authorized Dealer of any Mark
(including the AWS Licensed Marks) contrary to the provisions of this Agreement,
in each case that continues for more than 30 days after written notice thereof
has been given to Company;

(b)
Subject to the provisions of Section 9.1, Company’s use of the Licensed Marks in
connection with any Marketing Materials, or the offering, marketing or provision
of any Licensed Services, or the conduct of any Licensed Activities or any other
aspect of its business conducted by it, that fail to meet the Quality Standards
in any material respect;

(c)
Company’s refusing or neglecting a request by AWS pursuant to Section 8.3 for
access to Company’s facilities or Marketing Materials, which refusal or neglect
continues for more than five business days after written notice thereof is given
to Company;

(d)
Company’s licensing, assigning, transferring, disposing of or relinquishing (or
purporting to license, assign, transfer, dispose of or relinquish) any of the
rights granted in this Agreement to others;

(e)
Company’s failure to maintain the Quality Standards and other information
furnished under this Agreement in confidence pursuant to Section 18, or failing
to restrict the transmission of information, products and commodities as
required by Section 18;

(g)
The occurrence of a Change of Control of Company;

(h)
The Bankruptcy of Company;

(i)
Company’s failure in any material respect to obtain AWS’ permission as provided
in, or any other material breach of the provisions of, Section 8.4; or

(j)
Other than as specified in Section 9.1, any material breach by Company that is
not cured within sixty (60) days of written notice specifying such breach.

12.3    Termination Obligations. In the event this Agreement terminates pursuant
to this Section 12 Company shall immediately cease use of the AWS Licensed Marks
upon notice of termination.


14

--------------------------------------------------------------------------------





12.4    No Waiver of Rights. In addition to any other provision of this Section
12, each party will retain all rights to any other remedy it may have at law or
equity for any breach by the other of this Agreement.
12.5    Survival. Sections 12.3, 13, 18 and 19 shall survive any expiration or
termination of this Agreement.
13.Indemnity. AWS shall defend, indemnify and hold Company and its authorized
representatives (including the Authorized Dealers), and its respective
directors, officers, stockholders, employees and agents, harmless against all
claims, suits, proceedings, costs, damages, losses and expenses (including
reasonable attorneys’ fees) and judgments incurred, claimed or sustained by
Company or such persons arising out of: (i) claims by third parties that
Company’s use of the AWS Licensed Marks in accordance with this Agreement
constitutes trademark, service mark or trade dress infringement (or infringement
of any other intellectual property or other proprietary right owned by a third
party), dilution, unfair competition, misappropriation or false/misleading
advertising; (ii) any third party claims as to the lack of validity or
enforceability of (A) the registrations of the AWS Licensed Marks or (B) AWS’
ownership rights in the AWS Licensed Marks; and (iii) any lack of validity or
enforceability of this Agreement caused by AWS. Subject to AWS’ indemnification
obligations in the previous sentence, Company shall defend, indemnify and hold
AWS, its Affiliates and authorized representatives, and their respective
directors, officers, stockholders, employees and agents, harmless against all
claims, suits, proceedings, costs, damages and judgments incurred, claimed or
sustained by third parties, whether for personal injury or otherwise, arising
out of Company’s or any Authorized Dealer’s marketing, sale, or use of services
under the AWS Licensed Marks and shall indemnify AWS and the foregoing persons
for all damages, losses, costs and expenses (including reasonable attorneys’
fees) arising out of such use, sale or marketing and also for any improper or
unauthorized use of the AWS Licensed Marks. Company shall also defend, indemnify
and hold AWS, its Affiliates and authorized representatives, and their
respective directors, officers, stockholders, employees and agents, harmless
against all claims, suits, proceedings, costs, damages, losses and expenses
(including reasonable attorneys’ fees) and judgments incurred, claimed or
sustained by AWS, and such persons arising out of any lack of validity or
enforceability of this Agreement caused by Company.
14.Notices and Demands.
All notices, requests, demands or other communications required by, or otherwise
with respect to this Agreement shall be in writing and shall be deemed to have
been duly given to any party when delivered personally (by courier service or
otherwise), against receipt, when delivered by telecopy and confirmed by return
telecopy, or when actually received when mailed by registered first-class mail,
postage prepaid and return receipt requested in each case to the applicable
addresses set forth below:
If to Company:
Wireless Maritime Services, LLC
7277 – 164th Ave. NE
RTC 5



15

--------------------------------------------------------------------------------





Richmond, WA 98052
Facsimile: (425) 580-6303
Attn: Chief Counsel, International
If to AWS:
AT&T Wireless Services, Inc.
P.O. Box 97061, 16221 NE 72nd Way
Richmond, WA 98052
Attn:    [***]159
Fax:    (425)580-6288

or to such other address as such party shall have designated by notice so given
to each other party.
15.Compliance With Laws.
Subject to the provisions of Section 10.4, nothing in this Agreement shall be
construed to prevent AWS or Company from complying fully with all applicable
laws and regulations, whether now or hereafter in effect.
16.Governmental Licenses, Permits and Approvals.
Company, at its expense, shall he responsible for obtaining and maintaining all
licenses, permits and approvals that are required by all Regulatory Authorities
with respect to this Agreement, and to comply with any requirements of such
Regulatory Authorities for the registration or recording of this Agreement.
Company shall furnish to AWS written evidence from such Regulatory Authorities
of any such licenses, permits, clearances, authorizations, approvals,
registration or recording.
17.Applicable Law; Jurisdiction.
The construction, performance and interpretation of this Agreement shall be
governed by the U.S. Trademark Act, 15 U.S.C. § 1051 et seq., and the internal,
substantive laws of the State of Washington, without regard to its principles of
conflicts of law; provided that if the foregoing laws should be modified during
the term hereof in such a way as to adversely affect the original intent of the
parties, the parties will negotiate in good faith to amend this Agreement to
effectuate their original intent as closely as possible. Except as otherwise
provided herein, AWS and Company hereby irrevocably submit to the exclusive
jurisdiction of the United States District Court for the Western District of
Washington, or absent subject matter jurisdiction in that court, the state
courts of the State of Washington for all actions, suits or proceedings arising
in connection with this Agreement, and agree that any such actions, suit or
proceeding shall be brought only in such courts (and waive any objection based
on forum non conveniens or any other objection to venue therein). Company and
AWS hereby waive any right to a trial by jury.




    
159 Confidential treatment requested


16

--------------------------------------------------------------------------------





18.Confidentiality of Information and Use Restriction.
The Quality Standards and other technical information furnished to Company under
this Agreement and other confidential and proprietary information, know-how and
trade secrets of AWS that are disclosed or otherwise provided to Company in
connection with this Agreement, shall remain the property of AWS, as the case
may be, and shall be returned to AWS, upon request and upon termination of this
Agreement. Unless such information was previously known to Company free of any
obligation to keep it confidential, or has been or is subsequently made public
(a) by any person other than Company, and AWS is not attempting to limit further
dissemination of such information, (b) by AWS, as applicable, or (c) by Company,
as required by law (including securities laws) or to enforce its rights under
this Agreement. it shall be held in confidence, and shall be used only for the
purposes of this Agreement. All confidential and proprietary information,
know-how and trade secrets of Company that are disclosed or otherwise provided
to AWS hereunder (including without limitation, during any Inspection)
(collectively, “Company Information”) shall remain the property of Company and
shall be returned to Company upon request and upon termination of this
Agreement. Unless such Company Information was previously known to AWS free of
any obligation to keep it confidential, or has been or is subsequently made
public (a) by any person other than AWS, and Company is not attempting to limit
further dissemination of such information, (b) by Company, or (c) by AWS, as
required by law (including securities law) or to enforce its rights under this
Agreement, it shall be held in confidence and shall be used only for purposes of
this Agreement.
19.Miscellaneous.
19.1    Name, Captions. The name assigned this Agreement and the section
captions used herein are for convenience of reference only and shall not affect
the interpretation or construction hereof.
19.2    Entire Agreement. The provisions of this Agreement contain the entire
agreement between the parties relating to use by Company of the Licensed Marks,
and supersede all prior agreements and understandings relating to the subject
matter hereof. This Agreement shall be interpreted to achieve the objectives and
intent of the parties as set forth in the text and factual recitals of the
Agreement. It is specifically agreed that no evidence of discussions during the
negotiation of the Agreement, or drafts written or exchanged, may be used in
connection with the interpretation or construction of this Agreement. No rights
are granted to use the AWS Licensed Marks or any other marks or trade dress
except as specifically set forth in this Agreement. In the event of any conflict
between the provisions of this Agreement and provisions in any other agreement
between AWS and Company, the provisions of this Agreement shall prevail. This
Agreement is not a franchise under federal or state law, does not create a
partnership or joint venture, and shall not be deemed to constitute an
assignment of any rights of AWS to Company. Company is an independent
contractor, not an agent or employee of AWS, and AWS is not liable for any acts
or omissions by Company.
19.3    Amendments, Waivers. This Agreement may not be amended, changed,
supplemented, waived or otherwise modified except by an instrument in writing
signed by the party against whom enforcement is sought.


17

--------------------------------------------------------------------------------





19.4    Specific Performance. The parties acknowledge that money damages are not
an adequate remedy for violations of this Agreement and that any party may, in
its sole discretion, apply to the court set forth in Section 17 for specific
performance, or injunctive, or such other relief as such court may deem just and
proper, in order to enforce this Agreement or prevent any violation hereof, and
to the extent permitted by applicable law, each party waives any objection to
the imposition of such relief.
19.5    Remedies Cumulative. All rights, powers and remedies provided under this
Agreement, or otherwise available in respect hereof at law or in equity shall be
cumulative and not alternative, and the exercise or beginning of the exercise of
any thereof by any party shall not preclude the simultaneous or later exercise
of any other such right, power or remedy by such party.
19.6    No Waiver. The failure of any party hereto to exercise any right, power
or remedy provided under this Agreement, or otherwise available in respect
hereof at law or in equity, or to insist upon compliance by any other party
hereto with its obligations hereunder, and any custom or practice of the parties
at variance with the terms hereof, shall not constitute a waiver by such party
of its right to exercise any such or other right, power or remedy or to demand
such compliance.
19.7    No Third Party Beneficiaries. Except with respect to the persons
entitled to indemnification under Section 13, this Agreement is not intended to
be for the benefit of, and shall not be enforceable by any person or entity who
or which is not a party hereto.
19.8    Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but all of which
together shall constitute one instrument. Each counterpart may consist of a
number of copies each signed by less than all, but together signed by all the
parties hereto.


18

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, each of the parties has caused this Agreement to be executed
in duplicate originals by its duly authorized representatives as of the date
first stated above.
AT&T WIRELESS SERVICES, INC.
By /s/ Jordan Roderick    
Name: Jordan Roderick    
Title: President, International    
WIRELESS MARITIME SERVICES, LLC
By: AT&T Wireless Services, Inc.
Its: Manager
By:     
Name:     
Title:     






19

--------------------------------------------------------------------------------






Schedule A
Licensed Territory
International waters — i.e. onboard ships that are outside of the territorial
waters of any country.




20

--------------------------------------------------------------------------------






Schedule B
GSM SYSTEMS QUALITY STANDARDS
Quality Control Specifications
A. Technical Voice Service Performance Measurements and Targets
1. Service Measures
a. % network accessibility 92%
b. % dropped calls <5%
2. Audio Quality Measures 90% of all calls 90-100
B. Customer Care
1. Time to answer 75% in 20 seconds
2. % abandoned calls <6%
C. Repair and Maintenance
Phones returned per month under warranty as % of phones shipped <.80%
D. Billing
% customer accounts billed accurately 98%
Quality Control Specification Definitions
A. Technical Voice Service Performance Measurements and Targets
1. Service Measures
a. network accessibility or blocked calls where:
•network accessibility =% calls connected to network
•blocked calls = % calls blocked from network
b. % dropped calls or % cutoff call established call that terminate abnormally
e.g., interference or inadequate coverage
2. Audio Quality Measures
Audio quality includes echo, clarity, volume, static


21

--------------------------------------------------------------------------------





B. Customer Care
1. Time to answer
•
Amount of time customer waits for an agent to answer call

2. % abandoned calls
•
Established calls the customer terminates prior to agent answering

3. Average Speed of Answer
•
Average amount of time customer waits for an agent to answer call

C. Repair and Maintenance
Phone returned under warranty
D.    Billing
% customer accounts billed accurately as Cumulative Year-to-Date
•
Bills issued without adjustment





22

--------------------------------------------------------------------------------






Schedule C
Company shall also comply with the additional AWS guidelines available at the
AWS Brand Identity website, http://brand.wra.com.




23

--------------------------------------------------------------------------------






Brand Values
Marketing, Advertising & Promotion Guidelines
The Licensed Marks should not be placed on any content relating to or containing
any of the following, unless it has redeeming social value:
▪
Illegal activities

▪
Content which demeans, ridicules or attacks an individual or group on the basis
of age, color, national origin, race, religion, sex, secular orientation, or
handicap

▪
Pornographic, obscene or sexually explicit suggestive material or content

▪
Material targeted to children, which is deemed to be obscene, vulgar or
pornographic

▪
Tobacco and/or alcoholic beverages

▪
Firearms/Ammunition/Fireworks

▪
Gambling

▪
Contraceptives

▪
Violence

▪
Vulgar/obscene language

▪
Solicitation of funds

 




24

--------------------------------------------------------------------------------






Schedule D
PERMITTED EVENTS
1.
Local community events, such as school athletic and cultural events or other
athletic events (e.g. corporate golf or tennis outings).

2.
Local events held in conjunction with regionally or nationally recognized
organizations, such as Rotary International, Exchange Club, heart Association,
Red Cross, Make-A-Wish Foundation etc.

3.
Events in support of major charitable institutions such as Children’s Hospitals,
Ronald McDonald Foundation, March of Dimes and so on.

4.
Local trade shows, Chamber of Commerce events, educational business seminars.

5.
Company grand openings and kiosk sampling.





AmericasActive:10482652.1

--------------------------------------------------------------------------------







EXHIBIT E
SECONDMENT AGREEMENT


[Copy unavailable.]


26





--------------------------------------------------------------------------------







EXHIBIT F
RATE AGREEMENT


[Copy unavailable.]




27





--------------------------------------------------------------------------------






FIRST AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF
WIRELESS MARITIME SERVICES, LLC
This First Amendment (this “Amendment”), dated as of January 26, 2005 (the
“Effective Date”), to the Limited Liability Company Agreement of Wireless
Maritime Services, LLC (“WMS”), dated February 14, 2004 (as may be amended from
time to time, the “LLC Agreement”), is by and between Cingular Wireless II, LLC,
a Delaware limited liability company (“Cingular”), and Maritime
Telecommunications Network, Inc., a Colorado corporation (“MTN”). Capitalized
terms not herein defined shall have the meanings ascribed to such terms in the
LLC Agreement.
RECITALS
WHEREAS, Cingular is the successor in interest to AT&T Wireless Services, Inc.;
WHEREAS, Cingular and MTN are all of the Members of WMS; and
WHEREAS, Cingular and MTN wish to amend the LLC Agreement as set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
ARTICLE 2:    Amendment of Section 1.1 of the LLC Agreement. The definition of
the term “Trial” in Section 1.1 of the LLC Agreement is hereby amended and
restated in its entirety to read as follows:
“Trial” means a technical and commercial trial of the Business on up to six (6)
commercial cruise ships during the Trial Period.”
ARTICLE 3:    Amendment of Section 3.1 of the LLC Agreement. Section 3.1 of the
LLC Agreement is hereby amended and restated in its entirety to read as follows:
“3.1 Initial Capital Contributions; Percentage Interests
As of January 26, 2005 (the “Initial Contribution Date”), the Members shall be
deemed to have made the initial Capital Contributions to the Company set forth
on Exhibit A and will have the Percentage Interests set forth on Exhibit A.
Except as provided in Section 3.2, no Member shall be required to contribute any
additional capital to the Company.”
ARTICLE 4:    Amendment of Section 9.2 of the LLC Agreement. Section 9.2 of the
LLC Agreement is hereby amended and restated in its entirety to read as follows:


1



--------------------------------------------------------------------------------





“9.2 Trial
During the Trial, the Members intend to:
(a)    cause the Company to sign agreements with the owners of up to six (6)
commercial cruise ships and conduct and evaluate the Business on such ships; and
(b)    evaluate and, if necessary, revise the Trial Business Plan for purposes
of producing the Business Plan after the Trial.
The Trial will end at the end of the Trial Period. Notwithstanding the end of
the Trial, the Company will continue to conduct the Business as conducted during
the Trial through the end of the Decision Period.”
ARTICLE 5:    Amendment of Exhibit A to the LLC Agreement. Exhibit A to the LLC
Agreement is hereby amended and restated in its entirety as shown on Exhibit A
attached hereto.
ARTICLE 6:    Miscellaneous.
6.1    Internal References. All references in the LLC Agreement to “this
Agreement,” “herein” and hereunder” and all similar references shall be deemed
to refer to the LLC Agreement as amended by this Amendment.
6.2    No Other Effect. This Amendment is entered into as permitted by Section
17.10 (Entire Agreement; Amendment) of the LLC Agreement. Except as expressly
amended hereby, the LLC Agreement shall remain in full force and effect.
6.3    Counterparts. This Amendment, including a facsimile or photocopy hereof,
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.
6.4    Applicable Law. The provisions of this Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to choice of law provisions of the State of Delaware or any other provisions.
The parties and their successors and assigns hereby irrevocably consent to the
nonexclusive jurisdiction of the state and federal courts located in King
County, Washington and Broward County, Florida in connection with any legal
action between the parties relating to this Amendment, and agree that venue will
lie in such courts.
6.5    Severability. In the event any provision contained in this Amendment is
for any reason held to be unenforceable in any respect, such unenforceability
shall not affect any other provision of this Amendment, and the Amendment shall
be then construed as if such an unenforceable provision or provisions had never
been included in this Amendment.


2





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Effective Dale.
CINGULAR WIRELESS II, LLC, AS MEMBER


By: /s/ Jordan Roderick    
Its: EVP - International    




MARITIME TELECOMMUNICATION NETWORK, INC., AS MEMBER




By: /s/ David B. Kagan    
Its: President & CEO    










3





--------------------------------------------------------------------------------






EXHIBIT A
CAPITAL CONTRIBUTIONS AND PERCENTAGE INTERESTS
As of the Initial Contribution Date, the Members shall be deemed to have made
the following initial Capital Contributions to the Company and will have the
following Percentage Interests:
Member


Capital Contribution
Percentage Interest
Cingular
$1,297,145
51%
MTN
$1,246,277
49%










--------------------------------------------------------------------------------






SECOND AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF
WIRELESS MARITIME SERVICES, LLC
This Second Amendment (the “Amendment”), dated as of the 18th day of May, 2005
(the “Effective Date”), to the Limited Liability Company Agreement of Wireless
Maritime Services, LLC (“WMS”), dated February 14, 2004 (as may be amended from
time to time, the “LLC Agreement”), is by and between New Cingular Wireless
Services, Inc. f/k/a AT&T Wireless Services, Inc., a Delaware corporation
(“Cingular”), and Maritime Telecommunications Network, Inc., a Colorado
corporation (“MTN”). Capitalized terms not herein defined shall have the
meanings ascribed to such terms in the LLC Agreement.
RECITALS
WHEREAS, the First Amendment to the LLC Agreement dated January 26, 2005
mistakenly references Cingular Wireless II, LLC as the successor to AT&T
Wireless Services, Inc.; and
WHEREAS, the Members desires to correct the mistake in the First Amendment to
the LLC Agreement;
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
1.    All references to Cingular Wireless. II, LLC in the First Amendment to the
LLC Agreement shall be deemed to mean “New Cingular Wireless Services, Inc.
f/k/a AT&T Wireless Services, Inc. (“Cingular”).”
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC. f/k/a AT&T Wireless Services, Inc.,
AS MEMBER




By: /s/ Authorized Signatory    
Its:    


MARITIME TELECOMMUNICATION NETWORK, INC.
AS MEMBER




By:    
Its:    


1



--------------------------------------------------------------------------------





SECOND AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF
WIRELESS MARITIME SERVICES, LLC
This Second Amendment (the “Amendment”), dated as of the 18th day of May, 2005
(the “Effective Date”), to the Limited Liability Company Agreement of Wireless
Maritime Services, LLC (“WMS”), dated February 14, 2004 (as may be amended from
time to time, the “LLC Agreement”), is by and between New Cingular Wireless
Services, Inc. f/k/a AT&T Wireless Services, Inc., a Delaware corporation
(“Cingular”), and Maritime Telecommunications Network, Inc., a Colorado
corporation (“MTN”). Capitalized terms not herein defined shall have the
meanings ascribed to such terms in the LLC Agreement.
RECITALS
WHEREAS, the First Amendment to the LLC Agreement dated January 26, 2005
mistakenly references Cingular Wireless II, LLC as the successor to AT&T
Wireless Services, Inc.; and
WHEREAS, the Members desires to correct the mistake in the First Amendment to
the LLC Agreement;
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
1.    All references to Cingular Wireless. II, LLC in the First Amendment to the
LLC Agreement shall be deemed to mean “New Cingular Wireless Services, Inc.
f/k/a AT&T Wireless Services, Inc. (“Cingular”).”
IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC. f/k/a AT&T Wireless Services, Inc.,
AS MEMBER




By:     
Its:    


MARITIME TELECOMMUNICATION NETWORK, INC.
AS MEMBER




By: /s/ David B Kagan    
Its: President & CEO    


2



--------------------------------------------------------------------------------






THIRD AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF
WIRELESS MARITIME SERVICES, LLC
This Third Amendment (this “Amendment”), dated as of February 27, 2006 (the
“Effective Date”), to the Limited Liability Company Agreement of Wireless
Maritime Services, LLC (“WMS”), dated February 19, 2004 (as may be amended from
time to time, the “LLC Agreement”), is by and between New Cingular Wireless
Services, Inc. f/k/a AT&T Wireless Services Inc., a Delaware corporation
(“Cingular”), and Maritime Telecommunications Network, Inc., a Colorado
corporation (“MTN”). Capitalized terms not herein defined shall have the
meanings ascribed to such terms in the LLC Agreement.
RECITALS
WHEREAS, Cingular and MTN are all of the Members of WMS; and
WHEREAS, Cingular and MTN wish to amend the LLC Agreement as set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
10.    Amendment of Section 1.1 of the LLC Agreement. The definitions of
Business and Major Carriers in Section 1.1 of the LLC Agreement are hereby
amended and restated in their entirety to read as follows and the definitions
set forth below are added:
“Business” means the business of providing on cruise ships, while such vessels
are in international waters, wireless, cellular/PCS services, including GSM,
CDMA, GPRS, EDGE, UMTS, WCDMA, CMRS and technologies migrating or evolving
therefrom to: (a) AWS subscribers, Cingular Wireless LLC subscribers and
subscribers of wireless operators with which AWS or the Company has roaming
agreements in place from time to time, (b) crew members on such vessels, and (c)
unsubscribed individuals on such vessels as feasible.
“Cingular Competitor” means any Person (and (i) any Affiliate of such Person,
(ii) any other Person with an ownership interest in such Person greater than ten
percent (10%) and less than or equal to twenty percent (20%) who is engaged in
any management, operation or control of such Person, or (iii) any other Person
with an ownership interest in such Person of greater than twenty percent (20%))
that is in the business of providing mobile voice and data communication
services other than satellite services.
“Competing Entity” means any Person (and any Affiliate or Person that owns any
ownership interest in such Person) other than the Company that is engaged in the
Business. “Major Carriers” means (a) T-Mobile, Verizon


1



--------------------------------------------------------------------------------





Wireless, Sprint PCS and Nextel, (b) any Affiliate of either T-Mobile or Nextel,
and (c) any entity controlled by Verizon Wireless or Sprint PCS.
“MTN Competitor” means any Person (and (i) any Affiliate of such Person, (ii)
any other Person with an ownership interest in such Person greater than ten
percent (10%) and less than or equal to twenty percent (20%) who is engaged in
any management, operation or control of such Person, or (iii) any other Person
with an ownership interest in such Person of greater than twenty percent (20%))
that is in the business of providing maritime communications services via
satellite.
11.    Amendment of Section 2.9 of the LLC Agreement. Section 2.9(c) of the LLC
Agreement is hereby amended by inserting the following at the end thereof:
“A Member may disclose Confidential Information to any bona fide potential
purchaser of such Member (other than a Competing Entity) (the “Potential
Acquiror”) who has expressed a written indication of interest to purchase such
Member; provided, however, prior to disclosure of the Confidential Information
to the Potential Acquiror, the Member must: (i) obtain the written agreement, in
customary form, of the Potential Acquiror to protect the Confidential
Information from disclosure, not use the Confidential Information for any
purpose other than to evaluate the potential purchase of Member and to return or
destroy the Confidential Information (and any copies or summaries thereof) upon
the request of the Member; and (ii) notify in writing the other Member of the
proposed disclosure of the Confidential Information and the identity of the
Potential Acquiror. Notwithstanding the foregoing, MTN may not disclose
Confidential Information to a Cingular Competitor without Cingular’s prior
written consent and Cingular may not disclose Confidential Information to a MTN
Competitor without MTN’s prior written consent. The Members agree not to use any
Confidential Information other than for purposes of performing their obligations
under this Agreement and in connection with the operation of the business of the
Company.”
12.    Amendment of Section 3.1 of the LLC Agreement. The last sentence of
Section 3.1 of the LLC Agreement is hereby amended and restated in its entirety
to read as follows:
“Except as provided in Section 3.2, no Member shall be required or permitted to
contribute any additional capital to the Company.”
13.    Amendment of Section 3.2.2 of the LLC Agreement. Section 3.2.2 of the LLC
Agreement is hereby amended by deleting subsection (e) in its entirety.
14.    Amendment of Section 6.2.2 of the LLC Agreement. Section 6.2.2 of the LLC
Agreement is hereby amended by deleting subsection (k) in its entirety and by
amending and restating 6.2.2(b) as follows:


2

--------------------------------------------------------------------------------





“except as otherwise provided in Section 6.2.2(l), enter into any agreement, or
modify or terminate an existing agreement, between the Company and any Member or
any Affiliate of any Member; provided that the consent of the Members will not
be required for any modification of any existing agreement that occurs
automatically under the terms of such agreement including, without limitation,
any modification to the price charged to AWS by the Company for roaming services
under any agreement(s) between AWS and the Company that occurs as a result of
lower pricing that is actually paid by a substantial portion of Major Carriers;
and further provided that if the Company takes any of the actions described in
this Section 6.2.2(b), the Company agrees to do so on commercially reasonable
terms;”
15.    Amendment of Section 6.3.3 of the LLC Agreement. Section 6.3.3 of the LLC
Agreement is hereby amended and restated in its entirety to read as follows:
“Section 6.3.3 Meetings of Steering Committee. Unless otherwise agreed by the
Members, the Steering Committee will meet or have a telephone conference
approximately: (i) bi-weekly until the end of the Trial Period, (ii) every six
(6) weeks for the six (6) months following the end of the Trial Period, and
(iii) thereafter, as determined by the Manager. Each respective Steering
Committee meeting or telephone conference will be held at such location and on
such date and time as the Manager may reasonably determine and inform all
members of the Steering Committee reasonably in advance.”
16.    Amendment of Section 6.4.2 of the LLC Agreement. The third sentence of
Section 6.4.2 of the LLC Agreement is hereby amended and restated in its
entirety to read as follows:
“All meetings of the Board shall be held at the principal place of business of
the Company in Atlanta, Georgia or at such other place as shall be specified or
fixed in the notices or waivers of notice thereof.”
17.    Amendment of Section 6.4.2 of the LLC Agreement. The third to last
sentence of Section 6.4.2 of the LLC Agreement is hereby amended and restated in
its entirety to read as follows:
“So long as written notice of a Board meeting is delivered to all Directors
pursuant to this Section 6.4.2, the presence of at least three (3) Directors (at
least two (2) of whom are Directors appointed by the Member with a Percentage
Interest greater than 50%) shall constitute a quorum (a “Quorum”) for the
transaction of business at any Board meeting.”
18.    Amendment of Section 9.6.2 of the LLC Agreement. The introductory
paragraph and the first two sentences of paragraph (a) of Section 9.6.2 of the
LLC Agreement are hereby amended and restated in their entirety to read as
follows:
“If, at any time while this Agreement is in effect (except as a result of a
cause or condition beyond a Member’s reasonable control (as set forth in Section


3

--------------------------------------------------------------------------------





9.1 of the Master Services Agreement)), a Member in its capacity as a service
provider under the Master Services Agreement (the “Nonperforming Member”) does
not deliver to the Company a Core Service (as defined in the Master Services
Agreement) for more than 30 consecutive days, then the other Member (the
“Performing Member”) may provide written notice of such non-delivery to the
Nonperforming Member (the “Initial Notice”) in which case the Nonperforming
Member shall have a 30 day period from receipt of the Initial Notice (or such
later date as may be specified in such Initial Notice) to deliver the Core
Service (the “Core Service Cure Period”). If the Nonperforming Member does not
deliver the Core Service prior to expiration of the Core Service Cure Period,
then, upon written notice (the “Second Notice”), the Performing Member at its
option may, effective as of the date of the Nonperforming Member’s receipt of
the Second Notice: (i) elect to terminate the Master Services Agreement, (ii)
elect to become the Manager of the Company, if the Performing Member is not
already the Manager and (iii) elect any one of the following remedies (in
addition to any other remedies available to the Performing Member under this
Agreement, the Master Services Agreement, law or equity):
(a) Purchase the Nonperforming Member’s Interest for an amount equal to its fair
market value on the date of such election (the “Purchase Price”); the Purchase
Price shall be determined in the same manner as the Price is determined pursuant
to Section 11.9.3. In the event the Performing Member elects to purchase the
Nonperforming Member’s Interest, the closing of the purchase and sale of the
Nonperforming Member’s Interest in the Company will take place at the offices of
the attorneys for the buyer within thirty (30) days after the Purchase Price is
determined.”
19.    Amendment of Section 16.1 of the LLC Agreement. The second sentence of
Section 16.1 of the LLC Agreement is hereby amended by replacing “Seattle,
Washington” with “Atlanta, Georgia”.
20.    Amendment of Section 17.1 of the LLC Agreement. The contact information
of Cingular in Section 17.1 of the LLC Agreement is hereby amended and restated
in its entirely to read as follows:
“New Cingular Wireless Services, Inc.
5565 Glenridge Connector
Atlanta, Georgia 30342
Attention: [***]160 
Facsimile Number: [***]161 
    
160 Confidential treatment requested
161 Confidential treatment requested


4

--------------------------------------------------------------------------------





with a copy to:
New Cingular Wireless Services, Inc.
5565 Glenridge Connector
Atlanta, Georgia 30342
Attention: [***]162 
Facsimile Number: [***]163 
21.    Amendment of Section 17.6 of the LLC Agreement. The second sentence of
Section 17.6 of the LLC Agreement is hereby amended by replacing “King County,
Washington” with “Atlanta, Georgia”.
22.    Miscellaneous.
(a)    Internal References. All references in the LLC Agreement to “this
Agreement,” “herein” and “hereunder” and all similar references shall be deemed
to refer to the LLC Agreement as amended by this Amendment.
(b)    No Other Effect. This Amendment is entered into as permitted by Section
17.10 (Entire Agreement; Amendment) of the LLC Agreement. Except as expressly
amended hereby, the LLC Agreement shall remain in full force and effect.
(c)    Counterparts. This Amendment, including a facsimile or photocopy hereof,
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.
(d)    Applicable Law. The provisions of this Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to choice of law provisions of the State of Delaware or any other provisions.
The parties and their successors and assigns hereby irrevocably consent to the
nonexclusive jurisdiction of the state and federal courts located in Atlanta,
Georgia and Broward County, Florida in connection with any legal action between
the parties relating to this Amendment, and agree that venue will lie in such
courts.
(e)    Severability. In the event any provision contained in this Amendment is
for any reason held to be unenforceable in any respect, such unenforceability
shall not affect any other provision of this Amendment, and the Amendment shall
be then construed as if such an unenforceable provision or provisions had never
been included in this Amendment.
[Signatures begin on the following page]










    
162 Confidential treatment requested
163 Confidential treatment requested


5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Effective Dale.
NEW CINGULAR WIRELESS SERVICES, INC., f/k/a AT&T Wireless Services, Inc.,
AS MEMBER



By:/s/ William W. Hague     
Its: Executive Vice President - International     




MARITIME TELECOMMUNICATIONS NETWORK, INC.,
AS MEMBER




By:     
Its:


6

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
as of the Effective Dale.
NEW CINGULAR WIRELESS SERVICES, INC., f/k/a AT&T Wireless Services, Inc.,
AS MEMBER



By:    
Its:




MARITIME TELECOMMUNICATIONS NETWORK, INC.,
AS MEMBER




By:/s/ David B. Kagan     
Its: President & CEO
    




7

--------------------------------------------------------------------------------






FOURTH AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT
OF WIRELESS MARITIME SERVICES, LLC
This Fourth Amendment (the “Amendment”), dated as of March 16, 2006 (the
“Effective Date”), to the Limited Liability Company Agreement of Wireless
Maritime Services, LLC (“WMS”), dated February 19, 2004 (as may be amended from
time to time, “LLC Agreement”), is by and between New Cingular Wireless
Services, Inc. f/k/a AT&T Wireless Services Inc., a Delaware corporation
(“Cingular”), and Maritime Telecommunications Network, Inc., a Colorado
corporation (“MTN”).
RECITALS
WHEREAS, Cingular and MTN are all of the Members of WMS; and
WHEREAS, Cingular and MTN wish to amend the LLC Agreement as set forth below;
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
1.
Amendment of Section 14.2 of the LLC Agreement. The Third sentence of Section
14.2 of the LLC Agreement is hereby deleted and substituted in lieu thereof with
the following sentence:

“The funds of the Company shall not be commingled with the funds of any other
Person (other than any commingling that may result from the initial collection
of funds by the Manager during the roaming settlement process and other than any
commingling that may result from the payment by the Manager of certain accounts
payable of the Company on behalf of the Company) and the Manager shall not
employ, or permit any other Person to employ, such funds in any manner except
for the benefit of the Company.”
2.
Miscellaneous.

(a)    Internal References. All references in the LLC Agreement to “this
Agreement,” “herein” and “hereunder” and all similar references shall be deemed
to refer to the LLC Agreement as amended by this Agreement.
(b)    No Other Effect. This Amendment is entered into as permitted by Section
17.10 (Entire Agreement; Amendment) of the LLC Agreement. Except as expressly
amended hereby, the LLC Agreement shall remain in full force and effect.
(c)    Counterparts. This Amendment, including a facsimile or photocopy hereof,
may be executed in one or more counterparts, each of which shall be deemed an
original, but all of which together shall constitute but one and the same
instrument.


1

--------------------------------------------------------------------------------





(d)    Applicable Law. The provisions of this Amendment shall be governed by and
construed in accordance with the laws of the State of Delaware, without regard
to choice of law provisions of the State of Delaware or any other provisions.
The parties and their successors and assigns hereby irrevocably consent to the
nonexclusive jurisdiction of the state and federal courts located in Atlanta,
Georgia and Broward County, Florida in connection with any legal action between
the parties relating to this Amendment, and agree that venue will lie in such
courts.
(e)    Severability. In the event any provision contained in this Amendment is
for any reason held to be unenforceable in any respect, such unenforceability
shall not effect any other provision of this Amendment, and the Amendment shall
be then construed as if such an unenforceable provision or provisions had never
been included in this Amendment.
[Signatures begin on the following page]


2

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC., f/k/a AT&T Wireless Services, Inc.,
AS MEMBER
By:/s/ William W. Hague

Its:

MARITIME TELECOMMUNICATIONS NETWORK, INC.,
AS MEMBER
By:

Its:



3

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Fourth Amendment to be duly
executed as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC., f/k/a AT&T Wireless Services, Inc.,
AS MEMBER
By:

Its:

MARITIME TELECOMMUNICATIONS NETWORK, INC.,
AS MEMBER
By: /s/ Authorized Signatory

Its:







4

--------------------------------------------------------------------------------






FIFTH AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT
OF WIRELESS MARITIME SERVICES, LLC
This Fifth Amendment (the “Fifth Amendment”), dated as of September 30, 2010
(the “Effective Date”), to the Limited Liability Company Agreement of Wireless
Maritime Services, LLC (“WMS”), dated February 19, 2004, as amended (the “LLC
Agreement”), is by and between New Cingular Wireless Services, Inc., d/b/a AT&T
Mobility (“AT&T,” formerly defined as “Cingular”“), and Maritime
Telecommunications Network, Inc., a Colorado Corporation (“MTY”). Capitalized
terms not defined herein shall have the meanings ascribed to such terms in the
LLC Agreement.
RECITALS
WHEREAS, AT&T and MTN are all the Members of WMS; and
WHEREAS, AT&T and MTN wish to amend the LLC Agreement as set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties agree as follows:
AGREEMENT
1.
Amendment and Restatement of Section 2.9 (b) and (c) of the LLC Agreement.
Sections 2.9 (b) and 2.9 (c) of the LLC Agreement are hereby amended and
restated in their entirety as follows:

“(b)    For purposes of this Section 2.9, “Confidential Information” means all
proprietary or confidential information owned or provided by a Disclosing Party,
including the existence and terms of, and parties to, this Agreement and all
exhibits and ancillary agreements hereto and the nature of the transactions
contemplated hereby and thereby, provided that Confidential Information shall
not include information that (i) was previously known to the Recipient or any of
its Affiliates (other than from a Disclosing Party or an Affiliate thereof), or
(ii) is available or, without the fault of the Recipient or any of its
Affiliates (other than the Company), becomes available to the general public, or
(iii) is lawfully received by the Recipient from a third party that, to the
Recipient’s knowledge, is not bound by any similar obligation of
confidentiality. For purpose of clarity, Confidential Information also includes
that certain Master Services Agreement, dated February 14, 2004, entered into by
and among the Company, AT&T, and MTN and the terms provided therein.
(c)    The Recipient may (i) disclose Confidential Information to appropriate
regulatory authorities , attorneys, accountants, and (ii) take any lawful action
that it deems necessary to protect its interests or the interests of its
Affiliates under, or to enforce compliance with the terms and conditions of,
this Agreement; provided, however, that (A) only so much of the Confidential
Information as is necessary to comply with the regulations of a regulatory
authority, to allow the Recipient’s attorneys and accountants to provide
services to the Recipient or to allow


1



--------------------------------------------------------------------------------





the Recipient to take such lawful action is disclosed and (B) any Person who
receives Confidential Information is informed of its confidential nature. A
Recipient may disclose Confidential Information pursuant to an order of a court,
administrative agency or other government authority; provided, however, that in
the event that it appears that Recipient may become legally compelled to
disclose any Confidential Information it will promptly consult with the
Disclosing Party as to the reasons for such disclosure and will afford the
Disclosing Party a reasonable opportunity to obtain a protective order as to
such information and will use reasonable efforts to obtain reliable assurance
that the information disclosed will be treated confidentially. A Member may
disclose Confidential Information to any bona fide potential purchaser of such
Member (other than a Competing Entity) (the “Potential Acquiror”) who has
expressed a written indication of interest to purchase such Member; provided,
however, prior to disclosure of the Confidential Information to the Potential
Acquiror, the Member must: (i) obtain the written agreement, in customer form,
of the Potential Acquiror to protect Confidential Information from disclosure,
not use the Confidential Information for any purpose other than to evaluate the
potential purchase of Member, and to return or destroy the Confidential
Information (and any copies or summaries thereof) upon the request of the
Member; and (ii) notify in writing the other Member of the proposed disclosure
of the Confidential Information and the identity of the Potential Acquiror. A
Member may also disclose Confidential Information to any bona fide potential
lender (the “Potential Lender”) to any Member; provided, however, prior to
disclosure of the Confidential Information to the Potential Lender, the Member
must: (i) obtain the written agreement, in customary form, of the Potential
Lender to protect the Confidential Information from disclosure, not use the
Confidential Information for any purpose other than to evaluate the potential
lending of funds to Member, and to return or destroy Confidential Information
(and any copies or summaries thereof) upon the request of the Member; and (ii)
notify in writing the other Member of the proposed disclosure of the
Confidential Information and the identity of the Potential Lender.
Notwithstanding the forgoing two sentences, MTN may not disclose Confidential
Information to an AT&T Competitor without AT&T’s prior written consent and AT&T
may not disclose Confidential Information to a MTN Competitor without MTN’s
prior written consent. The Members agree not to use any Confidential Information
other than for purposes of performing their obligations under this Agreement and
in connection with the operation of the business of the Company.”
2.
Amendment of Section 17.1 of the LLC Agreement. The contact information of MTN
in Section 17.1 of the LLC Agreement is hereby amended and restated in its
entirety to read as follows:

“Maritime Telecommunications Network, Inc.
3044 N. Commerce Parkway
Miramar, FL 33025
Attn: Jonathan Weintraub, President and CEO
Facsimile number: (954) 431-4077


2

--------------------------------------------------------------------------------





With a copy to:
Maritime Telecommunications Network, Inc.
719 2nd Avenue, Ste. 820
Seattle, WA 90104
Attn: Ian S. Thompson, General Counsel
Facsimile number: (206) 838-7708”
The contact information of AT&T in Section 17.1 of the LLC Agreement is hereby
amended and restated in its entirety to read as follows:
“New Cingular Wireless Services, Inc.
1025 Lenox Park Blvd, Atlanta, GA 30319
Attn: [***]164 
Facsimile number: [***]165 
With a copy to:
New Cingular Wireless Services, Inc.
1025 Lenox Park Blvd, Suite D588
Atlanta, GA 30319
Attn: [***]166 
Facsimile number: [***]167 
3.
Miscellaneous.

(a)    Internal References. All references in the LLC Agreement to “this
Agreement,” “herein” and “hereunder” and all similar references shall be deemed
to refer to the LLC Agreement as amended by this Fifth Amendment.
(b)    No Other Effect. This Fifth Amendment is entered into as permitted by
Section 17.10 (Entire Agreement; Amendment) of the LLC Agreement. Except as
expressly amended hereby, the LLC Agreement shall remain in full force and
effect.
(c)    Counterparts. This Fifth Amendment, including a facsimile or photocopy
hereof, may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute but one and the
same instrument.
(d)    Applicable Law. The provisions of this Fifth Amendment shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regards to choice of law provisions of the State of Delaware or any other
provisions. The parties and their successors and assigns hereby irrevocable
consent to the nonexclusive jurisdiction of the state and federal courts located
in Atlanta, Georgia and Broward County, Florida in connection with any legal
action between the parties related to this Fifth Amendment, and agree that venue
will lie in such courts.
    
164 Confidential treatment requested
165 Confidential treatment requested
166 Confidential treatment requested
167 Confidential treatment requested


3

--------------------------------------------------------------------------------





(e)    Severability. In the event any provision contained in this Fifth
Amendment is for any reason held to be unenforceable in any respect, such
unenforceability shall not effect any other provision of this Fifth Amendment,
and this Fifth Amendment shall be construed as if such an unenforceable
provision or provisions had never been included in this Fifth Amendment.
[Signatures begin on the following page]


4

--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be duly
executed as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC.
by its manager, AT&T Mobility Corporation
By:/s/ Andy W. Hearn     
Name: Andy W. Hearn     
Its: President / CEO     
MARITIME TELECOMMUNICATIONS NETWORK, INC.
By:     
Name:     
Its:


5

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Fifth Amendment to be duly
executed as of the Effective Date.
NEW CINGULAR WIRELESS SERVICES, INC.
by its manager, AT&T Mobility Corporation
By:     
Name:     
Its:     
MARITIME TELECOMMUNICATIONS NETWORK, INC.
By: /s/ Ian Thompson     
Name: Ian Thompson     
Its: General Counsel     
    




6

--------------------------------------------------------------------------------






SIXTH AMENDMENT TO LIMITED LIABILITY COMPANY AGREEMENT OF WIRELESS MARITIME
SERVICES, LLC
This Sixth Amendment (the “Sixth Amendment”), dated as of July ___, 2012 (the
“Effective Date”), to the Limited Liability Company Agreement of Wireless
Maritime Services, LLC (“WMS”), dated February 19, 2004, as amended (the “LLC
Agreement”), is by and between New Cingular Wireless Services, Inc., f/k/a AT&T
Wireless Services, Inc. and d/b/a AT&T Mobility (“AT&T,” formerly defined as
“Cingular””), and Maritime Telecommunications Network, Inc., a Colorado
Corporation (“MTN”). Capitalized terms not defined herein shall have the
meanings ascribed to such terms in the LLC Agreement.
RECITALS
WHEREAS, AT&T and MTN are all the Members of WMS; and
WHEREAS, AT&T and MTN wish to amend the LLC Agreement as set forth below.
NOW, THEREFORE, in consideration of good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties agree as follows:
AGREEMENT
1.Substitution of the Term “AT&T” for the Term “AWS.” Each reference to New
Cingular Wireless Services, Inc., f/k/a AT&T Wireless Services, Inc. and d/b/a
AT&T Mobility, as “AWS” in the LLC Agreement is hereby deemed replaced by a
reference to the same entity as “AT&T.”
2.Amendment of Recital B of the LLC Agreement. Recital B of the LLC Agreement is
deleted in its entirety and restated as follows:
[***]168 
3.Amendment of the Definition of “Business” in the LLC Agreement. The definition
of “Business” in Section 1.1 of the LLC Agreement is deleted in its entirety and
restated as follows:
“Business” means the business of providing on cruise ships, (1) while such
vessels are in international waters or in the territorial waters of any
jurisdiction from which the Manager has determined that the Company has obtained
all required regulatory approvals, wireless, cellular/PCS voice, SMS and data
services, including GSM, CDMA, GPRS, EDGE, UMTS, WCDMA, CMRS and technologies
migrating or evolving therefrom to: (a) AT&T’s subscribers and subscribers of
wireless operators with which AT&T or the Company has roaming agreements in
place from time to time, (b) crew members on such vessels, and (c) unsubscribed
individuals on such vessels
    
168 Confidential treatment requested


1

--------------------------------------------------------------------------------





as feasible, and (2) VOIP services to passengers and crew of cruise ships
through a VOIP mobile application (which may include features or links to
products and services as agreed by the Company and the Members), including
intraship, ship-to-ship, ship-to-shore and shore-to-ship communications. For
avoidance of doubt, nothing in clause (2) of the preceding sentence will be
deemed to limit the scope of the Company’s Business under clause (1) of the
preceding sentence, which may include the provision of VOIP services or other
Internet protocol (IP)-based services other than via a Wi-Fi network.”
4.Definition of VOIP. The following new definitions are added to Section 1.1 of
the LLC Agreement:
“VOIP” means communication protocols and transmission techniques for the
delivery of voice communications and messaging (such as SMS (short message
service) and MMS (multimedia message service)) over Internet Protocol (IP)
networks, including two-way video communications, chat, instant messaging or
other internet-based communications services which may include a voice
component.
“Indirect VOIP Services” means the provision, to passengers and crew members of
cruise ships, of wireless access to websites and applications: (a) that include
VOIP functionality; and (b) which are not developed, operated or promoted by a
Member or a Departing Member or a Person from which such Member or a Departing
Member receives payment for such development, operational or promotional
services; and (c) provided that the Member or Departing Member, or a Person with
which it is connected, that is providing such access reserves highest priority
quality of service for the Company’s signaling, voice and data services and VOIP
Services and does not privilege or prioritize the transmission of data to or
from any real-time communication feature or functionality of such websites or
applications above the transmission of data to or from any passenger or crew
member using any service or product provided by the Company (including, without
limitation, the VOIP Services) in a manner that encourages passengers to use
them as an alternative to voice or texting functionality offered by the Company.
A website or application will not be deemed to be developed, operated or
promoted by a Member or a Departing Member or a Person on the basis that such
Member or a Departing Member or Person developed or maintains a user interface
for such website or application for the purpose of optimizing or enhancing such
website or application specifically for use on cruise ships (“Cruise Version”),
provided that the Cruise Version does not substantially expand the features as
compared to the version of the website or application that is otherwise made
available by the third party owner or operator of the website or application
without such optimization or enhancement. Indirect VOIP Services also includes
the provision of websites or applications which include VOIP functionality
provided that such


2

--------------------------------------------------------------------------------





functionality is limited to permitting passengers to make VOIP calls to the
applicable cruise line during a cruise, such as: (i) to request customer service
in connection with the cruise; (ii) to schedule services or events to take place
during the same cruise; or (iii) to schedule a subsequent cruise.
“Wi-Fi Network” means an onboard wireless local area network based on the IEEE
802.11 standards protocol (as defined by the LAN/MAN Committee of the Institute
of Electrical and Electronics Engineers (IEEE) Standards Association).
5.Amendment and Restatement of Section 2.8.1 of the LLC Agreement. Section 2.8.1
of the LLC Agreement is hereby deleted in its entirety and the following
inserted in lieu thereof:
“While MTN and AWS are Members of the Company and, in the event that MTN or AWS
ceases to be a Member of the Company (a “Departing Member”); commencing on the
date on which the Departing Member so ceases to be a Member (the “Departure
Date”) and for a period of one (1) year thereafter, but only for so long as the
Company is engaged in, and actually operating, the Business and the other Member
has not breached and failed to cure after notice and reasonable opportunity to
cure any material obligation under this Agreement, the Member or Departing
Member will not own, operate, manage, or control any Competing Business. For
purposes of this paragraph, a Member or Departing Member will not be considered
to be connected with any Competing Business solely on account of ownership of
less than five percent of the outstanding capital stock or other equity
interests in any Person that is, in whole or in material part, a Competing
Business.”
6.Amendment of Section 2.8.3 of the LLC Agreement. Section 2.8.3 of the LLC
Agreement is deleted in its entirety and restated as follows:
“For the avoidance of doubt: (a) a “Competing Business” does not include mobile
wireless voice, SMS and data services available from the telecommunications
equipment located on standalone towers, buildings and or other structures and
nothing in this Agreement will prohibit or limit a Member or Departing Member
from offering any such service or engaging in such business, even if a passenger
or crew member of a cruise ship accesses such wireless services from such vessel
via the telecommunications equipment located on standalone towers, buildings and
or other structures; (b) a Member or Departing Member will not be considered to
be connected with any Competing Business solely on account of (i) the provision
through a Wi-Fi Network by such Member or Departing Member, or a Person with
which it is connected, of voice, data or SMS services to crew onboard cruise
ships; or (ii) the provision of data services (which may include Indirect VOIP
Services) by the Member or Departing Member, or a Person with which it is
connected through a Wi-Fi Network.”


3

--------------------------------------------------------------------------------





7.Amendment of Section 6.2.2 of the LLC Agreement. Section 6.2.2(b) of the LLC
Agreement is deleted in its entirety and restated as follows:
“except as otherwise provided in Section 6.2.2(1), enter into any agreement, or
modify or terminate an existing agreement, between the Company and any Member or
any Affiliate of any Member; provided that the consent of the Members will not
be required for: (i) any modification of any existing agreement that occurs
automatically under the terms of such agreement including, without limitation,
any modification to the price charged to AT&T by the Company for roaming
services under any agreement(s) between AT&T and the Company that occurs as a
result of lower pricing that is actually paid by a substantial portion of Major
Carriers; or (ii) any modification approved by the Board of the roaming rates
payable by AT&T to the Company.”
8.Miscellaneous.
(a)    Internal References. All references in the LLC Agreement to “this
Agreement,” “herein” and “hereunder” and all similar references shall be deemed
to refer to the LLC Agreement as amended by this Sixth Amendment.
(b)    No Other Effect. This Sixth Amendment is entered into as permitted by
Section 17.10 (Entire Agreement; Amendment) of the LLC Agreement. Except as
expressly amended hereby, the LLC Agreement shall remain in full force and
effect.
(c)    Counterparts. This Sixth Amendment, including a facsimile or photocopy
hereof, may be executed in one or more counterparts, each of which shall be
deemed an original, but all of which together shall constitute but one and the
same instrument.
(d)    Applicable Law. The provisions of this Sixth Amendment shall be governed
by and construed in accordance with the laws of the State of Delaware, without
regards to choice of law provisions of the State of Delaware or any other
provisions. The parties and their successors and assigns hereby irrevocably
consent to the nonexclusive jurisdiction of the state and federal courts located
in Atlanta, Georgia and Broward County, Florida in connection with any legal
action between the parties related to this Sixth Amendment, and agree that venue
will lie in such courts.
(e)    Severability. In the event any provision contained in this Sixth
Amendment is for any reason held to be unenforceable in any respect, such
unenforceability shall not affect any other provision of this Sixth Amendment,
and this Sixth Amendment shall be construed as if such an unenforceable
provision or provisions had never been included in this Sixth Amendment.
[Signatures begin on the following page. ]


4

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties have caused this Sixth Amendment to be duly
executed as of the Effective date.
NEW CINGULAR WIRELESS SERVICES, INC.
by its manager, AT&T Mobility Corporation
By: /s/ William W. Hague     
Name: William W. Hague     
Its: EVP     


MARITIME TELECOMMUNICATIONS NETWORK, INC.
By: /s/ Errol Oliver     
Name: Errol Oliver     
Its: President & CEO     








5